GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

PARA

DE

FECHA

ASUNTO

: Ministerio de

Recursos Naturales
No Renovables

MEMORANDO No.477-SH-SH-AL.2010

SECRETARIO DE HIDROCARBUROS

LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

QUITO, D.M., a 2:3 DIC. 2010

INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.SIGEST- 2010-28590

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque Catorce de la Región Amazónica Ecuatoriana, suscrito el 23 de
noviembre del 2010 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y la Compañía PETROORIENTAL S.A., a fin de que sea
legalizada con su firma en la última foja del referido instrumento, con el objeto
de inscribirlo en el Registro de Hidrocarburos a folios 2265 al 2844 y cumplir
con lo dispuesto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

AZ A LES
Dr Victor MZurita V——

LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARIA DE HIDROCARBUROS

y

NS
PTRO-43482/2010
ANEXOS:

ES
|
Quito, 17 de Diciembre del 2010 ¡a
La
|
le

ESCIBIDO POR:

Señor Ingeniero

Ramiro Cazar Ayala

Secretario de Hidrocarburos

MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
Ciudad

De mis consideraciones:

Por medio de la presente solicito a usted muy comedidamente se proceda a inscribir en el
Registro de Hidrocarburos de la Secretaría de Hidrocarburos, el CONTRATO MODIFICATORIO
A CONTRATO DE PRESTACIÓN DE SERVICIOS PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS (PETRÓLEO CRUDO), EN EL BLOQUE CATORCE DE LA REGIÓN
AMAZÓNICA ECUATORIANA, para lo cual me permito adjuntar diez copias certificadas del
respectivo contrato celebrado entre la SECRETARÍA DE HIDROCARBUROS y la compañía
PETROORIENTAL S.A., el mismo que fue protocolizado en la notaría Diecinueve del Cantón
Quito.

De igual forma adjunto papeleta de depósito realizado en la cuenta corriente del Ministerio
de Recursos Naturales No Renovables, por concepto de pago para la inscripción del contrato
modificatorio.

Atentamente,
PETROORIENTAL S.A. - BLOQUE 14

po letádo General

”
a) WD/MSM/ne

Adjunto lo indicado.

PetroOriental S.A.
Naciones Unidas E10-44

y República de El Salvador
Edif: CITIPLAZA
PBX:(593-2) 298 8500
Fax: (593-2) 297 0271
www.andespetro.com
Quito - Ecuador

BANCO PICHINCHA

Depósito

SECTOR PUBLICO

Cuenta, ..: BP-SP 0001309889

Nombre....: MINISTERIO DE RECURSOS NATURAL
3

Documento: 857492474

Cheques. .: 10,000.00
: 10,000,00

: USD
: 174 - AG. CENTRO FINANCIERO OR

Cajero, .: DEGONZAE
Fecha....: 2010/Dic/08 1528
£ontrol..: Sec-135, En Línea

Subl ínea Valor
190499 10,000,00

ORIGINAL 814
NOTARIA DECIMO NOVENA

DEL CANTÓN QUITO

Dr. Fausto Enrique Mora Vega

Notario

COPIA: TERCERA

CONTRATO MODIFICATORIO A CONTRATO DE
DE LA ESCRITURA DE:
PRESTACION DE SERVICIOS PARA LA EXPLORACION
OTORGADA POR: E ==
Y EXPLOTACION DE HIDROCARBUROS (PETROLEO

CRUDO), EN EL BLOQUE CATORCE DE LA

REGION AMAZONICA ECUATORIANA
A FAVOR DE: e o

CELEBRADO ENTRE; LA SECRETARIA DE

HIDROCARBUROS Y LA COMPAÑIA

EL: PETROORIENTAL S.A.

PARROQUIA: A DE NOVIEMBRE DEB 2010

INDETERMINADA
CUANTIA: — - —

Quito, a 23 DE NOVIEMBRE DEL 2010

A su cargo el protocolo de los Drs.:

Dr. Jorge Campos Delgado (1.978 - 1.985)
Dr. Walter del Castillo (1.985 - 1.991)

Dr. Adolfo Benítez Pozo (1.991 - 1.995)

Dirección: Edificio Vásconez 3er. piso Teléfono: 25 09 083
Av. Amazonas N22-62 y Gral. Ramírez Dávalos Telefax: 25 55 606
Email:notarial 9%4andinanet.net. QUITO - ECUADOR

NOTARIA DECIMO NOVENA

CONTRATO MODIFICATORIO A CONTRATO DE
PRESTACION DE SERVICIOS PARA LA EXPLORACION
Y EXPLOTACION DE HIDROCARBUROS (PETROLEO
CRUDO), EN EL BLOQUE CATORCE DE LA REGION
AMAZONICA ECUATORIANA.
CELEBRADO ENTRE:
LA SECRETARIA DE HIDROCRBUROS
Y
LA COMPAÑÍA PETROORIENTAL S.A.
CUANTIA: INDETERMINADA
DI COPIAS

E De

En la ciudad de San Francisco de Quito, Distrito Metropolitano,
Capital de la República del Ecuador, hoy día martes veinte y
tres de noviembre del año dos mil diez, ante mí Doctor
FAUSTO ENRIQUE MORA VEGA, Notario Décimo Noveno del
Cantón Quito comparecen por una parte el señor Ingeniero
ANIBAL RAMIRO CAZAR AYALA, de nacionalidad

ecuatoriana, en representación del Estado Ecuatoriano por

intermedio de la Secretaría de Hidrocarburos, conforme consta .

del documento habilitante que se agrega; y, por otra el señor
ZHANG XING, de nacionalidad china, en su calidad de

2265

ox
WN
T.
O:

Apoderado General y Representante Legal de la Compañía
PetroOriental S.A., según consta del documento que también se
agrega como habilitante.- Además considerando que el señor
ZHANG XING, no sabe el idioma castellano, interviene en
calidad de intérprete el señor CAO MINQUAN, de nacionalidad
china, de estado civil casado, domiciliado en esta ciudad de
Quito, inteligente en los idiomas chino mandarín y castellano,
quien declara juramentadamente y prevenido de las penas del
perjurio y de las sanciones legales por no decir la verdad, que el
contenido de la minuta en castellano que se eleva a escritura

pública le hace conocer al compareciente señor ZHANG XING,

para contratar y obligarse, a quienes de conocerles

lo, en virtud de que me presentan sus documentos de
bien instruidos por mí el Notario en el objeto y

resultados We esta escritura que a celebrarla proceden, libre y

voluntariamente de acuerdo con la minuta que me entregan, la
misma que copiada literalmente es como sigue: SEÑOR
NOTARIO.- Sírvase incorporar en el protocolo de escrituras
públicas a su cargo, una que contenga el siguiente Contrato
Modificatorio a Contrato de Prestación de Servicios para la
exploración y explotación de hidrocarburos (Petróleo Crudo), en
el Bloque Catorce de la Región Amazónica ecuatoriana,
contenido en las siguientes cláusulas: COMPARECIENTES.-
Para la suscripción de este Contrato Modificatorio comparecen:
por una parte el Estado ecuatoriano por intermedio de la

Secretaría de Hidrocarburos, en adelante la “Secretaría”,
NOTARIA DECIMO NOVENA 2787

rr 7% E S
LJ. Fausto Crrégue Mosa Pegge
A

con el nombramiento constante en el Acuerdo :
número doscientos siete (No. 207), publicado en el Registro
Oficial doscientos cincuenta y ocho de diecisiete de agosto de
dos mil diez, y, por otra, la compañía PetroOriental S.A.,
representada por el señor Zhang Xing, de nacionalidad china en
su calidad de Apoderado General y como tal Representante
Legal, de la compañía PetroOriental S.A., Contratista del
Bloque Catorce, de conformidad con el poder que se incorpora
como habilitante.- CLÁUSULA PRIMERA.-
ANTECEDENTES: UNO. UNO.- Mediante escritura pública
celebrada ante el Notario Vigésimo Octavo del cantón Quito, el
treinta de abril de mil novecientos ochenta y siete e inscrita en
el Registro de Hidrocarburos de la Dirección Nacional de
Hidrocarburos el dieciocho de mayo de mil novecientos ochenta
y siete se suscribió el Contrato de Prestación de Servicios para
la Exploración y Explotación de Petróleo Crudo, en el Bloque
Catorce en la Región Amazónica ecuatoriana, entre la
Corporación Estatal Petrolera Ecuatoriana y las empresas Elf
Aquitaine  Equateur (cuarenta por ciento), Petrobras
Internacional S.A. Braspetro (treinta y cinco por ciento) e
Y.P.F. Sociedad Anónima (veinte y cinco por ciento).- UNO.
DOS.- El dieciséis de septiembre de mil novecientos noventa y
dos, se protocolizaron ante el Notario Vigésimo Séptimo del
cantón Quito, todos los documentos relativos al cambio de
denominación de la compañía Elf Aquitaine Equateur por Elf
Hydrocarbures Equateur, escritura que fue inscrita en el

Registro Técnico de Hidrocarburos el veintiséis de octubre de
£2bB8

mil novecientos noventa y dos.- UNO. TRES.- Mediante
escritura pública celebrada ante el Notario Segundo del cantón
Quito, el veintiuno de mayo de mil novecientos noventa y nueve
e inscrita en el Registro Técnico de Hidrocarburos de la
Dirección Nacional de Hidrocarburos con fecha cuatro de junio
de mil novecientos noventa y nueve, se suscribió la
“Modificación del Contrato de Prestación de Servicios para la
Exploración y Explotación de Hidrocarburos del Bloque Catorce
a Contrato de Participación para la Exploración y Explotación
de Hidrocarburos (Petróleo Crudo) en el Bloque Catorce de la
Amazónica ecuatoriana”, entre las compañías ELF
Hydri carbures Equateur, Petrobras Internacional S.A. e Y.P.F.
Socik dad Anónima y la Empresa Estatal de Petróleos del
Ecui 1d r PETROECUADOR.- UNO. CUATRO.- Mediante
esctituta pública celebrada ante la Notaria Segunda del cantón
Quito, ebveintinueve de septiembre de mil novecientos noventa
y hueve, inscrita en el Registro de Hidrocarburos de la
Dirección Nacional de Hidrocarburos el primero de octubre de
mil novecientos noventa y nueve, se deja constancia del cambio
de nombre de ELF Hydrocarbures Equateur a Vintage Oil
Ecuador S.A.- UNO. CINCO.- Mediante escritura pública
celebrada ante la Notaria Segunda del cantón Quito el diez de
agosto del año dos mil, inscrita en el Registro de Hidrocarburos
el dieciocho de agosto del dos mil, la compañía Petrobras
Internacional S.A. Braspetro, cedió el treinta y cinco por ciento
(35%) de derechos y obligaciones que tenía sobre el contrato de
Participación a la compañía Vintage Oil Ecuador S.A., con lo

cual Vintage Oil Ecuador S.A. consolidó el setenta y cinco por
NOTARIA DECIMO NOVENA

Y?

1% 7H 14 S
Y. Sanste nro, Mesa Pega

E
ciento (75%) de los derechos y obligaciones sobre el co

Participación.- UNO. SEIS.- Mediante escritura hi
17

ds

enero del dos mil uno, inscrita en el Registro Técnico de

G S
celebrada ante el Notario Primero del cantón Quito, el diez

Hidrocarburos de la Dirección Nacional de Hidrocarburos el
dieciocho de enero del dos mil uno, la compañía Y.P.F. S.A
cedió el veinticinco por ciento (25%) de derechos y
obligaciones que tenía sobre el Contrato de Participación del
Bloque Catorce, a favor de la compañía Repsol YPF Ecuador
S.A.- UNO. SIETE.- Mediante escritura pública celebrada ante
el Notario Segundo del cantón Quito, el veinte y siete de
septiembre de dos mil cuatro, inscrita en el Registro de
Hidrocarburos de la Dirección Nacional de Hidrocarburos, el
veintidós de noviembre de dos mil cuatro, se suscribió el
Addendum a la Modificación del Contrato de Prestación de
Servicios para la Exploración y Explotación del Bloque Catorce
de la Región Amazónica, para dejar constancia del cambio de
nombre de Vintage Oil Ecuador S.A. por el de EnCanEcuador
S.A.- UNO. OCHO.- Mediante escritura pública celebrada ante
el Notario Segundo del cantón Quito, el veintiséis de julio de
dos mil seis, inscrita en el Registro de Hidrocarburos de la
Dirección Nacional de Hidrocarburos el cuatro de agosto de dos
mil seis, se suscribió el Contrato Modificatorio al Contrato de
Participación para la Exploración y Explotación de
Hidrocarburos (Petróleo Crudo) en el Bloque Catorce de la
Región Amazónica ecuatoriana, para dejar constancia del
cambio de nombre de EnCanEcuador S.A. por el de
PetroOriental S.A.- UNO. NUEVE.- Mediante escritura pública
2770

celebrada ante el Notario Trigésimo Noveno del cantón Quito,
el dieciocho de septiembre de dos mil ocho, inscrita en el
Registro de Hidrocarburos de la Dirección Nacional de
Hidrocarburos el diecinueve de septiembre de dos mil ocho, se
suscribió el Contrato de la Cesión de Derechos y Obligaciones
contractuales de la Compañía Repsol YPF Ecuador S.A., a
favor de la compañía PetroOriental  S.A.- UNO. DIEZ.-
Mediante escritura pública celebrada ante la Notaria Segunda
del cantón Quito, el diecinueve de septiembre de dos mil ocho,
incor en el Registro de Hidrocarburos de la Dirección
Nacipgnal de Hidrocarburos el veintidós de septiembre de dos
mil cho, se suscribió el Contrato Modificatorio al Contrato de

Part cipación para la Exploración y Explotación de

Qhito, encargado de la Notaría Segunda del mismo cantón, el

cuatro de febrero de dos mil diez, inscrita en el Registro de
Hidrocarburos de la Dirección Nacional de Hidrocarburos el
veinte y ocho de febrero de dos mil diez, se suscribió el
Contrato Modificatorio II al Contrato Modificatorio del
Contrato de Participación para la Exploración y Explotación de
Hidrocarburos (Petróleo Crudo) en el Bloque Catorce de la
Región Amazónica ecuatoriana.- UNO. DOCE.- La cláusula
tercera del Contrato Modificatorio II al Contrato Modificatorio
del Contrato de Participación para la Exploración y Explotación
de Hidrocarburos (Petróleo Crudo), en el Bloque Catorce de la

Región Amazónica ecuatoriana, señala que las partes reiteran su
NOTARIA DECIMO NOVENA

r — % S y
LY». Sauste Cnriguto . Mesa Vega

a
ante

last

hidrocarburos.- UNO. TRECE.- De conformidad con lo

dispuesto en la Disposición Transitoria Primera de la Ley

prestación de servicios para la exploración y explotac

Reformatoria a la Ley de Hidrocarburos y Ley de Régimen
Tributario Interno, publicada en el Registro Oficial Suplemento
número doscientos cuarenta y cuatro (No. 244) de veinte y siete
de julio de dos mil diez, los contratos para la exploración y
explotación de hidrocarburos suscritos bajo distintas
modalidades contractuales deben modificarse para adoptar el
modelo reformado de contrato de prestación de servicios para
exploración y explotación de hidrocarburos contemplado en el
artículo dieciséis de la Ley de Hidrocarburos.- UNO.
CATORCE.- Las Partes han acordado modificar el contrato
referido en la cláusula UNO. DOCE que antecede para adoptar
el modelo de prestación de servicios para exploración y
explotación de hidrocarburos previsto en el artículo dieciséis de
la Ley de Hidrocarburos, reformado por el artículo siete de la
Ley Reformatoria a la Ley de Hidrocarburos de veinte y siete de
julio de dos mil diez.- UNO. QUINCE.- De conformidad con el
segundo inciso de la Disposición Transitoria Primera del
Reglamento de Aplicación a la Ley Reformatoria a la Ley de
Hidrocarburos contenido en el Decreto Ejecutivo quinientos
cuarenta y seis (546) de quince de noviembre de dos mil diez,
“Los contratos que se suscriban en el año dos mil diez para
adoptar el modelo reformado de prestación de servicios para
exploración y explotación de hidrocarburos, contemplado en el

artículo dieciséis de la Ley de Hidrocarburos, podrán establecer
22

al uno de enero de dos mil once como fecha efectiva para el
inicio de las respectivas operaciones bajo la nueva modalidad
contractual. Hasta la referida Fecha Efectiva se mantendrán las
operaciones de las contratistas bajo las condiciones
contractuales previas a las de la nueva modalidad contractual.-
UNO. DIECISEIS.- De conformidad con el artículo nueve del
Reglamento a la Ley Reformatoria a Ley de Hidrocarburos y a
la Ley de Régimen Tributario Interno, la Secretaría calificó a
PetroQriental S.A. como empresa de la República Popular
Chind, en última instancia.- UNO. DIECISIETE.- El Grupo

infórme inal y el Acta Resumida de Negociación respectiva,

para conocimiento del Comité de  Licitaciones.- UNO.
DIECIOCHO.- El Comité de Licitaciones en sesión de veinte y
ung de noviembre de dos mil diez mediante Resolución número
cerg cero ocho-COL-dos mil diez-once-dos (No. 008-COL-
2010-11-2), sobre la base del informe final del Grupo de
Negociación aprobó dicho informe y recomendó al Ministro de
Recursos Naturales No Renovables la celebración de este
Contrato Modificatorio.- UNO. DIECINUEVE.- El Ministro de
Recursos Naturales No Renovables, mediante Resolución
cuatrocientos treinta y siete de veinte y dos de noviembre de
dos mil diez, autorizó al Secretario de Hidrocarburos la
suscripción de este Contrato Modificatorio, que modifica el
Contrato Original, los Contratos Modificatorios Anteriores y

cualquier modificación que se hubiese convenido con

000000000000000000000000000OOCEIOIOAIDAADADAAADIAA
NOTARIA DECIMO NOVENA

Y — L , y.
LY? Sausto Cnvigiro . Mosa Lega

anterioridad a la suscripción de este Contrato.- CLÁ
SEGUNDA.- DOCUMENTOS DE ESTE CONTRA >
MODIFICATORIO: DOS. UNO.- Documentos Habilitantes.-
Son documentos habilitantes de este Contrato Modificatorio y
se protocolizan como tales, los siguientes: DOS. UNO. UNO. El
Acuerdo Ministerial doscientos siete publicado en el Registro
Oficial doscientos cincuenta y ocho de diecisiete de agosto de
dos mil diez que contiene el nombramiento del Secretario de
Hidrocarburos; DOS. UNO. DOS. Copia certificada del poder
que acredita la representación legal de la compañía Contratista;
DOS. UNO. TRES. Certificado que acredita la existencia legal
de la compañía Contratista y su domiciliación en el Ecuador;
DOS. UNO. CUATRO. Acta Resumida de Negociación suscrita
entre los representantes de la Contratista y el Grupo Negociador
designado por el Secretario de Hidrocarburos; DOS. UNO.
CINCO. Acta de la sesión número Tres de veinte y uno de
noviembre de dos mil diez del Comité de Licitaciones; DOS.
UNO. SEIS. Acta de sesión de veinte y dos de noviembre de
dos mil diez del Comité de Licitaciones; DOS. UNO SIETE. La
Resolución número cuatrocientos treinta y siete (N* 437) de
veinte y dos de noviembre de dos mil diez que autoriza al
Secretario de Hidrocarburos la suscripción de este Contrato
Modificatorio; DOS. UNO. OCHO. Resolución número
cuatrocientos treinta y siete-A (N*437-A) de veinte y dos de
noviembre de dos mil diez.- DOS. DOS.- Documentos Anexos.-
Forman parte integrante de este Contrato Modificatorio los
siguientes anexos: Anexo A: Especificaciones y delimitaciones

del Área del Contrato. Anexo B: Plan de Actividades. Anexo C:

2274

Actividades Adicionales. Anexo D: Fórmula para corrección de
la calidad del Petróleo Crudo del Área del Contrato. Anexo E:
Reglamento de Contabilidad. Anexo F: Formato de la Garantía
Solidaria de la Casa Matriz. Anexo G: Normas para el
funcionamiento del Comité de Supervisión. Anexo H: Copias de
las pólizas de seguros previstas en este Contrato. Anexo l: Plan
de Capacitación. Anexo J: Acta Resumida de Negociación.
Anexo K: Procedimiento de Levantes. Anexo L: Metodología
de cálculo para la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. Anexo M: Lista
de
del

al

osibles Consultores. Anexo N: Pronunciamiento favorable

focurador General del Estado mediante el cual se autoriza
Stado Ecuatoriano y a la Secretaria de Hidrocarburos para
so ll r las controversias originadas en el presente contrato a
arbitraje- internacional y transigir en ellas.- CLÁUSULA
TERCERA.- MARCO LEGAL DE LA CONTRATACIÓN
(LEGISLACIÓN APLICABLE): TRES. UNO. La Ley
Aplicable a este Contrato Modificatorio es la Constitución de la
República del Ecuador, cualquier tratado internacional, ley,
reglamento, decreto, ordenanza, así como cualquier otra norma
emitida o que se emita de conformidad con la ley (en adelante,
la “Ley  Aplicable”).- TRES. DOS.- Los derechos y
obligaciones de las Partes según este Contrato Modificatorio,
incluyendo cualquier anexo, se ejecutarán de acuerdo con la Ley
Aplicable.- TRES. TRES.- La Contratista declara expresamente
que tiene pleno conocimiento de la legislación ecuatoriana
aplicable a la contratación petrolera, vigente al momento de la
celebración de este Contrato Modificatorio.- CLÁUSULA
EE a ra la De

CUARTA.- INTERPRETACIÓN DE ESTE CO,

Contrato Modificatorio es un contrato administrativo, MS A
por la Ley Aplicable. Las Partes convienen en que interpretarán
este Contrato Modificatorio de acuerdo con la Ley Aplicable,
incluyendo las disposiciones del Título Décimo Tercero (XII),
Libro Cuarto (IV), del Código Civil, dejando establecido que
los títulos y el orden de las cláusulas y subcláusulas sólo tienen
propósitos de identificación y referencia.- CUATRO. UNO.
UNO. Cualquier tolerancia de las Partes referida a la falta de
cumplimiento de las obligaciones establecidas en este Contrato
Modificatorio, en ningún caso implicará cambio o alteración de
sus estipulaciones, y tal hecho no constituirá precedente para la
interpretación de este Contrato Modificatorio, ni fuente de
derechos en favor de la Parte que incumplió las obligaciones.-
CUATRO. UNO. DOS. Las estipulaciones contenidas en este
Contrato Modificatorio prevalecerán, en caso de discrepancia,
frente a las contenidas en cualesquiera otros documentos o
convenios anteriores suscritos por o celebrados entre las
Partes.- CUATRO. UNO. TRES. En caso de que existan
contradicciones o conflictos entre las disposiciones de este
Contrato Modificatorio y sus anexos o entre cada uno de ellos,
las Partes acuerdan el siguiente orden de prelación, siendo el
primero de ellos el que prevalecerá sobre los demás y así
sucesivamente: (i) los términos y condiciones de este Contrato
Modificatorio; (ii) el Acta Resumida de Negociación de este
Contrato Modificatorio que se acompaña como anexo; y (iii) los

demás anexos mencionados en la cláusula DOS. DOS de este
2176

Contrato.- CUATRO. UNO. CUATRO. Las Partes aceptan
expresamente que en caso que las estipulaciones contenidas en
este Contrato Modificatorio contravengan las disposiciones
legales o reglamentarias, serán estas últimas las que
prevalecerán sobre este Contrato Modificatorio.- CUATRO.
DOS.- Idioma.- CUATRO. DOS. UNO.- Este Contrato
Modificatorio ha sido redactado y suscrito por las Partes en
idioma castellano y dicha versión será considerada para todos
sus efectos como la única válida.- CUATRO. DOS. DOS.- Las
comupicaciones que se cursaren las Partes, así como la
infor ación requerida por la Ley Aplicable serán redactadas en

castellano, excepto aquellos reportes de naturaleza

téc ie que, por su índole altamente especializada, deban ser
pr Sen ados en otro idioma, en cuyo caso, de considerarse
indispensable por la Secretaría, deberán ser acompañados con
una traducción al castellano, preparada de conformidad con la
Ley Aplicable, a costo de la Contratista.- CUATRO. TRES.-
Definiciones.- Salvo que se estipule lo contrario en este
Contrato Modificatorio, los siguientes términos en mayúscula
inicial tendrán el significado que se indica a continuación. El
singular incluirá el plural y viceversa, en la medida que el
contexto de este Contrato Modificatorio lo requiera.- CUATRO.
TRES. UNO.- Actividades de Exploración Adicional: Son
aquellas actividades de exploración propuestas por la
Contratista y acordadas con la Secretaría en el Plan de
Actividades Adicionales, para ser desarrolladas dentro del Área
del Contrato.- CUATRO. TRES. DOS.- Actividades de

Recuperación Mejorada: Son el conjunto de actividades
(= 78 £ a
LY». Sanste Crrigio . Mesa Pegar

acordadas con la Secretaría en el
Adicionales, que tienen por objeto el aumento del Factor de
Recobro Primario en los Yacimientos de Hidrocarburos
Comercialmente Explotables del Área del Contrato.- CUATRO.
TRES. TRES.- Activo Fijo: Es cualquier bien no fungible de
naturaleza mueble o inmueble, adquirido, construido o
suministrado por la Contratista, para las actividades previstas
en este Contrato Modificatorio, con una vida útil que exceda de
un año y mayor a un mil Dólares, conforme lo establecido en el
Reglamento de Contabilidad.- CUATRO. TRES. CUATRO.-
Agencia de Regulación y Control Hidrocarburífero (ARCH):
Es el organismo técnico-administrativo, encargado de regular,
controlar y fiscalizar las actividades técnicas y operacionales en
las diferentes fases de la industria hidrocarburífera, que realicen
las empresas públicas o privadas, nacionales, extranjeras,
empresas mixtas, consorcios, asociaciones, u otras formas
contractuales y demás personas naturales o jurídicas, nacionales
o extranjeras que ejecuten actividades hidrocarburíferas en el
Ecuador.- CUATRO. TRES. CINCO.- Año Fiscal: Es el
período de doce (12) meses comprendido entre el primero (1) de
enero al treinta y uno (31) de diciembre del mismo año,
conforme lo establecido en la Codificación de la Ley de
Régimen Tributario Interno.- CUATRO. TRES. SEIS.- Área
del Contrato: Es la superficie terrestre y su proyección en el
subsuelo, ubicada dentro del Bloque, en la cual la Contratista se
compromete a prestar los servicios objeto de este Contrato
Modificatorio, conforme el Anexo A.- CUATRO. TRES.

2178

SIETE.- Auditoría Socio - Ambiental: Conjunto de métodos y
procedimientos que tiene como objetivo la determinación de
cumplimientos o conformidades e incumplimientos o no
conformidades de elementos de la normativa ambiental
aplicable y la respectiva licencia ambiental, en base de términos
de referencia definidos y aprobados previamente, realizada en el
marco de la legislación ambiental aplicable.- CUATRO. TRES.
OCHO.- Autoridad Ambiental: Es el Ministerio del Ambiente o
su dependencia técnico - administrativa que controlará,
fiscalizará y auditará la gestión socio ambiental; realizará la
evalhación, aprobación de los estudios ambientales,
lice/ ciamiento y el seguimiento de las actividades
pcarburíferas en todo el territorio ecuatoriano de
cohiformidad con la Ley Aplicable.- CUATRO. TRES.

NUEVE.- Barril: Es la unidad de producción de Petróleo
Crudo, equivalente en volumen a cuarenta y dos (42) galones de
1 Estados Unidos de América, medido a Condiciones
Estándar.- CUATRO. TRES. DIEZ.- Bloque: Es el Bloque
Catorce del Mapa Catastral Petrolero Ecuatoriano elaborado por
el ¿Instituto Geográfico Militar, cuyas delimitaciones y
coordenadas se detallan en el Anexo A.- CUATRO. TRES.
ONCE.- Cambio de Control: Es cualquier cambio directo o
indirecto en el Control de la Contratista, en el entendido de que
luego de que opere dicho Cambio de Control, (i) no controle a
la Contratista y/o (ii) directa o indirectamente no posea al
menos cincuenta por ciento (50%) de sus acciones que

conforman su capital u otro tipo de participación patrimonial.-

000000000000 00E000GOOIAOIDAOIAIIIIAAEAAEAEIAEIIAAAAIAIAAAA
1 TÉ S
Le Fama Csraiiio Mesa Doris

National Petroleum Corporation (CNPC) y China Petrochemical
Corporation (SINOPEC).- CUATRO. TRES. TRECE.- Centro
de Fiscalización y Entrega: Es el o los sitios convenidos por
las Partes y aprobados por la Agencia de Regulación y Control
Hidrocarburífero, donde se mide y entrega la Producción
Fiscalizada de Petróleo Crudo, del Área del Contrato y hasta
donde llega la responsabilidad de la prestación de servicios por
la Contratista según este Contrato Modificatorio. El Centro de
Fiscalización y Entrega de la Producción Fiscalizada del Área
del Contrato estará ubicado en Dayuma. Si como resultado de
actividades adicionales se requiera la construcción de otro
Centro de Fiscalización y Entrega, la Contratista someterá a
consideración de la Secretaría la ubicación del mismo a costo
exclusivo de la Contratista. La aprobación del nuevo Centro de
Fiscalización y Entrega corresponderá a la Agencia de
Regulación y Control Hidrocarburífero, así como la
fiscalización de la producción.- CUATRO. TRES. CATORCE.-
Compañías Relacionadas: Para efectos de este Contrato, se
consideran como Compañías Relacionadas a: Matriz: Es la
compañía o entidad que directa o indirectamente Controla a la
Filial o a la Subsidiaria; Filial: Es una compañía o entidad que
directamente es Controlada por su Matriz; y, Subsidiaria: Es
una compañía o entidad que es directamente controlada por la
Filial e indirectamente por la Matriz. Esta definición en nada
limitará la aplicación de la legislación tributaria en lo

relacionado a partes relacionadas y precios de transferencia.-

4/80

CUATRO. TRES. QUINCE.- Condensado de Gas: Es la
mezcla de hidrocarburos provenientes de Yacimientos de Gas
Natural Libre o de Yacimientos de Condensado de Gas que a
condiciones de presión y temperatura de superficie, pasan al
estado líquido.- CUATRO. TRES. DIECISEIS.- Condiciones
Estándar: Corresponden a una presión absoluta de catorce
punto siete libras por pulgada cuadrada y a una temperatura de
sesenta grados Fahrenheit.- CUATRO. TRES. DIECISIETE.-
Consultor: Son las personas naturales o jurídicas, nacionales o
extrahjeras, independientes y de reconocido prestigio respecto
al as nto materia de la consulta, para los fines previstos en este
Contrato Modificatorio, de conformidad con la cláusula
TRE NTA Y TRES. TRES.- CUATRO. TRES. DIECIOCHO.-
Consumer Price Index: Es el índice de precios al consumidor
previst en el “Consumer Price Index” (CPI) del Bureau of
Labor Statistics of the United States Department of Labor.-
CUATRO. TRES. DIECINUEVE.- Contratista: Es la
compañía PetroOriental S.A., compañía organizada y
constituida de acuerdo con las leyes de Francia, con sede
principal en Francia, y domiciliada en el Ecuador, cuyo
propietario en última instancia es la República Popular China.-
CUATRO. TRES. VEINTE.- Contrato/Contrato
Modificatorio: Es este Contrato Modificatorio, incluido sus
documentos habilitantes y anexos.- CUATRO. TRES. VEINTE
Y UNO.- Contratos Modificatorios Anteriores: Son los
contratos a que se hace referencia en las cláusulas UNO.TRES,
UNO.SIETE, UNO.OCHO, UNO.DIEZ, y UNO.ONCE de este
Contrato Modificatorio.- CUATRO. TRES. VEINTE Y DOS.-
NOTARIA DECIMO NOVENA

5 7 ¡as
LY 0. Saulo Crime esca

la cláusula UNO. UNO de este Contrato Modificatorio, Nal
entendido que ha quedado previamente modificado por los
Contratos Modificatorios Anteriores y se modifica conforme a
lo estipulado en este Contrato Modificatorio.- CUATRO.
TRES. VEINTE Y TRES.- Control: Significa, cuando es
utilizado en relación con una persona jurídica, la facultad de
dirigir la administración o las políticas de dicha persona
jurídica, directa o indirectamente, bien sea a través de la
propiedad de acciones u otros títulos valores. A efectos de este
Contrato Modificatorio, cuando una persona jurídica posee
directa o indirectamente más del cincuenta por ciento (50%) de
los poderes de voto de otra persona jurídica, se considera que
aquella tiene el Control de esa persona jurídica. “Que Controla”
y “Controlado” tienen significados  correspondientes.-
CUATRO. TRES. VEINTE Y CUATRO.- Costos de
Comercialización: Son los costos razonables, sustentados,
directamente imputables y efectivamente incurridos por el
Estado para la comercialización del Petróleo Crudo, tanto en el
mercado interno como en el externo, incluyendo los egresos que
se originen por el almacenamiento necesario para tales
operaciones de comercialización y otros imprescindibles para el
perfeccionamiento de dichas operaciones de comercialización.-
CUATRO. TRES. VEINTE Y CINCO.- Costos de Transporte
del Estado: Son los costos razonables, sustentados,
directamente imputables en los que efectivamente incurre el
Estado para el transporte por Ductos Principales del Petróleo

Crudo producido en el Área del Contrato, desde los Centros de

2182

Fiscalización y Entrega hasta los terminales de exportación o
centros de industrialización en el Ecuador.- CUATRO. TRES.
VEINTE Y SEIS.- Costos y Gastos de la Contratista: Son los
costos no capitalizables, razonables y necesarios, incurridos
directamente por la Contratista o indirectamente a través de sus
Compañías Relacionadas, dentro o fuera del Ecuador, durante la
Fase de Producción, incluyendo los señalados en los Programas
y Presupuestos Anuales, y contabilizados de acuerdo al
Reglamento de Contabilidad; e incluirán los operacionales de
transporte por ductos secundarios y los realizados en la

ejecución de los programas de capacitación técnica y

Es toda pérdida, disminución, detrimento o
menoscabo significativo de las condiciones preexistentes en el
medio ambiente o uno de sus componentes. Afecta al
funcionamiento del ecosistema o a la renovabilidad de sus
regursos.- CUATRO. TRES. VEINTE Y OCHO.- Daños
Sociales: Son los ocasionados a la salud humana, al paisaje, al
sosiegó público y a los bienes públicos o privados, directamente
afectados por actividad contaminante.- CUATRO. TRES.
VEINTE Y NUEVE.- Dólar: Es la moneda de los Estados
Unidos de América.- CUATRO. TRES. TREINTA.- Ductos
Principales: Son el Oleoducto Transecuatoriano, SOTE, el
Oleoducto de Crudos Pesados, OCP, y otros ductos y facilidades
de almacenamiento concomitantes que sean necesarios para
evacuar el Petróleo Crudo desde los Centros de Fiscalización y

Entrega hasta los terminales de exportación o centros de
0000060000000000000000000000IIBIODIAIDABAAAAIIAIAIAAA

NOTARIA DECIMO NOVENA

(=> 71% C xy”
EI A/A Pegar

transportar el Petróleo Crudo desde los campos en producción,
dentro del Área del Contrato, hasta los Centros de Fiscalización
y Entrega.- CUATRO. TRES. TREINTA Y DOS.- Ecuador /
Estado: Es la República del Ecuador.- CUATRO. TRES.
TREINTA Y TRES.- EP PETROECUADOR: Es la Empresa
Pública de Hidrocarburos del Ecuador, PETROECUADOR, con
personalidad jurídica, patrimonio propio, autonomía
administrativa, económica, financiera y operativa; con
domicilio principal en la ciudad de Quito, que tiene por objeto
el desarrollo de las actividades que le asigna la Ley Orgánica de
Empresas Públicas y el Decreto Ejecutivo trescientos quince de
dos mil diez, publicado en el R.O. Suplemento número ciento
setenta y uno de catorce de abril de dos mil diez.- CUATRO.
TRES. TREINTA Y CUATRO.- Estándares de la Industria
Petrolera Internacional: Son aquellas prácticas y
procedimientos generalmente utilizados en la industria
petrolera, por operadores a nivel mundial, respaldados en
criterios técnicos, en condiciones y circunstancias similares a
aquellas experimentadas en relación con el o los aspectos
relevantes del Proyecto.- CUATRO. TRES. TREINTA Y
CINCO.- Estudios Ambientales: Consisten en una estimación
predictiva o una identificación presente tanto de los Daños
Sociales como Daños Ambientales con el fin de establecer las
medidas preventivas, las actividades de mitigación y las
medidas de rehabilitación de impactos ambientales producidos

por la ejecución de los servicios objeto de este Contrato

2284

Modificatorio.- CUATRO. TRES. TREINTA Y SEIS.- Evento
de Insolvencia: Significa cuando: (a) una Persona comience en
forma voluntaria un estado de quiebra, insolvencia, disolución,
liquidación o un procedimiento similar; (b) se haya iniciado
contra ella uno de esos procedimientos, y tal procedimiento
haya dado lugar a una orden o medida que no haya sido
revocada, resuelta, suspendida o apelada dentro de los sesenta
(60) días siguientes a su declaración; o (c) una Persona efectúe
una cesión en beneficio de sus acreedores o admita por escrito

su insolvencia o incapacidad general para cumplir con sus

TREINTA Y SIETE.- Factor de Recobro Primario: Es la

de reservas extraídas de un Yacimiento por
recuperación primaria y que será aprobada por la Secretaría.-
CUATRO. TRES. TREINTA Y OCHO.- Fase de Desarrollo:
Es lel lapso durante el Período de Explotación en el cual se
efectuarán las Inversiones de Desarrollo Adicionales y las
actividades necesarias para desarrollar y poner en producción
los Yacimientos descubiertos por Actividades de Exploración
Adicional y/o los Yacimientos existentes por Actividades de
Recuperación Mejorada. Estas Inversiones y actividades se
realizarán de acuerdo al Plan de Desarrollo y se registrarán con
relación al campo correspondiente. Esta Fase de Desarrollo
terminará cuando se complete la ejecución del respectivo Plan
de Desarrollo.- CUATRO. TRES. TREINTA Y  NUEVE.-
Fase de Producción: Es el lapso durante el Período de
Explotación comprendido desde la Fecha de Vigencia hasta la

fecha de terminación de este Contrato Modificatorio. La Fase
NOTARIA DECIMO NOVENA

C 78 CE 3
LY». Sauste Enrique . Asc Legs

campos descubiertos por Actividades de
Adicional.- CUATRO. TRES. CUARENTA.- Fecha de
Vigencia: Es la fecha de la inscripción de este Contrato
Modificatorio en el Registro de Hidrocarburos de la Secretaría
de Hidrocarburos, desde la cual se inicia la vigencia de este
Contrato Modificatorio y empieza a transcurrir el plazo del
mismo.- CUATRO. TRES. CUARENTA Y UNO.- Fecha
Efectiva: Es la fecha desde la cual surtirán efecto todos los
derechos y obligaciones de este Contrato Modificatorio y será el
uno de enero de dos mil once.- CUATRO. TRES. CUARENTA
Y DOS.- Fuerza Mayor o Caso Fortuito: Para efectos de este
Contrato Modificatorio, un evento de Fuerza Mayor o Caso
Fortuito significará cualquier evento o circunstancia, que (i) sea
imposible de resistir, o de ser controlado por la Parte obligada a
cumplir la obligación de que se trate, (ii) sea imprevisible por
dicha Parte o que aún siendo previsible por ésta, no pueda ser
evitada, en todo o en parte, mediante el ejercicio de la debida
diligencia de dicha Parte, (iii) que ocurra después de la Fecha
Efectiva de este Contrato Modificatorio, 7 que ocasione la
obstrucción o demora, total o parcial del cumplimiento de las
obligaciones de alguna Parte, según las estipulaciones de este
Contrato Modificatorio. Esta definición abarca, pero no se
limita a, lo establecido en el Código Civil ecuatoriano, e
incluyendo terremotos, maremotos, inundaciones, deslaves,
tormentas, incendios, explosiones, paros, huelgas, disturbios
sociales, actos de guerra (declarada o no), actos de sabotaje,

actos de terrorismo, acciones u omisiones por parte de cualquier

autoridad, dependencia o entidad estatal. Queda entendido y
convenido, sin embargo, que la Secretaría podrá invocar como
actos constitutivos de Fuerza Mayor, cualquier acto u omisión
de cualquier agencia, organismo o autoridad estatal ecuatoriana,
cuando dichos actos u omisiones sean causados por otros hechos
o circunstancias que, a su vez, constituyan Fuerza Mayor. Para
efectos de este Contrato Modificatorio el término Caso Fortuito
tendrá el mismo significado que Fuerza Mayor.- CUATRO.
TRES. CUARENTA Y TRES.- Gas Natural Asociado: Es la

mezgla de hidrocarburos provenientes de Yacimientos de

cohidiciones de presión y temperatura de superficie se mantiene
en! estado gaseoso.- CUATRO. TRES. CUARENTA Y
CINCO.- Hidrocarburos Líquidos Condensados del Gas
Natural Asociado: Significa etano y cualesquiera otros
cesiinon de más alto peso molecular que el etano,
separados del Gas Natural Asociado mediante compresión,
pcia u otros procesos.- CUATRO. TRES. CUARENTA Y
A de Reservas Comercialmente Explotables:
Es el aumento del volumen de reservas (recuperables)
proveniente de Actividades de Recuperación Mejorada o nuevos
descubrimientos por Actividades de Exploración Adicional
realizados por la Contratista y aprobados por la Secretaría.-
CUATRO. TRES. CUARENTA Y SIETE.- Ingreso Bruto del

Contrato (YB): Es el valor en Dólares que resulta de
NOTARIA DECIMO NOVENA

15 7 £ 2
LY. SFanoto Cnriguo . ésa Vegrs

multiplicar la Producción Fiscalizada entregada
Contratista por el Precio Promedio Mensual, corregido
acuerdo a la calidad equivalente a la producida por la
Contratista en el Área del Contrato. La corrección de la calidad
del Petróleo Crudo se realizará de conformidad con el Anexo D.
El Petróleo Crudo del Área del Contrato destinado para
consumo interno del Estado u otros fines será valorado con el
Precio Promedio Mensual.- CUATRO. TRES. CUARENTA Y
OCHO.- Ingreso Bruto de la Contratista: Es el valor en
Dólares que recibirá la Contratista por la prestación de sus
servicios, sobre la base de la tarifa correspondiente acordada en
este Contrato Modificatorio por cada Barril neto producido y
entregado al Estado, conforme la fórmula establecida en la
cláusula décima quinta.- CUATRO. TRES. CUARENTA Y
NUEVE.- Ingreso Disponible (YD): Es el valor en Dólares
resultante de la diferencia entre el Ingreso Bruto del Contrato y
la suma de los siguientes conceptos: (i) Margen de Soberanía;
(ii) Costos de Transporte del Estado; (iii) Costos de
Comercialización; y (iv) los Tributos establecidos en la
Codificación de la Ley del Fondo para el Ecodesarrollo
Regional Amazónico y la Ley de Creación de Rentas
Sustitutivas para las Provincias de Napo, Esmeraldas y
Sucumbíos, si los mismos resultasen aplicables.- CUATRO.
TRES. CINCUENTA.- Inversiones: Son los costos efectuados
directamente por la Contratista o indirectamente, a través de sus
Compañías Relacionadas, dentro o fuera del Ecuador, acordados
con la Secretaría, incluyendo los señalados en los Planes,

Programas y Presupuestos Anuales y sus reformas, y

2/88

contabilizados de acuerdo al Reglamento de Contabilidad, que
son: (i) susceptibles de capitalización; y (ii) razonables y
necesarios para explorar, descubrir, desarrollar, producir,
obtener, transportar, mantener e incrementar la producción de
Petróleo Crudo en el Área del Contrato.- CUATRO. TRES.
CINCUENTA Y  UNO.- Inversiones de Exploración
Adicional: Son todos los costos incurridos directamente por la
Contratista o indirectamente, a través de sus Compañías
Relacionadas, conforme el Plan de Actividades Adicionales y
sus reformas y contabilizados de acuerdo al Reglamento de

ilidad, durante la ejecución de este Contrato

Modififatorio, para explorar, descubrir y evaluar nuevos
entos en el Área del Contrato.- CUATRO. TRES.
ENTA Y DOS.- Inversiones de Desarrollo Adicional:

lan de Desarrollo y sus reformas correspondientes,
incluyendo los señalados en los Programas y Presupuestos
Anuales, y contabilizados de acuerdo al Reglamento de
Contabilidad.- CUATRO. TRES. CINCUENTA Y TRES.-
Inversiones de Recuperación Mejorada: Son todos los costos
incurridos directamente por la Contratista o indirectamente, a
través de sus Compañías Relacionadas, conforme el Plan de
Actividades Adicionales y sus reformas, y contabilizados de
acuerdo al Reglamento de Contabilidad, durante la ejecución de
este Contrato Modificatorio, para desarrollar planes piloto y

demás actividades que permitan aumentar el Factor de Recobro
O0D00DIDOLIOIEIAIDCEIEIAIAIAICCIICICIACIDADIAAIBIIOIIAA

NOTARIA DECIMO NOVENA

> — zC "a
LY 01. Sanolo nuigie . Mosa Pegar

obtenida como resultado de estas Inversiones, será considerada

Producciones Incrementales Adicionales.- CUATRO. TRES.
CINCUENTA Y CUATRO.- Licencia Ambiental: Es la
autorización que otorga la Autoridad Ambiental a una persona
natural o jurídica para la ejecución de un proyecto, obra o
actividad de conformidad con la Ley Aplicable, en la que se
establecen los requisitos, obligaciones y condiciones que el
beneficiario debe cumplir para prevenir, mitigar o corregir los
efectos imprevistos que el proyecto, obra o actividad autorizada
pueda causar en el ambiente.- CUATRO. TRES. CINCUENTA
Y CINCO.- Margen de Soberanía: Es el veinte y cinco por
ciento (25%) de los ingresos brutos provenientes de la
producción correspondiente al Área del Contrato, que el Estado
ecuatoriano se reserva de conformidad con el artículo dieciséis
de la Ley de Hidrocarburos.- CUATRO. TRES. CINCUENTA
Y SEIS.- Ministerio Sectorial / Ministerio: Es el Ministerio de
Recursos Naturales No Renovables del Ecuador o aquel que lo
sustituya.- CUATRO. TRES. CINCUENTA Y SIETE.-
Ministro Sectorial: Es el titular del Ministerio Sectorial.-
CUATRO. TRES. CINCUENTA Y OCHO.- Modelo
Económico: Formulación matemática de variables, que se aplica
para la estimación del Pago a la Contratista.- CUATRO. TRES.
CINCUENTA Y NUEVE.- OCP: Es el Oleoducto de Crudos
Pesados. CUATRO. TRES. SESENTA.- Operadora: Es la
Contratista.- CUATRO. TRES. SESENTA Y UNO.- Pago a la

Contratista: Es el valor que recibe la Contratista, en Dólares o
2230

en Petróleo Crudo, por sus servicios prestados en el Área del
Contrato, conforme a la cláusula décimo quinta.- CUATRO.
TRES. SESENTA Y DOS.- Parte o Partes: Se refiere al Estado
ecuatoriano representado por la Secretaría o a la Contratista
individualmente, según fuere el caso, o se refiere conjuntamente
al Estado ecuatoriano representado por la Secretaría y a la
Contratista.- CUATRO. TRES. SESENTA Y TRES.- Pasivo
Ambiental: Constituye el resultado de la combinación entre un

impacto ambiental y el tiempo en que éste permanece en el

e permanezcan como impactos no reparados.- CUATRO.
[| |¡SESENTA Y CUATRO.- Período de Explotación: Es
le Ye inicia en la Fecha de Vigencia y concluye cuando
ine este Contrato Modificatorio. El Período de Explotación
comprende las Fases de Desarrollo y Producción.- CUATRO.
TRES. SESENTA Y CINCO.- Persona: Significa una persona
natural, corporación, sociedad, consorcio, fideicomiso O
cualquier otra entidad jurídica, Matriz, Filial, Subsidiaria o
cualquier agencia, autoridad o subdivisión política de la misma
o cualquier organización internacional.- CUATRO. TRES.
SESENTA Y SEIS.- Petróleo Crudo: Es la mezcla de
hidrocarburos en estado líquido a condiciones de presión y
temperatura de superficie.- CUATRO. TRES. SESENTA Y
SIETE.- Plan: Se refiere al Plan de Actividades, Plan de
Actividades Adicionales, Plan de Desarrollo o al Plan
Quinquenal.- CUATRO. TRES. SESENTA Y OCHO.- Plan de

Actividades: Es el conjunto de actividades comprometidas, de

ADAL DADA AAA LAA AA AAA AA AAA XA AMA XX NY
06060000 CIDACIDAIAIICIIAIEDA

NOTARIA DECIMO NOVENA 2/91

> a
ES. Imsto Enrique Mosa Vega

cumplimiento obligatorio, e Inversiones estima
exploración y/o explotación, a ser ejecutadas por p )
Qi

us o

Contratista, por su cuenta y riesgo aportando la tecnología, los
capitales, y los equipos, bienes y maquinarias necesarios, en el
Área del Contrato y durante todo el Plazo de Vigencia,
detalladas en el Anexo B de este Contrato Modificatorio.-
CUATRO. TRES. SESENTA Y NUEVE.- Plan de Actividades
Adicionales: Es el conjunto de actividades de Exploración
Adicional y/o de Recuperación Mejorada e Inversiones
estimadas que podrá realizar la Contratista por su cuenta y
riesgo. Las actividades e Inversiones del Plan de Actividades
Adicionales se podrán realizar de forma secuencial y
dependiente de los resultados obtenidos, con excepción del
programa mínimo de actividades adicionales que será de
cumplimiento obligatorio. En el Anexo C de este Contrato
Modificatorio se describen de manera preliminar e ilustrativa
algunas de las actividades adicionales que pudiesen ser
incluidas en este Plan, las cuales se compensarían con una
Tarifa para Campos Nuevos o por Producción Incremental fruto
de Recuperación Mejorada.- CUATRO. TRES. SETENTA.-
Plan de Desarrollo: Es el conjunto de actividades que la
Contratista se obliga a realizar e Inversiones estimadas, para
desarrollar y poner en producción Yacimientos de Petróleo
Crudo descubiertos en virtud de las Actividades de Exploración
Adicional, así como también para aumentar el factor de recobro
de las reservas mediante las Actividades de Recuperación
Mejorada, incluyendo sus reformas. Estos Planes de Desarrollo

serán sometidos por la Contratista y aprobados por la
£292

Secretaría.- CUATRO. TRES. SETENTA Y UNO.- Plan
Quinquenal: Es el conjunto de actividades proyectadas y de
Inversiones estimadas, incluyendo sus reformas, propuestas por
la Contratista durante el Periodo de Explotación para los cinco
(5) Años Fiscales siguientes al año de presentación de dicho
Plan, para cumplir con el objeto contractual. Este Plan
Quinquenal será actualizado anualmente.- CUATRO. TRES.
SETENTA Y DOS.- Plazo: Cuando este Contrato Modificatorio
se refiera a “plazo”, éstos se computarán en forma continua y en
días calendario; y, cuando se refiera a “término”, se computarán
únicamente los días laborables, excluyendo los días feriados con
ámbitp nacional o local, y de descanso obligatorio. En todos
los casds en los que los plazos vencieran en días no laborables,
éstos||Selentenderán prorrogados hasta el primer día laborable
siguiénte.- CUATRO. TRES. SETENTA Y TRES.- Plazo de
Vigencia: Es el que se estipula en la cláusula sexta de este
Contrato Modificatorio.- CUATRO. TRES. SETENTA Y
CUATRO.- PPI: Es el índice de precios al productor previsto
en el “Producer's Price Index (PPI) for Industrial Commodities”
del “Bureau of Labor Statistics of the United States Department
of Labor” (Código PCU213112213112 “support activities for oil
and gas operations”).- CUATRO. TRES. SETENTA Y
CINCO.- Precio Promedio Mensual: Se refiere al precio
promedio ponderado de un determinado mes de ventas externas
de Petróleo Crudo durante ese mismo periodo, realizadas por EP
PETROECUADOR. Estos precios se expresarán en términos
FOB, puerto ecuatoriano (terminal principal de exportación y en

Dólares) por Barril. En caso de que EP PETROECUADOR no

0CACIAIODEIAEDLIAIICIOIIIAAAICAICAACIIICIDEIACICAACRAIOIACO
NOTARIA DECIMO NOVENA

e — 7 yr
LA 2. Sauste rro. ésa VA

haya realizado ventas externas en dicho mes, e
Promedio Mensual se establecerá conforme a lo estipulado e
cláusula QUINCE. NUEVE. OCHO.- CUATRO. TRES.
SETENTA Y SEIS.- Producción Fiscalizada: Es el volumen
de Petróleo Crudo neto producido en el Área del Contrato
fiscalizado por la Agencia de Regulación y Control
Hidrocarburífero en el Centro de Fiscalización y Entrega.-
CUATRO. TRES. SETENTA Y SIETE.- Producciones
Incrementales Adicionales: Es la producción de Petróleo
Crudo del Área del Contrato, proveniente de Actividades de
Exploración Adicional y/o Actividades de Recuperación
Mejorada, contempladas en el Plan de Desarrollo respectivo y
registradas contablemente de forma separada.- CUATRO.
TRES. SETENTA Y OCHO.- Programa y Presupuesto
Ambiental Anual: Se refiere al programa anual de actividades
ambientales derivado del respectivo plan de manejo ambiental y
el presupuesto ambiental del año siguiente para su evaluación y
aprobación por parte de la Autoridad Ambiental, que formará
parte integrante de los Programas y Presupuestos Anuales, que
deberá incluir los aspectos de operaciones, de Inversiones en
sus diferentes desagregados conforme a la Ley Aplicable, y,
gastos administrativos, rubros que a su vez deberán estar
claramente identificados.-- CUATRO. TRES. SETENTA Y
NUEVE.- Programas y Presupuestos Anuales: Son el conjunto
de actividades que la Contratista se compromete a realizar en el
Año Fiscal respectivo, y los Presupuestos de las Inversiones,
Costos y Gastos estimados para la ejecución de dichas

actividades, incluidas sus reformas. Los Programas y

794

Presupuestos Anuales guardarán relación directa con el Plan de
Actividades, Plan Quinquenal y demás Planes acordados para el
período respectivo. La aprobación de estos Programas y
Presupuestos Anuales se realizará de conformidad con la
cláusula décimo tercera.- CUATRO. TRES. OCHENTA.-
Propiedad Intelectual: Significa la referencia conjunta a todos
los derechos, prioridades y privilegios relacionados con la

propiedad intelectual, bien que surjan de cualquier Ley

Aplicable, ley comunitaria o extranjera o de cualquier otra

para Exploración y Explotación de Hidrocarburos, que regula la
contabilidad de los costos, gastos e Inversiones efectuadas por
la Contratista para la ejecución de las actividades objeto de este
Contrato Modificatorio, el cual se incorpora como Anexo E.-
CUATRO. TRES. OCHENTA Y TRES.- Reparación
Ambiental.- Es el conjunto de acciones y técnicas con el

objetivo de restaurar condiciones ambientales originales o
000000000000000000000000000000E0OCIOOIOAIUIADAAAAAIDA

C 7 £ SY
LY 2 Fausto niger . Mira Vega

mejoradas sustancialmente en sitios contaminados
degradados como consecuencia de las actividades a cargo de la
Contratista.- CUATRO. TRES. OCHENTA Y CUATRO.-
Reservas Probadas Remanentes.- Es el volumen de
hidrocarburos que de acuerdo al análisis de la información
geológica y de reservorios, presenta una razonable certeza de
ser recuperado durante la vigencia del Contrato, bajo las
condiciones económicas y operativas actuales. Las cifras
oficiales de las reservas serán las establecidas por la
Secretaría.- CUATRO. TRES. OCHENTA Y  CINCO.-
Situaciones de Emergencia: Para efectos de este Contrato
Modificatorio un evento que constituye una situación de
emergencia, es aquel que por razones técnicas, mecánicas o de
seguridad, debidamente justificadas por la Contratista y
aceptadas por la Secretaría, causa que las Partes se vean
obligadas a interrumpir total o parcialmente el cumplimiento de
sus actividades u obligaciones estipuladas en este Contrato
Modificatorio, en el entendido de que dicho evento: (i) no
constituye un evento de Fuerza Mayor; (ii) no fue causado por
culpa o dolo de las Partes; y (iii) obliga a las Partes a adoptar
acciones inmediatas necesarias para evitar perjuicios que
afecten o puedan afectar a las operaciones de la Contratista
según el Contrato Modificatorio o a las Personas que presten
servicios a cualquiera de las Partes o a bienes de cualquiera de
las Partes o a terceros o a sus bienes.- CUATRO. TRES.
OCHENTA Y SEIS.- Subcontratista: Se refiere a cualquier
Persona que ejecute para la Contratista alguna parte de las

actividades o le provea bienes para el cumplimiento del objeto
¿290

del Contrato Modificatorio.- CUATRO. TRES. OCHENTA Y
SIETE.- Tarifa para Campos en Producción: Es el valor que
se paga a la Contratista en Dólares, por cada Barril de Petróleo
Crudo neto, o unidad de hidrocarburo correspondiente,
producido y entregado por la Contratista en el Centro de
Fiscalización y Entrega y se paga a la Contratista de acuerdo a
lo establecido en la cláusula décimo quinta.- CUATRO. TRES.
OCHENTA Y OCHO.- Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada: Es
el valpr que se pagará a la Contratista en Dólares, por cada

Barril] de Petróleo Crudo neto, o unidad de hidrocarburo

corregpondiente, acordada por las Partes para la ejecución de un
Plan||dé8 Desarrollo, a fin de impulsar el descubrimiento de
nue eservas o la implementación de nuevas técnicas para la
recuperación mejorada de las reservas existentes y se paga a la
Contratista de acuerdo a lo establecido en la cláusula décima
quinta.- CUATRO. TRES. OCHENTA Y NUEVE.- Tasa
Máxima de Producción: Es el máximo volumen de Petróleo
Crudo producido por unidad de tiempo, por Yacimiento, campo
o pozo, de conformidad con la Ley Aplicable, los Estándares de
la Industria Internacional y lo previsto en este Contrato
Modificatorio.- CUATRO. TRES. NOVENTA.- Tasa Prime:
Es la tasa de interés denominada Prime, publicada por el Banco
Central del Ecuador en los medios impresos o electrónicos
pertinentes, vigente para cada jornada de valoración. En caso
de que el Banco Central del Ecuador deje de publicar dicha Tasa
Prime, será la tasa anual de interés, en fracción decimal,

determinada sobre la base del promedio del prime rate fijado

000000000000000000000000000000800000000000IOIDIDA A
0000000000000000000000000000000000000OIIOBIAADAIAIAA

NOTARIA DECIMO NOVENA

r — Ye , xy”
LY +. Sauste Cnriguo . esca Lega

1
por los siguientes bancos de los Estados Unidos de A
Citibank N.A. y Morgan Guaranty Trust Company of New Yo
vigente para cada jornada de valoración.- CUATRO. TRES.
NOVENTA Y UNO.- Transferencia o Cesión: Es cualquier
traspaso, delegación u otra forma de disposición, incluyendo la
constitución de una prenda, hipoteca u otro gravamen similar,
que se realice por cualquier medio, bien sea de manera directa o
indirecta, (i) de todo o parte de este Contrato Modificatorio o
de cualquiera de los derechos u obligaciones establecidas en
este Contrato Modificatorio, o los intereses en el mismo o (ii)
como consecuencia de un Cambio de Control, bien por
operación de la ley, o de otro tipo.- CUATRO. TRES.
NOVENTA Y DOS.- Tributos: Son los impuestos, tasas,
contribuciones, derechos arancelarios y demás derechos y
gravámenes que deban ser pagados a las autoridades nacionales,
estatales o cantonales en virtud de la legislación tributaria
aplicable.- (CUATRO. TRES. NOVENTA Y  TRES.-
Trimestre: Es el período de tres (3) meses consecutivos que
comienza el primero de enero, primero de abril, primero de julio
y primero de octubre, de cada Año Fiscal.- CUATRO. TRES.
NOVENTA Y CUATRO.- Yacimiento: Es todo cuerpo de roca,
en el cual se ha acumulado Petróleo Crudo, gas natural o ambos,
y que se comportan como una unidad independiente en cuanto a
mecanismo de producción se refiere.- CUATRO. TRES.
NOVENTA Y CINCO.- Yacimientos de Condensado de Gas:
Son aquellos Yacimientos de Gas que de ser explotados,
producirían gas y líquidos en una relación que exceda cien mil

pies cúbicos estándar de gas por cada barril de hidrocarburos

2298

líquidos, según mediciones hechas en superficie bajo
Condiciones Estándar de presión y temperatura.- CUATRO.
TRES. NOVENTA Y SEIS.- Yacimientos de Gas: Son
aquellos Yacimientos de hidrocarburos que, a condiciones de
presión y temperatura de reservorio contienen hidrocarburos en
estado gaseoso.- CUATRO. TRES. NOVENTA Y SIETE.-
Yacimientos de Hidrocarburos Comercialmente Explotables:
Son Yacimientos que contienen hidrocarburos (Petróleo Crudo),

que sobre la base de estudios técnico-económicos realizados por

CUATRO.- Otras Definiciones.- Cualquier otra definición
dia para la aplicación de este Contrato Modificatorio

establecidas en el Reglamento de Operaciones
carburíferas.- CUATRO. CINCO.- No Discriminación.-
ecretaría en la interpretación y ejecución de este Contrato
Modificatorio, considerando las particularidades de cada caso,
garantizará un tratamiento no discriminatorio a todos los
contratistas de prestación de servicios para la exploración y
explotación de hidrocarburos que hubieren suscrito sus
respectivós contratos de conformidad con el artículo dieciséis
de la Ley de Hidrocarburos y al amparo de la Disposición
Transitoria Primera de la Ley Reformatoria a la Ley de
Hidrocarburos y ley de Régimen Tributario Interno, publicada
en el Registro Oficial Suplemento número doscientos cuarenta y
cuatro de veinte y siete de julio de dos mil diez.- CLÁUSULA
QUINTA.- OBJETO: CINCO. UNO.- Prestación de

Servicios.- Este Contrato Modificatorio tiene por objeto la

000000000000000560000000000000000000IOIIDIBIDAAIAIAA A
00000000000000000000000000009000080000000OIODIAAAAA

NOTARIA DECIMO NOVENA

A a es
ES. Hot Envizuo Mora Losa

prestación de servicios a la Secretaría por parte
Contratista, con sus propios recursos y a su solo ries , PAra) z
exploración y explotación de hidrocarburos, incluyendo
Petróleo Crudo, en el Área del Contrato, de conformidad con los
términos y condiciones estipulados en este Contrato
Modificatorio, y los establecidos en la Ley Aplicable.- CINCO.
UNO. UNO.- Para el cumplimiento del objeto contractual la
Contratista se obliga para con la Secretaría a realizar las
actividades de exploración, confirmación de reservas,
desarrollo, explotación y producción aportando la tecnología,
los capitales y los equipos, bienes y maquinarias necesarios
para el cumplimiento de las obligaciones establecidas en este
Contrato Modificatorio, de conformidad con el Plan de
Actividades que contiene el detalle de actividades
comprometidas e Inversiones estimadas para el Área del
Contrato.- CINCO. DOS.- Contraprestación por los
Servicios.- La Contratista recibirá a cambio de sus servicios el
pago de una Tarifa en Dólares para Campos en Producción, por
Barril de Petróleo Crudo neto extraído en el Área del Contrato y
entregado en el Centro de Fiscalización y Entrega, pagadera en
Dólares o en Petróleo Crudo, conforme a lo establecido en el
artículo dieciséis de la Ley de Hidrocarburos y la cláusula
décima quinta de este Contrato  Modificatorio. La
contraprestación que corresponda a la Contratista por los
servicios que preste conforme a este Contrato Modificatorio se
limitará al derecho a recibir el Pago a la Contratista, previsto en
este Contrato Modificatorio, conforme a las tarifas acordadas.-

CINCO. TRES.- Servicios Adicionales.- Si como producto de
2300

las Actividades de Exploración Adicional o Actividades de
Recuperación Mejorada realizados en el Área del Contrato se
demostrare la existencia de Yacimientos de Hidrocarburos
Comercialmente Explotables o Incremento de Reservas
Comercialmente Explotables, la Contratista y la Secretaría
deberán acordar la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada para el
desarrollo de dichos Yacimientos y acordar el respectivo Plan
de Desarrollo, sin que esto signifique disminuir o suspender sus

iones contenidas en el Plan de Actividades. Si las Partes

5 0 por Producción Incremental fruto de Recuperación

da para desarrollar y explotar estos Yacimientos o

vin ula de un Consultor, de conformidad con la cláusula
TREINTA Y TRES. TRES.- CINCO. CUATRO.- Las Partes
convienen que, en el caso de descubrirse Gas Natural Libre,
sustahcias asociadas al Petróleo Crudo, o Yacimientos de
Petróleo Crudo de gravedad inferior a quince grados (15%) API
en el lÁrea del Contrato, se procederá conforme a lo dispuesto
en la ey de Hidrocarburos y a lo estipulado en este Contrato
Modificatorio.- CLÁUSULA SEXTA.- PLAZO DE
VIGENCIA: El Plazo de Vigencia de este Contrato
Modificatorio es desde la fecha de inscripción de este Contrato
Modificatorio en el Registro de Hidrocarburos hasta el veinte y
uno de julio de dos mil dieciocho. En el evento de que la
Contratista  descubriere Yacimientos de Hidrocarburos

Comercialmente Explotables, el Plazo de Vigencia de este

00000000000000000080000800000000000000LE0OOAIBIAAO A
NOTARIA DECIMO NOVENA

Y ii CE S
Z LY + Sanstr nriguo , A Pega
11 -

Contrato Modificatorio se extenderá conforme a los Pla

CONTRATO: El Área del Contrato ha sido delimitada para

determinar la superficie en donde la Contratista ejecutará las
actividades y prestaciones objeto de este Contrato Modificatorio
y sus especificaciones y delimitaciones se establecen en el
Anexo A.- CLÁUSULA OCTAVA.- DERECHOS Y
OBLIGACIONES DE LAS PARTES: OCHO. UNO.-
Derechos sobre los Hidrocarburos.- Son de propiedad
inalienable, imprescriptible e inembargable del Estado
Ecuatoriano los yacimientos de hidrocarburos y substancias que
los acompañan, en cualquier estado físico en que se encuentren
situados en el territorio nacional. Por lo tanto, es también
propietario de los hidrocarburos extraídos con ocasión de los
servicios prestados por la Contratista.- OCHO. UNO. UNO.- La
celebración de este Contrato Modificatorio no concede a la
Contratista, a más de los derechos establecidos en este Contrato
Modificatorio, otros derechos de naturaleza alguna sobre el
suelo, el subsuelo o sobre cualquier recurso natural o no, allí
existente, ni sobre las áreas que se expropiaren en favor de la
Secretaría para la ejecución de este Contrato Modificatorio, ni
sobre sus servidumbres, ni sobre las obras que allí se
realizaren.- OCHO. UNO. DOS.- La delimitación del Área del
Contrato tiene por objeto únicamente determinar la superficie
en la cual la Contratista está obligada a prestar los servicios
objeto de este Contrato Modificatorio.- OCHO. UNO. TRES.-

La Contratista tendrá el derecho exclusivo de ejecutar los

2302

servicios objeto de este Contrato Modificatorio, dentro del Área
del Contrato. En ningún caso el ejercicio de tales derechos por
parte de la Contratista implicará una cesión de la titularidad de
los derechos que corresponden al Estado sobre los recursos
naturales ubicados en el Área del Contrato por parte de la
Secretaría.- OCHO. UNO. CUATRO.- La Contratista, en virtud
de este Contrato Modificatorio, no tiene derecho a explotar
recursos naturales distintos del Petróleo Crudo existentes en el
Área del Contrato, aunque esos recursos hubieren sido
deschbiertos por ella; excepto en los casos en que celebrare los
confiratos adicionales previstos en este Contrato Modificatorio
de llacuerdo con la Ley Aplicable y a lo estipulado en este
Cahfrato  Modificatorio.- (OCHO. UNO. CINCO.- La

C 0 atista podrá ejercer los derechos establecidos en este

Cdntiato Modificatorio únicamente en relación con las
actividades referidas a los servicios contratados y no podrá
ejércerlos con ningún otro fin, ni tampoco traspasarlos o
disponer de ellos de otra forma, sin el consentimiento previo de
la Secretaría.- OCHO. UNO. SEIS.- La Contratista, cualquiera
de

int

sus integrantes o sus Compañías Relacionadas podrán
venir en nuevas licitaciones o participar en otros contratos
parar la exploración y explotación de hidrocarburos en el
Ecuador, de conformidad con la Ley Aplicable.- OCHO. UNO.
SIETE.- La Contratista podrá usar, sin costo para ésta, el
Petróleo Crudo u otros hidrocarburos provenientes del Área del
Contrato, que sean necesarios para las operaciones, incluyendo
pero no limitando, la generación de energía eléctrica; y, en el

caso del Gas Natural, previa autorización del Ministerio, la

00000000000000000800008000ECICIOLIOIDIDIAIAIDIAIOIAO A
0000000000000 00000OIOIOIIODADLAIAAAACAIDIDIDAEAIAIAIIAIAA A

NOTARIA DECIMO NOVENA 2303

de ES ES >
SMS IES LA

-Al-
misma que una vez otorgada sólo podrá ser revocada d,
motivada y siguiendo el debido proceso. La referida ó
de hidrocarburos no implicará transferencia de dominio alguna qu
favor de la Contratista. La Contratista tenderá a la optimización
del uso del Gas Natural del Área del Contrato para la
generación de energía eléctrica requerida para el Proyecto.-
OCHO. DOS.- Obligaciones de la  Contratista.- Son
obligaciones de la Contratista además de otras obligaciones
estipuladas en este Contrato Modificatorio y en la Ley
Aplicable, las siguientes: OCHO. DOS. UNO.- Cumplir con el
objeto de este Contrato Modificatorio.- OCHO. DOS. DOS.-
Ejecutar las actividades descritas en el Plan de Actividades y en
otros Planes y sus reformas, acordados por las Partes con sus
propios recursos técnicos, económicos y administrativos,
pudiendo subcontratar los bienes y servicios requeridos, de
conformidad con la cláusula vigésima tercera; para tal efecto
invertirá los capitales requeridos, utilizando los equipos,
maquinarias y tecnología que fueren necesarios.- OCHO. DOS.
TRES.- Construir las obras civiles y facilidades petroleras de
acuerdo con el Plan de Actividades y otros Planes acordados por
las Partes y sus reformas; y adquirir e instalar, a su costo, los
equipos que servirán para efectuar la medición y las
determinaciones  volumétricas, ajustes por temperatura,
contenido de agua y sedimentos y otras mediciones que fuesen
necesarias a fin de determinar el volumen de la Producción
Fiscalizada.- OCHO. DOS. CUATRO.- Construir o ampliar a
su costo, todos los ductos y facilidades de transporte y

almacenamiento, desde los campos del Área del Contrato en
¿304

explotación o que se incorporen en el futuro, hasta el o los
Centros de Fiscalización y Entrega de acuerdo con el Plan de
Actividades y otros Planes acordados por las Partes y sus
reformas.- OCHO. DOS. CINCO.- Entregar la Producción
Fiscalizada en el Centro de Fiscalización y Entrega, cesando en
ese momento la responsabilidad de prestación de servicios por
la Contratista según este Contrato Modificatorio.- OCHO. DOS.
SEIS.- Ejecutar las operaciones objeto de este Contrato
Modificatorio de acuerdo con los Estándares de la Industria
Petrblera Internacional.- OCHO. DOS. SIETE.- Realizar las

acti

idades técnicas y administrativas necesarias para las
opgraciones de evaluación, desarrollo y producción de los
ientos de Hidrocarburos Comercialmente Explotables.-
O. DOS. OCHO.- Cumplir con los Planes y Programas y
stos Anuales y sus reformas. En todos los Planes,
Programas y Presupuestos Anuales las actividades son de
ejecución obligatoria pero los montos de las Inversiones serán
estimados.- OCHO. DOS. NUEVE.- Cumplir a su costo el
programa de capacitación técnica de conformidad con la Ley
Aplicable y, de acuerdo a lo establecido en el Anexo 1. . El
persqnal técnico y administrativo extranjero de la Contratista
proporcionará entrenamiento y capacitación al personal nacional
y promoverá la transferencia tecnológica.- OCHO. DOS.
DIEZ.- Emplear en la ejecución de los servicios un mínimo de
ecuatorianos de: noventa y cinco por ciento (95%) en el
personal de obreros, noventa y cinco por ciento (95%) en el
personal de empleados administrativos y setenta y cinco por

ciento (75%) en el personal técnico, a menos que no hubiere

DAA AAA AAA AAA XA AA XANAX AAA LAMA AA XLAXIXNXIXXIXXXX
NOTARIA DECIMO NOVENA

r 77 ( YO
a Tata cr (loca Loa

permanentemente a la Secretaría sobre el desarrollo de los
servicios efectuados durante la vigencia de este Contrato
Modificatorio.- OCHO. DOS. DOCE.- Presentar a la ARCH
informes diarios de perforación y demás reportes requeridos
conforme al Reglamento de Operaciones Hidrocarburíferas así
como con la presentación de un informe completo al término de
cada operación que bajo los Estándares de la Industria Petrolera
Internacional se considere importante o significativa.- OCHO.
DOS. TRECE.- Inscribir este Contrato Modificatorio en el
Registro de Hidrocarburos, dentro de los treinta (30) primeros
días contados desde la fecha de su suscripción.- OCHO. DOS.
CATORCE.- Entregar a la Secretaría y a la Autoridad
Ambiental, según su competencia, copia de la información
técnica, ambiental y de investigación relacionada con las
actividades de la Contratista referentes a la ejecución de este
Contrato Modificatorio, de conformidad con las disposiciones
legales y reglamentarias vigentes incluyendo datos geológicos,
geofísicos, petrofísicos, de ingeniería, registros e informes de
completación de pozos y cualesquier otros datos que la
Contratista hubiese originado y recopilado durante la vigencia
de este Contrato Modificatorio.- OCHO. DOS. QUINCE.-
Presentar anualmente a la Secretaría y a la Autoridad Ambiental
el Programa y Presupuesto Ambiental Anual, que formarán parte
integrante de los Programas y Presupuestos Anuales.- OCHO.
DOS. DIECISEIS.- Entregar a la Secretaría y al Ministerio del

Ambiente una copia de los Estudios Ambientales que se realicen

2306

y los documentos que los  sustentan.- OCHO. DOS.
DIECISIETE.- Presentar en el primer mes de cada año a la
Secretaría y a la Agencia de Regulación y Control
Hidrocarburífero un informe detallado sobre las Inversiones,
Costos y Gastos de la Contratista, y las actividades ejecutadas
en el Área del Contrato.- OCHO. DOS. DIECIOCHO.-
Presentar hasta el treinta de abril de cada año a la Secretaría y a
lá Agencia de Regulación y Control Hidrocarburífero copia de
los estados financieros debidamente auditados.- OCHO. DOS.

CINUEVE.- Obtener de la Autoridad Ambiental competente
y fle conformidad con la Ley Aplicable la licencia ambiental

/

respectiva para la ejecución de las actividades programadas en

¡| el Área del Contrato, la que en copia deberá ser entregada a la

Secretaría.- (OCHO. DOS. VEINTE.- Proporcionar a

funcionarios autorizados del Ministerio, personal de las Fuerzas

| Armadas relacionados con asuntos de seguridad y otros
funcionarios públicos autorizados por la Secretaría o la Agencia
l de Regulación y Control Hidrocarburífero, la información
“necesaria para el cumplimiento de sus deberes y obligaciones
que guardaren relación con este Contrato Modificatorio; y,
proveerles temporal y ocasionalmente, cuando las circunstancias
lo requieran y en un número razonable, en las instalaciones de
Campo, las facilidades de transporte, alojamiento y
alimentación en igualdad de condiciones que las suministradas
al personal de la Contratista de similar jerarquía, sin asumir
ninguna responsabilidad por los daños y perjuicios que puedan
sufrir tales funcionarios y sus bienes y equipos al realizar su
trabajo.- OCHO. DOS. VEINTE Y UNO.- Mantener registros

0O00O0OOOIOIIACLAICICICIIAEIAAACAIADIAIAIIIIICAIAAIIAAA
000600000DODIAAIIIIIIAICAACADEIAAAIDIIAIAAAABIADIAS

NOTARIA DECIMO NOVENA

Go e, y?
EL. Fausto Envigauo Mera Lona

-22 -
contables de conformidad con el Reglamento de Conta
en idioma castellano, de todas sus actividades té
administrativas y ambientales de manera que se puedan
constatar en forma exacta y fidedigna, las Inversiones, ingresos,
Costos y Gastos de la Contratista. Los documentos que por su
naturaleza técnica se presenten en otros idiomas, incluirán las
respectivas traducciones, si estas fuesen requeridas por la
Secretaría u otras entidades de control.- OCHO. DOS. VEINTE
Y DOS.- Proveer a la Secretaría y a la ARCH, dentro del ámbito
de sus competencias, trimestralmente o, cuando fuere requerido,
toda la información, datos o interpretaciones relacionadas con
las actividades llevadas a cabo por la Contratista en la ejecución
de este Contrato Modificatorio, incluyendo las de carácter
científico y técnico obtenidas en razón de sus trabajos, tales
como: perfiles eléctricos, sónicos, radioactivos y otros; cintas y
líneas sísmicas; muestras de pozos; núcleos testigos de
formación, mapas, secciones, informes topográficos,
geológicos, geofísicos, geoquímicos y de perforación;
interpretaciones geológicas y geofísicas; informes de evaluación
de los Yacimientos encontrados en el Área del Contrato y, en
general, cualquier otra información similar relevante. Esta
información será entregada en línea, en formato digital y/o
analógico documental, según lo requiera la Secretaría y la
ARCH.- OCHO. DOS. VEINTE Y TRES.- Respetar los
derechos relativos a la propiedad industrial de terceros,
manteniendo a la Secretaría a salvo de reclamaciones o pago de
indemnizaciones resultantes del incumplimiento de tal

obligación.- OCHO. DOS. VEINTE Y CUATRO.- Supervisar y

2308

vigilar, en forma permanente, la ejecución de los servicios que
se compromete a realizar; y celebrar con los Subcontratistas, de
acuerdo a la Ley Aplicable, los contratos que fueren necesarios
para el cumplimiento de sus obligaciones asumiendo el
compromiso de responder por la ejecución de sus operaciones.-
OCHO. DOS. VEINTE Y CINCO.- Contratar y mantener
vigentes las garantías y los seguros previstos en la Ley
Aplicable y en este Contrato Modificatorio.- OCHO. DOS.
VEINTE Y SEIS.- Recibir estudiantes o egresados de
educación técnica superior relacionada con la industria de
hidrogarburos, sin asumir responsabilidad por sus riesgos, para
que realicen prácticas y estudios en los campos de trabajo del
Áre del Contrato y/o en las oficinas de la Contratista en el
E la dlor, corriendo por cuenta de la Contratista los gastos de
transporte, alojamiento, alimentación y atención médica menor
y ¡de kmergencia. El transporte, alojamiento, alimentación y
atención médica menor y de emergencia antes indicados serán
provistos en igualdad de condiciones que las suministradas al
personal de la Contratista en el Ecuador. El tiempo de tales
prádicas y estudios y el número de las personas que los realicen
serán" fijados de tal manera que no interfieran con la eficiente
ejecución de los servicios y que represente un tiempo total en
meses de pasantías equivalente al cuatro por ciento (4%) del
número total de empleados por año. La Contratista no tendrá
relación laboral alguna con quienes realicen tales prácticas y
estudios. Copias de los reportes sobre tales prácticas y estudios,
en caso de ser presentados, serán entregados a la Contratista.-
OCHO. DOS. VEINTE Y SIETE.- Presentar mensualmente a la

0600000000OAOIOAECIOCIIILAIECAIIAIAIIDLIDIAIIIIIBIAAIAVIA
000060000000000800BIUOAIEIAAIIEIAIDIACADIIABIACAAIIIADIAS

NOTARIA DECIMO NOVENA

G 7% £ YT
E Arata Envio Vera, Leer

Secretaría y a la Agencia de Regulación y C

Hidrocarburífero
Costos y Gastos de la Contratista ejecutados durante el período
respectivo.- OCHO. DOS. VEINTE Y OCHO.- Incluir en sus
presupuestos, las provisiones necesarias para el cierre,
terminación o abandono parcial o total de operaciones y para la
remediación ambiental de las áreas afectadas por las actividades
hidrocarburíferas.- OCHO. DOS. VEINTE Y NUEVE.-
Presentar al Comité de Supervisión los Programas y
Presupuestos Anuales, elaborados hasta el treinta de septiembre
anterior al Año Fiscal en que el referido programa deba ser
ejecutado y posteriormente, con la recomendación del Comité
de Supervisión de acuerdo a lo indicado en la cláusula TRECE.
TRES, tramitar su aprobación por parte de la Secretaría, de
conformidad con lo establecido en la Ley Aplicable.- OCHO.
DOS. TREINTA.- Presentar al Comité de Supervisión el Plan
Quinquenal y posteriormente con la recomendación del Comité

de Supervisión de acuerdo a lo indicado en la cláusula TRECE.

TRES, tramitar su aprobación por parte de la Secretaría, de

conformidad con lo establecido en la Ley Aplicable.- OCHO.
DOS. TREINTA Y UNO.- Cumplir con las disposiciones
legales y reglamentarias concordantes, así como con los
Estándares de la Industria Petrolera Internacional, en lo relativo
a la seguridad e higiene ocupacional para el personal a cargo de
la Contratista.- OCHO. DOS. TREINTA Y DOS.- Aplicar o
incorporar tecnologías aceptadas en la industria petrolera
internacional que sean compatibles con la Región Amazónica

Ecuatoriana.- OCHO. DOS. TREINTA Y TRES.- Cumplir con
2310

las disposiciones de la Ley Aplicable y los compromisos
adquiridos existentes a la fecha de suscripción de este Contrato
Modificatorio en cuanto a las relaciones de la Contratista y las
comunidades vecinas, limitando su intervención a la ejecución
de los programas comunitarios y las medidas de compensación e
indemnización previstas en la Ley Aplicable.- OCHO. DOS.
TREINTA Y CUATRO.- Colaborar con los organismos
estatales encargados del desarrollo sustentable de la zona donde
opera la Contratista, en cumplimiento de sus programas
compinitarios y la Ley Aplicable.- OCHO. DOS. TREINTA Y
CINCO.- Entregar a la Secretaría, a la terminación de este
Cortrafo Modificatorio por cualquier causa, sin costo y en buen
est de conforme los programas de mantenimiento, salvo el
desgaste normal, los pozos, bienes, instalaciones, equipos y
obras infraestructura existentes a esa fecha en el Área del
Contrato, en el entendido de que a partir de su entrega, la
Segretaría asumirá en forma exclusiva toda responsabilidad
sobre dichos pozos, bienes, instalaciones, equipos y obras de
infraestructura.- OCHO. DOS. TREINTA Y SEIS.- Proponer
pe de aprobación de la Secretaría, con la recomendación del
Comité de Supervisión, la Tasa Máxima de Producción, sobre la
base de estudios técnicos convencionales o estudios de
simulación de Yacimientos en concordancia con lo estipulado en
la Ley Aplicable. Las discrepancias entre la Tasa Máxima de
Producción propuesta y la Tasa Máxima de Producción aprobada
por la Secretaría podrán ser sometidas por la Contratista a un
Consultor de conformidad con la cláusula TREINTA Y TRES.
TRES. El dictamen del Consultor será vinculante.- OCHO.

6000800000000 000OCIIOOROABIIAIOAIAIIAIIIBEIAIIAAAIAAAA
0000000000000 0060N0IODOIOAIOCEAADIAIBEAIEIEIDBADIAAIAIAIAAS

NOTARIA DECIMO NOVENA

5 78 7)
Ea Asta Envizoo Mera Lose

- ay _
TRES.- Obligaciones de la Secretaría.- Son obligacio

Contrato Modificatorio y en la Ley Aplicable las siguientes:
OCHO. TRES. UNO.- Pagar a la Contratista por sus servicios
de exploración y explotación, la tarifa que corresponda,
conforme se determina en la cláusula décima quinta de este
Contrato Modificatorio. Cuando se trate de los servicios
descritos en el Plan de Actividades, la Secretaría estará
obligada a pagar a la Contratista la Tarifa para Campos en
Producción. Cuando se trate de los servicios descritos en un
Plan de Desarrollo, la Secretaría estará obligada a pagar a la
Contratista la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada que se acuerde.-
OCHO. TRES. DOS.- Solicitar la declaratoria de utilidad
pública de los bienes necesarios para la ejecución de las
actividades, o la constitución de servidumbres de cualquier
naturaleza, previa solicitud de la Contratista, de conformidad
con la Ley Aplicable.- OCHO. TRES. TRES.- Atender
oportunamente las solicitudes, propuestas o requerimientos que
le correspondan. La Secretaría deberá pronunciarse sobre las
solicitudes, propuestas o requerimientos, dentro de los términos
o plazos establecidos para cada caso en este Contrato
Modificatorio y cuando no se los hubiere especificado, dentro
del término de quince (15) días contados desde que la Secretaría
reciba la respectiva solicitud, propuesta o requerimiento de la
Contratista. En el caso de Situaciones de Emergencia, la
Secretaría deberá pronunciarse dentro del término de dos días

siguientes a la notificación de la Contratista. Si la Secretaría

¿312

no se pronunciare dentro de los respectivos términos o plazos,
se entenderá que la Secretaría ha aprobado la correspondiente
solicitud, propuesta 0  requerimiento.- (OCHO. TRES.
CUATRO.- Proporcionar la información y documentación que
sea necesaria para la obtención de visas para el personal de
nacionalidad extranjera de la Contratista, que tengan que
cumplir actividades en el país relacionadas con la ejecución de
este Contrato Modificatorio, en el entendido de que la

Contratista realizará los trámites administrativos

rea del Contrato, en los términos señalados en los artículos
éis inciso cuarto y setenta y uno de la Ley de
Hidrokarburos, así como en este Contrato Modificatorio.-
OCHO, TRES. SEIS.- Proporcionar a la Contratista, sin costo,
nueva información y datos técnicos y tecnológicos que fuesen

obtenidos por la Secretaría a partir de la Fecha de Vigencia, si
fuere el caso, que puedan ser usados en apoyo directo de las
operaciones de exploración y explotación en el Área del
Contrato.- OCHO. TRES. SIETE.- Comunicar a la Contratista
sobre cualquier reclamo o procedimiento judicial que pueda
afectar los derechos de la Contratista según este Contrato
Modificatorio, a fin de que la Contratista pueda adoptar las
medidas que estime convenientes para la defensa de sus
intereses.- OCHO. TRES. OCHO.- Permitir a la Contratista la
utilización, sin costo para ésta, del Petróleo Crudo y del Gas
Asociado, proveniente del Área del Contrato, necesario para sus

operaciones y en los volúmenes promedio que a la Fecha

0600100000000 080000OIOAOIADIEIICIODECIIIIIIAIIAAIOAAA
0000000000000 BIODIOCEIAAIIEAAIIIAIIACAIIADBAAIAAAIIADIAA

NOTARIA DECIMO NOVENA

>” ea
La. Fuste Envigue Mora Lega

Efectiva viene requiriendo, conforme a las nor
procedimientos que al respecto le sean notificadas “por
Secretaría y a lo estipulado al respecto en este Contrato
Modificatorio. La referida utilización de hidrocarburos no
implicará transferencia alguna a favor de la Contratista.
Cualquier incremento en la utilización de hidrocarburos para las
operaciones por parte de la Contratista deberá ser aprobada
previamente por la Secretaría. La Contratista tenderá a la
optimización del Gas Natural del Área del Contrato para la
generación de energía eléctrica requerida para el Proyecto.-
OCHO. TRES. NUEVE.- Proveer a la Contratista y coordinar
con ella las condiciones razonables de seguridad para la
realización de las operaciones de este Contrato Modificatorio y,
en caso de que sea necesario, por intermedio de la Fuerza
Pública.- OCHO. TRES. DIEZ.- Obtener de las entidades del
sector público la cooperación y ayuda que requiera la
Contratista para la pronta atención de los distintos trámites que
debe realizar ante ellas, así como procurar la obtención de
cualquier licencia o permiso necesario para el cumplimiento de
este Contrato Modificatorio, en especial los relativos a los
predios superficiales, de acuerdo a lo dispuesto por el artículo
noventa y uno de la Ley de Hidrocarburos.- OCHO. TRES.
ONCE.- Recibir la Producción Fiscalizada del Área del
Contrato, y responsabilizarse de la misma, una vez que haya
sido entregada por la Contratista en el Centro de Fiscalización y
Entrega. OCHO. TRES. DOCE.- Suscribir de ser pertinente, a
pedido de la Contratista, los contratos adicionales y

modificatorios previstos en la Ley de Hidrocarburos y en este

2314

Contrato Modificatorio, con sujeción a lo estipulado en la
cláusula trigésimo segunda de este Contrato Modificatorio.-
OCHO. TRES. TRECE.- Solicitar al Ministerio Sectorial, a
pedido de la Contratista, la autorización en favor de la
Contratista para la extracción y transformación del Petróleo
Crudo pesado en el sitio (in situ), mediante una planificación
económica integral, si en el Área del Contrato se hubiere
encontrado como producto de actividades previstas en el Plan de
Desarrollo Petróleo Crudo pesado de quince grados API o
menos.- OCHO. TRES. CATORCE.- Facilitar a la Contratista,
de/acuerdo con la Ley Aplicable y las estipulaciones de este
Cohtrato Modificatorio, el uso de las vías, medios de
co) unicación y transporte existentes o por construirse, así

o la utilización de materiales naturales de construcción y

combustibles requeridos por las operaciones, así como para la
obtención de cualquier licencia o permiso necesarios para el
cumplimiento de este Contrato Modificatorio.- OCHO. TRES.
QUINCE.- El desarrollo sostenible de las comunidades será
asumido por el Estado a través de la Secretaría de Pueblos y sus
demás entidades e instituciones dentro del ámbito de sus
competencias.- CLÁUSULA NOVENA.- FUERZA MAYOR O
CASO FORTUITO Y SITUACIONES DE EMERGENCIA:
NUEVE. UNO.- En General.- NUEVE. UNO. UNO.- Ninguna
de las Partes será responsable por el incumplimiento,
suspensión o retraso en la ejecución de las obligaciones
establecidas en este Contrato Modificatorio, ni estará obligada a
indemnizar a la otra Parte por los perjuicios que pudieren

causarse, cuando el incumplimiento, suspensión o retraso sea
000000000000 IBAIIIIIDOIIAADAEILAIAEAAAAABAAAAAAABIAADAA

NOTARIA DECIMO NOVENA

( 7% ¡as S
[AN ADO A

aL -

consecuencia directa y necesaria de un evento de Fuerz,

comprobado.- NUEVE. UNO. DOS.- La Parte que alegare lá”
Fuerza Mayor o Caso Fortuito, deberá notificar con los
justificativos necesarios, a la otra Parte en un plazo máximo de
diez (10) días desde la ocurrencia del evento, en concordancia
con el numeral cuatro del artículo setenta y cuatro de la Ley de
Hidrocarburos. Esta notificación contendrá los detalles sobre la
causa y naturaleza del evento, la duración prevista y el efecto
que pueda tener sobre el cumplimiento de las obligaciones
correspondientes a la Parte según este Contrato Modificatorio.-
NUEVE. UNO. TRES.- La Parte afectada continuará ejecutando
sin dilación ni modificación todas las demás obligaciones que
no hayan sido afectadas por el evento de Fuerza Mayor o Caso
Fortuito O Situación de Emergencia.- NUEVE. UNO.
CUATRO.- Si fuese negada la Fuerza Mayor o Caso Fortuito
por parte de la Secretaría, que la podrá hacer solamente
debidamente motivada, la Contratista tendrá el derecho de
impugnar esta negativa que tendrá que también ser debidamente
motivada, utilizando los recursos previstos en este Contrato
Modificatorio y la Ley Aplicable.- NUEVE. UNO. CINCO.- La
prueba de la Fuerza Mayor o Caso Fortuito corresponde a quien
la alega, y de la diligencia y cuidado, a quien ha debido
emplearlos.- NUEVE. UNO. SEIS.- La Contratista está
obligada a notificar a la Secretaría la ocurrencia de un evento
que constituye una Situación de Emergencia dentro de los tres
(3) días siguientes a la fecha en que tuvo conocimiento del

mismo, debiendo acompañar justificativos o prueba suficiente

2316

de la ocurrencia del evento. El incumplimiento de esta
obligación causará que el evento no se considere como una
Situación de Emergencia a efectos de este Contrato
Modificatorio.- NUEVE. UNO. SIETE.- Si fuese negada la
Situación de Emergencia por parte de la Secretaría, que la podrá
hacer solamente debidamente motivada, la Contratista tendrá el
derecho de impugnar esta negativa que tendrá que también ser
debidamente motivada, utilizando los recursos previstos en este
Contfato Modificatorio y la Ley Aplicable.- NUEVE. DOS.-
Medidas Mitigatorias.- La Parte afectada por el evento de
Fuefza Mayor o Caso Fortuito o Situación de Emergencia está
ot ¡£áda a tomar todas las medidas que se encuentren a su
altan e para mitigar y subsanar sus consecuencias.- NUEVE.
DOS. UNO.- Si el evento requiere acción inmediata de parte de
la| Contratista, ésta deberá tomar todas las acciones y realizará
todos los egresos que resulten necesarios o adecuados conforme
a los Estándares de la Industria Petrolera Internacional para
proteger los intereses de la Contratista y los de la Secretaría, así
como los de sus respectivos trabajadores, aunque tales egresos
no hayan sido incluidos en el Programa y Presupuesto Anual
vigente en el Año Fiscal correspondiente. Las acciones tomadas
deberán ser notificadas a la Secretaría dentro del término de
diez días siguientes a la toma de la acción.- NUEVE. DOS.
DOS.- Si dentro de un período razonable después de haber sido
confirmado el evento de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia que ocasiona la suspensión o demora
en la ejecución de las obligaciones según este Contrato

Modificatorio, la Parte afectada no ha procedido a adoptar las

LOPEVIOCIODIOCAIBIAIIIIOIAAAIIICIIIAIAIAIDIIIAIAAEIIVIAA
00000000EOOOCIOBAIDOIDAEDCAADCEICIICACIACAIAIAIAAAADIA

NOTARIA DECIMO NOVENA

7 a” C£ ,
Ta, Hitos Brissia «Mesa Ver

otra Parte podrá, a su exclusiva discreción y dentro del término

de dos (2) días siguientes a haber enviado la correspondiente
notificación a la Parte afectada, adoptar e iniciar la ejecución de
cualquier medida razonable que juzgue necesaria o conveniente
para eliminar o mitigar la ocurrencia del evento de Fuerza
Mayor o Caso Fortuito o Situación de Emergencia en cuestión o
sus efectos directos o indirectos. La Parte afectada será
responsable de todos los costos ocasionados que tengan el
debido sustento por las medidas que tome la otra Parte según
esta cláusula. A partir de ese momento, la Parte no afectada
podrá exigirle a la Parte afectada que reanude total o
parcialmente la ejecución de los servicios así como el
cumplimiento de cualquier obligación cuyo cumplimiento se
hubiese visto afectado por el evento de Fuerza Mayor o Caso
Fortuito o Situación de HEmergencia.- NUEVE. TRES.-
Terminación del Evento.- Cuando la Parte afectada por el
evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia esté en capacidad de reiniciar el cumplimiento de
sus obligaciones según este Contrato Modificatorio, dicha Parte
lo notificará con prontitud a la otra Parte a más tardar dentro de
los dos (2) días laborales siguientes a la fecha en que haya
cesado el evento de Fuerza Mayor o Caso Fortuito o Situación
de Emergencia. Si la Parte afectada fuere la Contratista, una
vez recibida esta notificación, la Secretaría levantará la

declaratoria de Fuerza Mayor o Caso Fortuito o Situación de

2319

Emergencia.- NUEVE. CUATRO.- Terminación en Caso de
Duración Extendida.- Si los efectos de un evento de Fuerza
Mayor o Caso Fortuito o Situación de Emergencia afectaren a
más del cincuenta por ciento (50%) de la producción total de
Petróleo Crudo del Área del Contrato y se prolongaren durante
un período superior a seis (6) meses, a la opción de cualquiera
de las Partes, se podrá seguir el procedimiento para terminación

de este Contrato Modificatorio de mutuo acuerdo.- NUEVE.

O.- Pago de Tarifa.- Aún en el caso de Fuerza Mayor o
Fortuito o Situación de Emergencia, de existir producción
lizada proveniente del Área del Contrato, la Contratista
rá derecho a recibir la tarifa pertinente conforme a este
Cfntrato Modificatorio.- NUEVE. SEIS.- Compensación de
Plazos.- La ocurrencia de un evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia podrá dar lugar a revisión
de los cronogramas de trabajo propuestos por la Contratista, sin
perjuicio de reiniciar el cumplimiento de sus obligaciones tan
prónto como sea posible, luego de que el impedimento haya
cesado. A la Contratista se le reconocerá el tiempo que dure la
suspensión de las operaciones debido a evento de Fuerza Mayor
o Caso Fortuito o Situación de Emergencia, siempre y cuando
éste ocasione la paralización de más del cincuenta por ciento
(50%) de las actividades de producción; y, en consecuencia, la
fecha de terminación del Plazo de Vigencia de este Contrato
Modificatorio será pospuesta por un lapso igual al que dure
dicha paralización.- NUEVE. SIETE.- Los egresos necesarios
para adoptar acciones inmediatas que precautelen los intereses

del Estado o de las Partes, no contemplados en los Planes,

LOPIEDIOCIOGICIAIDBIUIACIIDIOAAAAAIACIEIIACAAIBIEIAICIAIOAIAA
00000000

NOTARIA DECIMO NOVENA

r —- 74 Y”
h LY +. Fausto Cnriguo . YE Vega
-26-

Programas y Presupuestos Anuales y no cubiertos
pólizas de seguro previstas en este Contrato Modifi
generados por circunstancias de Fuerza Mayor o Caso Fortuito
debidamente notificadas y aprobadas por la Secretaría, serán
cubiertos por la Secretaría a través de  reembolsos.-
CLÁUSULA DÉCIMA.- GARANTÍAS Y SEGUROS: DIEZ.
UNO.- Garantías.- La Contratista rendirá a favor de la
Secretaría, las garantías previstas en la Ley Aplicable, así como
en este Contrato Modificatorio, las que se aprobarán y
registrarán de acuerdo con las normas y los procedimientos
pertinentes.- DIEZ. UNO. UNO.- Garantía de Actividades e
Inversiones Comprometidas: La Contratista garantiza la
ejecución de las actividades comprometidas e Inversiones
estimadas en los Planes, Programas y Presupuestos Anuales,
conforme lo previsto en la cláusula QUINCE. SIETE.- DIEZ.
UNO. DOS.- Garantía Solidaria: Previo a la inscripción de
este Contrato Modificatorio en el Registro de Hidrocarburos,
cada una de las compañías que integran la Contratista se obligan
a sustituir la garantía solidaria de sus respectivas Casas
Matrices, por una que se refiera a este Contrato Modificatorio,
conforme el formato que consta en el Anexo F. En
consecuencia, las garantías de las Casas Matrices presentadas
con anterioridad quedarán sin efecto.- DIEZ. UNO. TRES.-
Causas de Ejecución: Sin perjuicio de los demás derechos y
obligaciones previstas en la Ley Aplicable y en este Contrato
Modificatorio, la Secretaría tendrá el derecho de hacer efectivas
las Garantías Solidarias para cubrir cualquier incumplimiento de

las obligaciones de la Contratista en virtud de este Contrato

¿320

Modificatorio, quedando expresamente pactado que no existe
prelación alguna para la ejecución de las Garantías y que
cualquiera de ellas puede ejecutarse indistintamente. Además
de cubrir los incumplimientos, la Secretaría podrá hacer
efectivas las Garantías Solidarias para cobrar (i) daños y
perjuicios declarados en laudo arbitral o sentencia ejecutoriada,
(ii) restitución de sumas pagadas por la Secretaría en exceso,
así como cualquier otra obligación de pago o cantidad debida
por la Contratista a la Secretaría por cualquier concepto en
relagión a este Contrato Modificatorio e (iii) indemnizaciones

as por la Contratista a la Secretaría de conformidad con

Contrato Modificatorio, declaradas en laudo arbitral o
senténcia ejecutoriada. Sin perjuicio de lo dicho anteriormente,
para

sobre el incumplimiento respectivo, sobre los daños y perjuicios

odos estos casos la Secretaría notificará a la Contratista

o de sumas pagadas en exceso u otras obligaciones de pago o de
indemnizaciones debidas, a favor de la Secretaría, otorgándole
el plazo de 30 días para justificar tal evento o adoptar las
melcdds necesarias para superarlo.- DIEZ. DOS.- Pólizas de
Seguro.- La Contratista será exclusivamente responsable de
contratar todas las pólizas de seguro requeridas por la Ley
Aplicable, así como las indicadas en la cláusula DIEZ. DOS.
DOS, para cumplir con este Contrato Modificatorio, ya sea que
dichas pólizas estén disponibles en el mercado nacional o
internacional o se obtengan a través de reaseguros. Estas pólizas
de seguros se sujetarán a la legislación ecuatoriana y se basarán
en los Estándares de la Industria Petrolera Internacional. Los

seguros para cubrir bienes localizados en el Ecuador se les

LOBEIOLOCIAAAIBIAIIIIIAEAAIDIEAICICAAACEIIAAAIAIAIAIA
NOTARIA DECIMO NOVENA

Er e7 C y 7
LY». Fausto Enigaro . Pesas Pegaca

no hubieren contratado las pólizas de seguro o que la

Contratista haya incumplido con el pago de las primas que
correspondan a tales pólizas o fuera insuficiente la cobertura,
los daños y las pérdidas que puedan producir, serán de su
exclusiva responsabilidad y la Contratista deberá cubrirlos de
inmediato, sin que pueda alegar el derecho para reclamar a la
Secretaría ningún tipo de reembolso.- (a) La Contratista
designará a la Secretaría como beneficiario o asegurado
adicional y endosará a su favor las pólizas de seguro que se
establecen en la Ley Aplicable y en este Contrato
Modificatorio. (b) La Contratista mantendrá asegurados los
bienes y demás activos fijos requeridos para la prestación de los
servicios a que se refiere este Contrato Modificatorio hasta que
sean entregados a la Secretaría. Igualmente la Contratista

tendrá asegurado el Petróleo Crudo que se encuentre en las

facilidades de almacenamiento y transporte hasta ser entregado

en los Centros de Fiscalización y Entrega. (e) En caso de
siniestro, las indemnizaciones pagadas por las compañías
aseguradoras serán recibidas por la Contratista y servirán como
base para reemplazar o reparar inmediatamente los bienes o
instalaciones dañadas, destruidas o sustraídas. Si cualquier
compañía aseguradora dejare de pagar cualquier reclamación
por pérdida o daño de bienes asegurados como resultado de
daños causados por la imprudencia, negligencia, o culpa del

personal de la Contratista, los costos de reparación o de

2322

reposición serán por cuenta de la Contratista. (d) La Contratista
exigirá a sus aseguradores incluir una cláusula expresa en todas
las pólizas, en virtud de la cual éstos renuncien a su derecho de
subrogación contra la Secretaría. Asimismo, la Contratista
exigirá a sus aseguradores incluir una cláusula de que las
pólizas no serán modificadas, en la medida que restrinjan,
disminuyan o limiten las coberturas existentes, o canceladas sin
notificación a la Secretaría con treinta (30) días de anticipación.
(e) Si la Contratista no mantiene en vigencia las pólizas de

seguro que está obligada a contratar conforme a este Contrato

Modificatorio, la Secretaría podrá, pero no estará obligada a
ello contratar las pólizas de seguro y deducir los costos de los
Los de cualquier monto debido a la Contratista conforme a
ontrato Modificatorio; esto sin perjuicio de las demás
disposiciones sobre daños y perjuicios y consecuencias del
incamplimiento de las obligaciones de la Contratista según este
Conkrato Modificatorio. (f) La Contratista deberá proporcionar
prueba a la Secretaría de que las compañías de seguros
otorgantes de las pólizas de seguro, se encuentran

suficientemente respaldadas por los reaseguros que sean

necesarios. (g) La Contratista entregará a la Secretaría copias
certificadas de las pólizas de seguro contratadas. (h) Las
indemnizaciones y restitución de bienes derivados de los
siniestros que no estuvieren debidamente asegurados por la
Contratista, serán de su exclusiva responsabilidad y deberán ser
cubiertas de inmediato por ella.- DIEZ. DOS. DOS.- A partir
de la Fecha de Efectiva, la Contratista mantendrá vigentes

pólizas de seguro que cubran al menos los siguientes riesgos: a)
NOTARIA DECIMO NOVENA

mA ER E Y”
e. Facto Enviame Ven Peg

Todo Riesgo Petrolero, incluyendo y no limita
perforación completación y de reacondicionamiento
Esta póliza debe incluir las siguientes coberturas: + Incendio y
líneas aliadas. - Rotura de maquinaria. - Sabotaje y terrorismo.
b) Responsabilidad Civil General, misma que debe incluir las
siguientes coberturas: + Patronal. » Contaminación y polución
súbita y accidental. La Contratista deberá contratar esta
cobertura por riesgos de contaminación y afectación al
ecosistema, durante las operaciones de la Contratista, de
conformidad con los Estándares de la Industria Petrolera
Internacional, los que cubrirán los riesgos hasta la suscripción
del informe final de la auditoría del Área del Contrato. +
Responsabilidad Civil de Vehículos propios y no propios. c)
Equipo y Maquinaria, para cubrir todos los equipos a ser
utilizados en las operaciones de la Contratista. d) Transporte
Importaciones, que cubrirá la mercadería o equipos importados
por la Contratista. e) Transporte Interno, que cubrirá la
movilización dentro del país, de las mercaderías de la
Contratista. f) Incendio y Robo. g) Accidentes Personales, que
cubrirá al personal de la Contratista, y deberá incluir la
cobertura amplia de vuelos. h) Todo Riesgo
Construcción/Montaje, la Contratista deberá presentar, a la
Secretaría, estos seguros al inicio de las obras de construcción o
montaje que tenga que realizar durante la ejecución del
Contrato, salvo que optare por una cobertura permanente.-
DIEZ. DOS. TRES.- Las Partes podrán convenir en el futuro
asegurar otros riesgos que sean necesarios para la ejecución de
este Contrato Modificatorio.- DIEZ. DOS. CUATRO.- La

¿324

Contratista podrá mantener adicionalmente a su criterio otras
pólizas de seguros que considere convenientes para sus
actividades.- DIEZ. DOS. CINCO.- La Contratista deberá
exigir a todos sus Subcontratistas o proveedores de bienes y
servicios que contraten las pólizas de seguro que la Contratista
considere necesarias.- CLÁUSULA DÉCIMA PRIMERA.-
PLAN DE ACTIVIDADES: ONCE. UNO.- La Contratista se
compromete y obliga a dar cumplimiento al Plan de

idades, a fin de maximizar la recuperación de reservas en

pel

el /Área del Contrato, y el cumplimiento de la producción de

Pét Óleo Crudo estimada en el referido Plan, conforme a lo
1]

sé

ejéchción obligatoria, pero los montos de las Inversiones serán

ado en el Anexo B. En este Plan las actividades son de

estimativos.- ONCE. DOS.- De ser el caso, las actividades
eltablecidas en el cronograma del Plan de Actividades podrán
ser reprogramadas con el debido sustento técnico y aceptación
de: la Secretaría, hasta el siguiente año al originalmente
establecido en el Plan de Actividades que consta en el Anexo B.
En caso de discrepancia entre las Partes, la Contratista podrá
solicitar la intervención de un Consultor de conformidad con los
procedimientos establecidos en la cláusula TREINTA Y TRES.
TRES.- ONCE. TRES.- Las actividades establecidas en el Plan
de Actividades podrán, previa justificación técnica aceptada por
la Secretaría, ser sustituidas por otras dentro del mismo año. La
Secretaría podrá negar justificadamente la solicitud de
reprogramación o sustitución efectuada por la Contratista. En
caso de discrepancia entre las Partes, la Contratista podrá

solicitar la intervención de un Consultor de conformidad con los

060080080000 BEICAECIAOBIAAIIACEAIIIAIIIIDIIAEIADIABAIIAA A
NOTARIA DECIMO NOVENA 2325

E — CC y”
LY +. Sansto Onrigio . Leva Pegres

ON
TRES.- ONCE. CUATRO.- A efectos de precisar la éjec ción.
3

del Plan de Actividades durante la vigencia de este Contrato, Ta“:
Contratista detallará en los Programas y Presupuestos Anuales y
en el Plan Quinquenal, incluyendo sus reformas, las actividades
e Inversiones que proyecta ejecutar en el período
correspondiente. La Contratista garantiza y se compromete a
ejecutar las actividades comprometidas en dichos Planes y
Programas y Presupuestos Anuales para lo cual realizará las
Inversiones estimadas correspondientes, una vez que los mismos
hayan sido aprobados por la Secretaría.- ONCE. CINCO.- La
Contratista reconoce que la fijación contractual de la Tarifa
para Campos en Producción y consecuentemente el Pago a la
Contratista, se sustenta en el compromiso de la Contratista de
ejecutar la totalidad de las actividades previstas en el Plan de
Actividades, por lo que la no ejecución de una o más de tales
actividades implicará la reliquidación en el Pago a la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme la cláusula décimo quinta, sin perjuicio de las
garantías y demás acciones por incumplimiento contractual por
parte de la Contratista contempladas en la Ley y este Contrato
Modificatorio, con excepción de las actividades que hubiesen
sido debidamente reprogramadas o sustituidas de conformidad
con las cláusulas ONCE. DOS y ONCE. TRES y sin perjuicio de
la aplicación de la cláusula TRECE. OCHO.- ONCE. SEIS.- La
Contratista realizará las actividades previstas en el Plan de

Actividades bajo su responsabilidad en forma diligente y
2326

oportuna, de conformidad con los Estándares de la Industria
Petrolera Internacional, sólidos principios de ingeniería y en
estricto cumplimiento de los términos de este Contrato
Modificatorio.- ONCE. SIETE.- La Secretaría tendrá derecho a
recomendar a la Contratista, sin ser obligatorio para la
Contratista aceptar dicha recomendación, respecto del método
para obtener los resultados deseados, pero queda entendido que
la Contratista tendrá exclusivo y completo control y dirección

sus actividades, así como completo control y dirección

las Inversiones, Costos y Gastos de su operación. Las
decisiones técnico-operativas sobre actividades aprobadas
dent del Plan de Actividades, Plan de Actividades
ionales, Plan de Desarrollo, Plan Quinquenal y los
Programas y Presupuestos Anuales serán tomadas por la
Contratista de manera exclusiva, sin perjuicio de que pueda
telliza consultas que estime pertinentes a la Secretaría.-
CLÁUSULA DÉCIMA SEGUNDA: PLAN — DE
ACTIVIDADES ADICIONALES Y PLAN DE DESARROLLO
DOCE. UNO.- La Contratista podrá presentar para la

aprobación de la Secretaría uno o más Planes de Actividades
Adicionales con actividades e Inversiones adicionales a las
previstas en el Plan de Actividades, a fin de impulsar el
descubrimiento de nuevas reservas o la implementación de
nuevas técnicas para la recuperación mejorada de las reservas
existentes.- DOCE. DOS.- Las actividades e Inversiones del
Plan de Actividades Adicionales se podrán realizar de forma
secuencial y dependiente de los resultados obtenidos, con

excepción del programa mínimo de actividades adicionales que

DADA ADA AAA DAA ADAL AAA AAA AAA AAA AAA XXXIX
0000000000000 000BUOIOIOIDIIIBEIIDEEIIAIDAEACIAAAACAIAAA

NOTARIA DECIMO NOVENA

ye

a. 3
Vr Pacto. erica Vora Lena

AU

será de cumplimiento obligatorio.- DOCE. TRES.- Si
producto de las Actividades de Exploración Adici
Actividades de Recuperación Mejorada realizadas en el Área dele
Contrato se demostrare la existencia de Yacimientos de
Hidrocarburos Comercialmente Explotables o Incremento del
factor de recobro de las Reservas Comercialmente Explotables,
la Contratista y la Secretaría deberán acordar la Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada para el desarrollo de dichos
Yacimientos y acordar el respectivo Plan de Desarrollo, sin que
esto signifique disminuir o suspender sus obligaciones
contenidas en el Plan de Actividades. La Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada  privilegiará las producciones provenientes
(Producciones Incrementales Adicionales) de dichas actividades

e Inversiones adicionales, e incluirá las Inversiones de
Exploración Adicional y/o las Inversiones de Recuperación
Mejorada, así como un estimado de las Inversiones, Costos y
Gastos para el desarrollo de dichos Yacimientos, y una utilidad
razonable para la Contratista que tome en cuenta el riesgo
incurrido, estimando el veinte y Cinco por ciento (25%) de
rentabilidad para las Inversiones  realizadas.- DOCE.
CUATRO.- Si la Contratista creyere necesario la realización
de pruebas de producción previo a la presentación de un Plan de
Desarrollo pondrá en consideración de la Secretaría tal hecho,
adjuntado todos los justificativos técnicos que sean del caso.
Las pruebas de producción no podrán exceder de ciento ochenta

(180) días. Dentro de los 30 días posteriores al inicio de las

£370

pruebas de producción la Secretaría realizará las
recomendaciones que creyere necesarias para la evaluación
correspondiente.- DOCE. CUATRO. UNO.- Los servicios
relacionados con el Petróleo Crudo proveniente de las pruebas
de producción serán pagados a la Contratista conforme lo
establecido en la cláusula décimo quinta, aplicando la Tarifa
para Campos en Producción.- DOCE. CUATRO. DOS.- Dentro
de noyenta (90) días posteriores a la culminación de la pruebas
de preducción la Contratista presentará a consideración de la
Secretaría el respectivo Plan de Desarrollo y la correspondiente
soliditud para que el Petróleo Crudo proveniente de los nuevos
des up imientos o del incremento del recobro primario sea
declírado como Comercialmente Explotable.- DOCE. CINCO.-
El Plan de Desarrollo será un plan complementario al Plan de
Actividades, sin que esto signifique disminuir o suspender las
obligaciones de la Contratista contenidas en el Plan de
Actividades.- DOCE. CINCO. UNO.- El Plan de Desarrollo
deberá contemplar lo siguiente: el área para la Fase de
Explotación, el plazo estimado para el desarrollo de los
Yacimientos, a partir de la declaratoria de comercialidad, que
no podrá exceder de cinco (5) años, estimaciones de reservas
recuperables y del perfil de producción considerando una curva
base en caso de Recuperación Mejorada, estimaciones de las
Inversiones, Costos y Gastos de la Contratista necesarios para
producir Petróleo Crudo en cantidades que permitan asegurar la
comercialidad, relacionados con dicho Plan de Desarrollo.-
DOCE. CINCO. DOS.- El Plan de Desarrollo deberá establecer

parámetros de producción, espaciamiento de pozos, y cualquier
NOTARIA DECIMO NOVENA

dE 3 >
EL IG ria Mz Lea

eS E

otro factor que afectaría necesariamente la  factibili

económica del desarrollo propuesto. La evaluación eco
del Plan de Desarrollo considerará las Inversiones de
Exploración Adicional y/o las Inversiones de Recuperación
Mejorada, así como un estimado de las Inversiones, Costos y
Gastos para el desarrollo de dichos yacimientos e incluirá una
propuesta de la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada, conforme la
metodología de cálculo que consta en el Anexo L.- DOCE.
SEIS.- La Secretaría conocerá y aprobará el Plan de Desarrollo
dentro del plazo de noventa (90) días a partir de la fecha de
presentación por parte de la Contratista.- DOCE. SEIS. UNO.-
La Secretaría podrá proponer reformas a dicho Plan, en los
siguientes casos: a) Cuando el Plan de Desarrollo propuesto
considere tasas de producción que puedan causar una pérdida
excesiva de presión en el Yacimiento y reducir la recuperación
última de reservas del mismo o cuando no se haya observado el
espaciamiento óptimo de pozos, todo ello de acuerdo con las
prácticas internacionales de ingeniería petrolera generalmente
aceptadas; b) Cuando pueda aplicarse un plan específico y
alternativo de desarrollo, que siendo técnicamente tan eficiente
como el propuesto, resulte menos costoso e igual o más
remunerativo, para las Partes; o, ce) Cuando tales reformas
propuestas por la Secretaría ¡incrementen las reservas
recuperables del Yacimiento.- DOCE. SEIS. DOS.- Dentro del
plazo de treinta (30) días posteriores a la presentación por parte
de la Secretaría de reformas al Plan de Desarrollo propuesto por

la Contratista, las Partes realizarán sus máximos esfuerzos para
2330

llegar a un acuerdo.- DOCE. SEIS. TRES.- De no llegarse a un
acuerdo en relación con la aprobación del Plan de Desarrollo o
las reformas propuestas por la Secretaría a este Plan o sobre la
Tarifa para Campos Nuevos o por Producción Incremental fruto
de Recuperación Mejorada para desarrollar y explotar estos
Yacimientos o reservas, la Contratista, podrá solicitar la
intervención de un Consultor, de conformidad con la cláusula
TREINTA Y TRES. TRES. El dictamen del Consultor será
vinculante.- DOCE. SIETE.- El Plan de Desarrollo, una vez

aprobado por la Secretaría podrá ser reformado
funk mentadamente solamente por acuerdo de las Partes,
indl yendo la reprogramación de las actividades.- DOCE.
OQM0.- La Contratista reconoce que la fijación contractual de
la Tarifa para Campos Nuevos o por Producción Incremental
fruto de Recuperación Mejorada y consecuentemente el Pago a
lá Contratista, se sustenta en el compromiso de la Contratista de
ejecutar la totalidad de las actividades previstas en el Plan de

esarrollo, por lo que la no ejecución de una o más de tales
actividades implicará, una reliquidación del Pago a la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme la cláusula décimo quinta, sin perjuicio de las
garantías y demás acciones por incumplimiento contractual por
parte de la Contratista contempladas en la Ley y en este
Contrato Modificatorio.- CLÁUSULA DÉCIMA TERCERA.-
PROGRAMAS Y PRESUPUESTOS ANUALES: TRECE.
UNO.- La Contratista someterá a consideración del Comité de

Supervisión, los Programas y Presupuestos Anuales, para el Año

0008000
NOTARIA DECIMO NOVENA

As 7 CL a
E. AHauoto Enviguo Mera Vega

Fiscal siguiente, hasta el treinta (30) de septiembre ante
Año Fiscal en que los mencionados Programas Anua
Actividades y Presupuestos de Inversiones Estimadas serán
ejecutados. Los Programas y Presupuestos Anuales estarán
directamente relacionados con los Planes respectivos.- TRECE.
DOS.- En el caso del primer año de vigencia de este Contrato
Modificatorio, el Programa y Presupuesto Anual por el lapso
que resta del Año Fiscal será presentado hasta dentro del plazo
de treinta (30) días después de la Fecha Efectiva.- TRECE.
TRES.- El Comité de Supervisión conocerá el Programa y
Presupuesto Anual presentado por la Contratista y, dentro del
plazo de treinta (30) días posteriores a su presentación emitirá
su recomendación de conformidad con la cláusula décima
novena y lo remitirá a la Secretaría para la aprobación
correspondiente.- TRECE. CUATRO.- La Secretaría conocerá
y aprobará el Programa y Presupuesto dentro del plazo de
sesenta (60) días a partir de la fecha de presentación, caso
contrario se procederá conforme a la cláusula OCHO. TRES.
TRES.- TRECE. CINCO.- Queda entendido que para la
recomendación y aprobación de estos Programas y Presupuestos
Anuales, ni el Comité de Supervisión ni la Secretaría,
respectivamente, podrán exigir a la Contratista más de lo
estipulado en los Planes acordados.- TRECE. SEIS.- La
Contratista podrá presentar al Comité de Supervisión, reformas
al Programa y Presupuesto Anual vigente. Las reformas
propuestas por la Contratista deberán sustentarse en razones
técnicas que justifican una revisión de las actividades incluidas

en el Programa y Presupuesto Anual vigente. Las reformas a un

2332

Programa y Presupuesto Anual podrán presentarse, también,
como consecuencia de la reprogramación y sustitución de las
actividades o de actividades adicionales propuestas por la
Contratista.- TRECE. SIETE.- El Comité de Supervisión
recomendará las reformas mencionadas en la cláusula TRECE.
SEIS y la Secretaría estudiará y aprobará dichas reformas dentro
del plazo de treinta (30) días siguientes a la fecha de entrega-
recepción de las mismas. Si la Contratista no está de acuerdo
con la decisión de la Secretaría, adoptada dentro del plazo
indicádo, el asunto podrá ser sometido a un Consultor de
conf) rmidad con la cláusula TREINTA Y TRES. TRES. El

men del Consultor será vinculante. Si dentro de dicho

pla

104 la Secretaría no se pronunciare al respecto, se procederá
conifo

e a la cláusula OCHO. TRES. TRES.- TRECE. OCHO.-
Las| reformas, incluyendo reprogramaciones y sustituciones
contempladas en las cláusulas ONCE. DOS y ONCE. TRES, que
contengan una reducción de las actividades previstas en el Plan
de lactividades o cualquier otro Plan implicarán una
reliquidación del Pago a la Contratista, conforme la cláusula
décima  quinta.- CLÁUSULA DÉCIMA CUARTA:
EXPLOTACIÓN UNIFICADA DE YACIMIENTOS
COMUNES.- CATORCE. UNO.- De conformidad con lo que
disponen los artículo ochenta y cinco de la Ley de
Hidrocarburos y cincuenta y uno del Reglamento de
Operaciones Hidrocarburíferas, la explotación de yacimientos
comunes a dos o más áreas de contrato hará obligatorio para las
contratistas, en las áreas de contrato afectadas, a las Empresas

Públicas de Hidrocarburos en sus áreas asignadas o a la

DADA DADA AAA DA AAA AAA AAA AA AAA AAA XA NAAA
COOODOLOCILILAILICIICIAICAAIAEIAEIAEADBIAIEDEADAIAAAAAIAA

NOTARIA DECIMO NOVENA

ele en Ma >
Ea. Hot Origen llosa Ves

-3S-

Secretaría de Hidrocarburos, si no hubiese asignado a
operador para el área afectada, celebrar convenios operacional
de explotación unificada con el objeto de lograr mayor
eficiencia y economía en la operación. Tales convenios deberán
ser aprobados por la Secretaría y el Ministerio.- CATORCE.
DOS.- Serán considerados comunes y, por lo tanto sujetos al
régimen de explotación unificada, los Yacimientos calificados
sobre bases técnicas como tales, por el Ministerio, a solicitud
de la Secretaría, la Contratista o las operadoras involucradas.
CATORCE. TRES.- Cualquier Yacimiento localizado en dos o
más áreas de contrato que, según los resultados de pozos
completados, haya sido calificado como común por parte del
Ministerio, deberá ser desarrollado y puesto en producción en
forma unificada.- CATORCE. CUATRO.- Para tal efecto, las
partes a quienes corresponderá de acuerdo con este Contrato
Modificatorio y la Ley Aplicable, la explotación unificada del
Yacimiento común, negociarán con la Secretaría un convenio
operacional de explotación unificada, sujeto al mismo régimen
contractual de este Contrato Modificatorio, en el que habrán de
establecerse la tarifa y demás condiciones para el desarrollo de
dicho Yacimiento.- CATORCE. CINCO.- La Contratista tendrá
opción preferente de actuar como compañía operadora inicial
del Yacimiento común, en los siguientes casos: a) Si hubiere
efectuado el descubrimiento del Yacimiento; b) Si en el Área
del Contrato hubiere una parte significativa de reservas
recuperables del Yacimiento común; y, e) Si el plan de
desarrollo para el Yacimiento común demuestra que se puede

desarrollar y poner en producción dicho Yacimiento lo antes

2334

posible con la mayor eficiencia y economía, en los términos que
dispone el artículo ochenta y cinco de la Ley de Hidrocarburos.-
CATORCE. SEIS.- En el plazo de noventa (90) días contados a
partir de la fecha en que la Contratista hubiere realizado la
declaración de Comercialidad del Yacimiento o de la fecha en
que éste hubiere sido declarado común por el Ministerio
Sectorial, cualquiera que ocurra más tarde, las operadoras
involucradas, entre sí deberán ponerse de acuerdo respecto de
los términos y condiciones en los que deberán proceder a
realizar la explotación unificada del Yacimiento común, para lo
cua] procederán a redactar y celebrar el respectivo convenio
operacional de explotación unificada, dentro del plazo de treinta
día$/ posteriores a la fecha en que llegaron al referido acuerdo.-
CATORCE. SIETE.- Si finalizado el citado plazo de noventa
nl días las partes involucradas no se ponen de acuerdo,
cualquiera de ellas podrá solicitar que la Secretaría determine
cuál| será la operadora del Yacimiento, sobre la base de las
reservas, recuperables, de acuerdo a prácticas petroleras
internacionales generalmente aceptadas y acordarán el Plan de
Desarrollo y la tarifa correspondiente.- CATORCE. OCHO.-
Este convenio de operación unificada contendrá, entre otros
aspectos, los siguientes: a) Espaciamiento de pozos, tasas de
producción, frecuencia de control de presiones y niveles de
producción, y reservas recuperables estimadas; b) Participación
económica de las partes involucradas para el desarrollo y puesta
en producción del Yacimiento; c) Revisión periódica del
comportamiento del Yacimiento, de las reservas recuperables y

demás condiciones de operación del Yacimiento común; d)

C60000OIOOIOOIDAICAIDIIDIDIAIIAIEIIIDAIAAEDIDIAAAAAAAAA
NOTARIA DECIMO NOVENA

A a 5
Se. AHaot Encino Mera Lora

Procedimientos de ajustes de las Inversiones, y Costos y
en consideración a la revisión periódica establecida en
e) que antecede; e) Procedimiento para la opción de cambio de
la compañía operadora del Yacimiento común, siempre que tal
cambio no afecte negativamente la continuidad de las
operaciones con la máxima eficiencia y economía, de acuerdo
con el artículo ochenta y cinco de la Ley de Hidrocarburos; f)
Las obligaciones que serán de responsabilidad de la compañía
operadora del Yacimiento común; g) La constitución y
funciones del comité de unificación que supervise las
operaciones relacionadas con el Yacimiento común, que estará
compuesto por representantes de las partes involucradas; y, h)
Aquellos otros aspectos generalmente aceptados en prácticas de
operaciones petroleras internacionales que sean aplicables.-
CATORCE. NUEVE.- Durante el tiempo en que la Contratista
no sea compañía operadora del Yacimiento común, respecto a
este Yacimiento se observará: a) Que, al amparo de este
Contrato Modificatorio, sus derechos no serán menoscabados; y,
b) Que no será responsable de las obligaciones que según el
convenio operacional de explotación unificada son de
responsabilidad de quien, en ese entonces, sea el operador del
Yacimiento común.- CLÁUSULA DÉCIMA QUINTA.- PAGO
A LA CONTRATISTA: QUINCE. UNO.- Margen de
Soberanía.- El Estado se reserva el veinte y cinco por ciento
(25%) del Ingreso Bruto del Contrato como Margen de
Soberanía, antes de cualquier distribución.- QUINCE. DOS.-
Ingreso Disponible.- Del valor remanente después de descontar

del Ingreso Bruto del Contrato el Margen de Soberanía, se

2336

cubrirán los Costos de Transporte del Estado y Costos de
Comercialización en que incurra el Estado. Una vez realizadas
estas deducciones y cubiertos los Tributos establecidos en la
Codificación de la Ley del Fondo para el Ecodesarrollo
Regional Amazónico y la Ley de Creación de Rentas
Sustitutivas para las Provincias de Napo, Esmeraldas y
Sucumbíos, de ser aplicables, es decir, con el Ingreso
Disponible, la Secretaría pagará la Tarifa para Campos en
Prodytción y, de ser aplicable, la Tarifa para Campos Nuevos o
por P oducción Incremental fruto de Recuperación Mejorada.
La Secretaría comunicará a la Contratista el Ingreso Disponible
para|lcáda mes, y, de ser el caso, un detalle de los valores que se
acu Yu arían de conformidad con la cláusula QUINCE. SEIS.-
QUINCE. DOS. UNO.- En el evento que se incremente la carga
tributaria contemplada en la Ley del Fondo para el
Ecodesarrollo Regional Amazónico o en la Ley de Creación de
Rentas Sustitutivas para las Provincias de Napo, Esmeraldas y
Sucumbios, oO que se creen gravámenes de cualquier naturaleza
que tengan como efecto el incremento del Costo de Transporte
del Estado o el Costo de Comercialización, y que como
resultado de dichos incrementos, el Ingreso Disponible no fuere
suficiente para cubrir el respectivo Pago a la Contratista, los
valores correspondientes a dichos incrementos se cubrirán luego
de efectuar el Pago a la Contratista. Cualquier valor adicional
que sea requerido para cubrir dichos impuestos o gravámenes
provendrá del Presupuesto General del Estado.- QUINCE. DOS.
DOS.- De conformidad con lo previsto en la Ley de Régimen

Tributario Interno los valores correspondientes al Impuesto al
AAA AA DAA ALA AAA AAA XA ALA XAXIAXXIAXIIAXAIAIALIALI

BUE NOTARIA DECIMO NOVENA
USA = m
s 1. Le Za ,- S. Santo Cero Va Vega

Valor Agregado IVA que deba pagar la Secretaría

es A ; z SiO
este Contrato Modificatorio, serán reintegrados a la Secretaría

por el Servicio de Rentas Internas, sin que produzca afectación
al Ingreso Disponible.- QUINCE. TRES.- Tarifa para Campos
en Producción.- Las Partes acuerdan que la Contratista tendrá
derecho al pago de una tarifa para los campos en producción de
Cuarenta y Un Dólares (US$41,00,) por cada Barril neto, unidad
de hidrocarburo, producido y entregado al Estado en el Centro
de Fiscalización y Entrega. Esta Tarifa para Campos en
Producción toma en cuenta un estimado de la amortización de
las Inversiones, los costos y gastos, y una utilidad razonable
que toma en consideración el riesgo incurrido.- QUINCE.
CUATRO.- Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada.- Para la
ejecución de un Plan de Desarrollo, como resultado de un Plan
de Actividades Adicionales, se fijará por acuerdo de las Partes
una Tarifa para Campos Nuevos o por Producción Incremental
fruto de Recuperación Mejorada por cada Barril neto, unidad de
hidrocarburo, proveniente de Producciones Incrementales
Adicionales y entregado al Estado en el Centro de Fiscalización
y Entrega, de conformidad con la cláusula décima segunda. En
caso de discrepancia entre las Partes, la Contratista podrá
solicitar la intervención de un Consultor de conformidad con la
cláusula TREINTA Y TRES. TRES.- QUINCE. CINCO.- Pago
a la Contratista.- Los valores correspondientes a la Tarifa
para Campos en Producción y, de ser aplicable, la Tarifa para

Campos Nuevos o por Producción Incremental fruto de

2330

Recuperación Mejorada calculados de conformidad con la
cláusula QUINCE. CINCO. UNO y QUINCE. CINCO. DOS
serán los únicos pagos que efectuará la Secretaría a la
Contratista como contraprestación por la prestación por los
servicios objeto de este Contrato Modificatorio.- QUINCE.
CINCO. UNO.- El Pago a la Contratista para Campos en
Producción se regirá por la siguiente fórmula: /////////0//00/000111111
PCt = [TAR x Qt] x FAt; PCt = Pago a la Contratista en el

ifa para Campos en Producción); Qt = Producción de los
cd pos en el período t, medido Barriles; FAt = Factor de ajuste
Pp Ainftación de los costos operativos; FAt = FAt-1 x [APPIi x

on x Y+Z].- A PPIi = Variación del indicador de costos
PPrt / PPIt-1; (Código PCU213112213112 “support activities

for oil and gas operations”); X = 0.175. Factor de costos

X +

operativos variables sobre la Tarifa para Campos en Producción.

(
Variación del indicador de costos CPIt /  CPIt-1;

o se incluye depreciación ni amortización); A CPli =

(Consumer Price Index); Y = 0.325. Factor de costos operativos
fijos sobre la Tarifa para Campos en Producción. (No se incluye
depreciación ni amortización); Z= 1 — X - Y.- Los factores X y
Y de la fórmula precedente, son estimaciones promedio de los
costos con relación a la tarifa, durante la vigencia de este
Contrato, debiéndose mantener inalterables durante la vigencia
del mismo.- QUINCE. CINCO. DOS.- Pago a la Contratista
para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada se regirá por la siguiente fórmula:
PCt = [TAR.CN x QIt] x FAt; PCt = Pago a la Contratista en el

60000IOPCOIOADACIIAAAAAAAIIDEAIAIAAIIAABAAIAAAAIAIAAA
> — 7 2
Vr. Sausto rnrrágato . Pra Peg

período t; TAR.CN = $ US XX Dólares / Barril (TaN
Campos Nuevos o por Producción Incremental
Recuperación Mejorada); QIt = Producción de los nuevos
campos o incremental de Recuperación mejorada en el período t,
medido en barriles; FAt = Factor de ajuste por inflación de los
costos operativos; FAt=  FAt-1 x [APPIi x X + ACPIi x Y+Z];
A PPli = Variación del indicador de costos PPIt / PPIt-1;
(Código PCU213112213112 “support activities for oil and gas
operations”); X = 0.175. Factor de costos operativos variables
sobre la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. (No se incluye
depreciación ni amortización); A CPli= Variación del
indicador de costos CPIt / CPIt-1; (Consumer Price Index);
Y= 0.325. Factor de costos operativos fijos sobre la Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada. (No se incluye depreciación ni
amortización); Z= 1 - X - Y.- Los factores X y Y de la fórmula
precedente, son estimaciones promedio de los costos con
relación a la tarifa, durante la vigencia de este Contrato,
debiéndose mantener inalterables durante la vigencia del
mismo.- QUINCE. SEIS.- Acumulación.- En caso que el
Ingreso Disponible no sea suficiente para cubrir el pago de la
Tarifa para Campos en Producción y Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada, pertinente, el saldo faltante mensual se acumulará
durante el mes o Año Fiscal pertinente. La diferencia entre los
montos pagados por concepto de las tarifas y el Ingreso

Disponible del mismo mes o Año Fiscal se trasladará al

siguiente mes o Año Fiscal, sin intereses y en caso de que no
hubiese podido ser cubierto durante el respectivo o subsiguiente
mes o Año Fiscal se acumulará sucesivamente durante el Plazo
de Vigencia de este Contrato Modificatorio. Cualquier
diferencia trasladada, originada por insuficiencia del Ingreso
Disponible, que no haya sido pagada por la Secretaría a la
terminación de este Contrato Modificatorio, se extinguirá y no
será pagada a la Contratista, quedando la Secretaría
automáticamente liberada de esta obligación de pago en ese
monfento.- QUINCE. SIETE.- Garantía de Actividades e
Invérsiones.- La Contratista garantiza la realización de las
actividades comprometidas e Inversiones estimadas en el
respedtivo Plan de Actividades (Anexo B), y las que pueda
comprometer en un Plan de Actividades Adicionales y el
correspondiente Plan de Desarrollo.- QUINCE. SIETE. UNO.-
Las Partes reconocen que la Tarifa para Campos en Producción
y la Tarifa para Campos Nuevos o por Producción Incremental
fruto. de Recuperación Mejorada acordadas, se ha fijado y se
fijará, de ser el caso, tomando en consideración las actividades
e Inversiones estimadas conforme el Anexo B y conforme los
respectivos Planes, y que por consiguiente expresamente
reconocen que la falta de realización de las actividades
comprometidas, implicará la reliquidación del Pago a la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme lo previsto en los Planes y Programas y Presupuestos
Anuales, sus reformas, y los respectivos informes y reportes de
ejecución de los mismos.- QUINCE. SIETE. DOS.- La falta de
NOTARIA DECIMO NOVENA

o pes
E. Faust Enviguc Mora Lera

los Planes y Programas Anuales y sus reformas, por dos añ
consecutivos o tres años acumulados durante el Periodo de
Vigencia, salvo que éstas hubieren sido técnicamente
justificadas ante la Secretaría, constituirá un incumplimiento
contractual por parte de la Contratista, por lo que la Secretaría
podrá iniciar el procedimiento de terminación de este Contrato
Modificatorio según lo previsto en la cláusula TREINTA Y
UNO. UNO. TRES. La justificación por la falta de ejecución de
las actividades comprometidas no será aceptada por parte de la
Secretaría si las mismas hubieren podido ser sustituidas o
reprogramadas conforme la cláusula décimo  primera.-
QUINCE. SIETE. TRES.- En caso de discrepancia entre las
Partes sobre la justificación técnica para la falta de ejecución
total o parcial de las actividades comprometidas, la Contratista
podrá solicitar la intervención de un Consultor de conformidad
con los procedimientos establecidos en la cláusula TREINTA Y
TRES. TRES.- QUINCE. SIETE. CUATRO.- No obstante de
que la justificación referida hubiese sido aceptada por parte de
la Secretaría ante la falta de ejecución total o parcial de
actividades, aplicará la reliquidación prevista en la cláusula
QUINCE. SIETE. UNO.- QUINCE. SIETE. CINCO.- En el
evento de que se hubiere requerido la intervención de un
Consultor conforme las cláusulas ONCE. DOS, ONCE. TRES y
QUINCE. SIETE. TRES, la Secretaría no procederá con la
reliquidación prevista en la cláusula QUINCE. SIETE. UNO
antes de que se cuente con el dictamen del Consultor, siempre y

cuando dicho dictamen pueda implicar una diferencia sobre los

¿34l

valores a reliquidar.- QUINCE. OCHO.- Forma de pago.- La
Contratista emitirá mensualmente y por los servicios prestados
en el mes inmediato anterior una factura en Dólares equivalente
al Pago a la Contratista, conforme la fórmula precedente.-
QUINCE. OCHO. UNO.- La factura deberá agregar al valor del
Pago a la Contratista correspondiente el porcentaje del impuesto
al valor agregado IVA que será pagado por la Secretaría en
Dólares o en Petróleo Crudo. La factura deberá estar conforme
a la Ley Aplicable.- QUINCE. OCHO. DOS.- La factura deberá
ser [emitida a nombre de la Secretaría, la cual podrá objetar el
pago en un plazo de quince (15) días desde que se presente la
fagtura. La factura podrá ser objetada de forma motivada
ún ta ente cuando se detecten errores de cálculo.- QUINCE.
ol HO. TRES.- La Contratista anulará la factura objetada y
presentará una nueva a la Secretaría.- QUINCE. OCHO.
CUATRO.- La objeción hecha por la Secretaría a una factura no
laa a la Contratista continuar presentando facturas y
cobrar los valores pertinentes por los servicios prestados.
QUINCE. OCHO. CINCO.- Si la Secretaría no hubiese
objetado la factura dentro de los quince (15) días posteriores a
la fecha de su presentación, se entenderá que ésta ha sido
aprobada por lo que la Secretaría deberá pagarla en su totalidad
descontando las correspondientes retenciones en la fuente de
impuestos establecidas en la Ley Aplicable, en un plazo de
cuarenta y cinco (45) días desde la fecha de su presentación,
observando lo previsto en el Reglamento de Contabilidad.-
QUINCE. OCHO. SEIS.- Si en el plazo de sesenta (60) días

desde la aprobación expresa o tácita de cualquier factura
0000000000000 00000000000OIOIOIDIECIAADAIIIADIAIAIAIAIADA

NOTARIA DECIMO NOVENA

G TT, S
E. Auto Encino. Mora Poza

pago pertinente, la Contratista podrá utilizar el
pendiente de pago por la Secretaría para cancelar sus
obligaciones con la Secretaría. No habrá lugar al referido
crédito por saldos acumulados de conformidad con la cláusula
QUINCE. SEIS.- QUINCE. NUEVE.- Pago en especie.- Si
conviene a los intereses del Estado, y únicamente después de
cubrir las necesidades de consumo interno del país, el Pago a la
Contratista podrá ser realizado en Petróleo Crudo o Dólares y
Petróleo Crudo en forma mixta.- QUINCE. NUEVE. UNO.- A
falta de disponibilidad de Petróleo Crudo, el Pago a la
Contratista se hará de forma mixta, es decir con Petróleo Crudo,
en cuanto fuere disponible, y en Dólares la diferencia. En caso
de que no existiere ningún volumen de Petróleo Crudo
disponible para el Pago a la Contratista, por las razones
previstas en la cláusula QUINCE. NUEVE, el pago se hará en
Dólares.- QUINCE. NUEVE. DOS.- El precio de hidrocarburos
para el caso de pago en especie, es decir que en lugar de
Dólares, la Contratista reciba Petróleo Crudo, o en forma mixta,
es decir, una combinación de Dólares y Petróleo Crudo, se fijará
de acuerdo con el último precio promedio mensual de ventas
externas de hidrocarburos de calidad equivalente, realizadas por
EP PETROECUADOR (mes anterior).- QUINCE. NUEVE.
TRES.- Para determinar el volumen de petróleo crudo que por
cada mes corresponda al pago en especie, se aplicará la
siguiente fórmula: VL pc = TCn-1 / PM; Donde: VL pc =
Volumen de barriles de Petróleo Crudo Oriente o Napo a

levantar en el mes. TC n-1= Saldo en Dólares por Pago a la

¿304

Contratista al último día del mes inmediato anterior al levante.
PM = Último precio promedio mensual de ventas externas de
hidrocarburos de calidad equivalente, realizadas por EP
PETROECUADOR (mes anterior), de crudo Oriente o Napo.-
QUINCE. NUEVE. CUATRO.- El Estado entregará el Petróleo
Crudo asignado a la Contratista en el terminal de exportación,
FOB puerto ecuatoriano.- QUINCE. NUEVE. CINCO.- La
propiedad y el riesgo del Petróleo Crudo pasarán de la
Secretaría a la Contratista cuando, en el terminal principal de
expo) tación, dicho Petróleo Crudo cruce la conexión entre la
marfguera de la tubería del puerto de embarque y el múltiple de
ent; ¡ada ("manifold") del buque transportador, momento en el
cu Je opera la tradición de dominio del Petróleo Crudo a favor
de laWContratista. Esta tradición es solo una consecuencia del
pago en especie acordada.- QUINCE. NUEVE. SEIS.- El
volumen y la calidad del Petróleo Crudo a ser entregado por la
Secretaría a la Contratista serán determinadas por mutuo
acuerdo de las Partes. A falta de acuerdo será un inspector
indepéndiente nominado por la Contratista y aceptado por la
Secretaría quien, en un plazo no mayor a cinco (5) días, fije el
volumen y calidad. La calidad será determinada en tierra y la
cantidad a ser entregada a la Contratista será determinada a
través del sistema calibrado de medición existente en el
terminal. Sin embargo, cualquier pérdida de Petróleo Crudo
ocurrida entre el sistema de medición y el múltiple de entrada
("manifold") del buque transportador será de exclusiva
responsabilidad y cuenta de la Secretaría.- QUINCE. NUEVE.

SIETE.- En el caso de que el precio del Petróleo Crudo con el

0000000000000080000000000000000800000000OBIOCIAAIA
0000000000000000000000000000000ODIIOIAOIAIAIIAIAA

NOTARIA DECIMO NOVENA

Gr ET, 3
E A

vigente en la fecha en la cual la Secretaría está obligada a
efectuar tales pagos, se efectuará el correspondiente reajuste de
la cantidad de Petróleo Crudo efectivamente entregada a la
Contratista, de tal manera que la Contratista reciba una cantidad
de Petróleo Crudo equivalente al Pago a la Contratista. Se
exceptúan de esta norma aquellos casos en que la Secretaría
hubiere puesto a disposición de la Contratista el Petróleo Crudo
en las cantidades y plazos debidos, y la Contratista no hubiere
efectuado los levantes correspondientes, de conformidad con el
Procedimiento de Levantes que las Partes y EP
PETROECUADOR suscribirán, según la cláusula QUINCE.
DIEZ.- QUINCE. NUEVE. OCHO.- En caso de que EP
PETROECUADOR no haya realizado ventas externas en un
determinado mes, el precio referencial PM de la fórmula
precedente se establecerá en base de una canasta internacional
de crudos acordada por las Partes.- Los precios de los
componentes de la canasta serán obtenidos de publicaciones
internacionales especializadas de reconocido prestigio, tales
como PLATTS o similares a los dos (2) días de publicación
inmediatamente anteriores a la fecha de entrega en puerto de
Petróleo Crudo y a los dos (2) días inmediatamente posteriores
a la fecha de la entrega en puerto del Petróleo Crudo. En caso
de que la entrega se produjera un día domingo o un lunes en que
no existan publicaciones, las publicaciones a tomar en cuenta
serán las de los dos (2) días de publicación inmediatamente

anteriores y de tres (3) días inmediatamente posteriores a la

£34b

fecha de la entrega del Petróleo Crudo. En caso de que la
entrega de Petróleo Crudo se produjera un sábado o un día en
que no hubiera publicaciones (excepto domingo o lunes), las
publicaciones a tomar en cuenta serán la de los tres (3) días de
publicación inmediatamente anterior y la de los dos (2) días de
publicación inmediatamente posterior a la fecha de la entrega de
Petróleo Crudo.- QUINCE. NUEVE. NUEVE.- Dada la
naturaleza de los pagos en especie efectuados al amparo de este
Contrato  Modificatorio, la Contratista podrá disponer
libyemente del Petróleo Crudo que le sea asignado como pago en
especie y podrá retener en el exterior las divisas producidas de
su| [Venta correspondiente, sin obligación de vender o entregar
estas Wivisas al Banco Central del Ecuador.- QUINCE. DIEZ.-
Procedimiento de levantes.- Para el caso de pagos en especie,
las|Partes observarán el Procedimiento de Levantes que consta
en él Anexo K.- QUINCE. DIEZ. UNO.- Los pagos en especie
serán hechos mediante embarques de Petróleo Crudo que
deberán” ser programados de manera que se asegure su
regularidad y la optimización del uso de la capacidad de carga
. de los tanqueros, tomando en cuenta la capacidad de
almacenamiento en tierra, la disponibilidad de tanqueros y las
características de los puertos de embarque y destino. Las Partes
procurarán coordinar los embarques de acuerdo, en lo posible,
al programa de pagos de la Secretaría a la Contratista según este
Contrato Modificatorio.- QUINCE. DIEZ. DOS.- La Secretaría
notificará a la Contratista, con por lo menos noventa (90) días
de anticipación, la fecha de disponibilidad del Petróleo Crudo

para el pago en especie, de acuerdo al Procedimiento de

00000000000000000000000000000000000000OODICIAAAIA
000000006000 ACIOIOIAAIAEIAIEBEDAEAAACICIIADIIAIIAIADIAIAS A

NOTARIA DECIMO NOVENA

He Pito OA ez $

E
Ll,

hom
forma de pago, por acuerdo mutuo, para lo cual la Parte

En cualquier momento las Partes podrán revisar y modificar

interesada notificará a la otra. Si se llegare a un acuerdo sobre
este particular, se dejará constancia de ello en documento
suscrito por las Partes, estableciendo específicamente la fecha
desde la cual se aplicará la modificación señalada. La revisión
de la forma de pago no constituirá reforma o modificación de
este Contrato Modificatorio.- QUINCE. ONCE. UNO.- La
revisión de la forma de pago en Dólares, en Petróleo Crudo o en
forma mixta, podrá realizarse, además, por motivos de Fuerza
Mayor o Caso Fortuito que hayan modificado la disponibilidad
de Dólares, o de Petróleo Crudo, o de ambos, respectivamente,
y que imposibiliten a la Secretaría realizar los pagos en la
forma convenida originalmente.- QUINCE. ONCE. DOS.- En el
caso de revisión de la forma de pago por Fuerza Mayor o Caso
Fortuito, la Secretaría notificará previamente a la Contratista su
decisión de modificar la forma de pago, justificando los eventos
de Fuerza Mayor o Caso Fortuito que han hecho variar la
disponibilidad de Petróleo Crudo, o de Dólares, y la forma en
que se realizarán los pagos mientras subsista la Fuerza Mayor o
Caso Fortuito, debiendo las Partes acordar los detalles sobre
este particular. Cuando la Fuerza Mayor o Caso Fortuito hayan
sido superados se volverá a la forma original de pagos.-
QUINCE. ONCE. TRES.- En el caso de que cualquiera de los
pagos adeudados a la Contratista no se los puedan realizar en la
forma convenida por las Partes, por la falta de Dólares o por

insuficiencia de Petróleo Crudo, dicha falta o insuficiencia se
2300

pagará a la Contratista en la otra forma de pago; por ejemplo,
en Petróleo Crudo si la forma de pago anteriormente convenida
es en Dólares; o, en Dólares si la forma de pago anteriormente
convenida es en Petróleo Crudo. Sin embargo, si la Contratista
no recibe dichos pagos en la otra forma de pago, en los plazos y
términos convenidos, y la Secretaría entre tanto dispone de
Petróleo Crudo o Dólares, provenientes de la producción del
Árda del Contrato, según sea el caso, la Secretaría, previa
nofificación de la Contratista, efectuará tales pagos en la forma

pago originalmente convenida.- (QUINCE. DOCE.-

y reses.- Siempre y cuando se hubiese generado Ingreso
/sponible para el Pago a la Contratista y que en el plazo de
senta (60) días desde la aprobación expresa o tácita de
ualquier factura emitida por la Contratista la Secretaría no
ubiera realizado el pago pertinente, la Secretaría deberá pagar
intereses a la Contratista por el monto no pagado, calculados a
la Tasa Prime y contados a partir del día siguiente del plazo de
sesenta (60) días referido y hasta que el pago sea recibido por la
Contratista. Para el caso de pago en especie los intereses se
calcularán desde la fecha en que deba hacerse la entrega del
Petróleo Crudo conforme al Procedimiento de Levantes y hasta
la fecha que el Petróleo Crudo esté disponible para la
Contratista.- CLÁUSULA DÉCIMA SEXTA.- TRIBUTOS,
GRAVÁMENES, PARTICIPACIÓN LABORAL Y
CONTRIBUCIONES: DIECISEIS. UNO.- Impuesto a la
Renta.- La Contratista pagará el impuesto a la renta del veinte y
cinco por ciento (25%), de conformidad con lo dispuesto en el

artículo noventa de la Ley de Régimen Tributario Interno,

600000000 OOOO IDIEIACIAAIDIAABIDIAAAA
CALAMA AAA LA AAA AAA AAA AAA XA MA XA AXIAL IXMXx

NOTARIA DECIMO NOVENA

G 7% £ Y”
Z [AE ATA Vega
PE

reformado mediante la Ley Reformatoria a la

0

Hidrocarburos y a la Ley de Régimen Tributario-.In

publicada en el Suplemento del Registro Oficial número > E

doscientos cuarenta y cuatro (No. 244) de veinte y siete de julio
de dos mil diez.- DIECISEIS. UNO. UNO.- El cálculo y
liquidación del impuesto a la renta de la Contratista se efectuará
de conformidad con las normas generales de la Ley de Régimen
Tributario Interno.- DIECISEIS. UNO. DOS.- La Contratista
tendrá derecho a amortizar las Inversiones y las Inversiones no
amortizadas anteriores a la Fecha Efectiva, según lo
establece el Reglamento de Contabilidad.- DIECISEIS. DOS.-
Participación Laboral.- De conformidad con el artículo
noventa y cuatro de la Ley de Hidrocarburos, la Contratista
reconocerá en beneficio de los trabajadores que por la Ley
Aplicable les corresponda, el tres por ciento de las utilidades, y
el doce por ciento restante será entregado al Estado.-
DIECISEIS. TRES.- Contribución por utilización de aguas y
materiales naturales de construcción.- La Contratista pagará,
de conformidad con el artículo cincuenta y dos de la Ley de
Hidrocarburos, por concepto de utilización de aguas y
materiales naturales de construcción que se encuentren en el
Área del Contrato, pertenecientes al Estado, la cantidad de
sesenta mil Dólares anuales durante el Período de Explotación.
Tales contribuciones se pagarán anticipadamente en el mes de
enero de cada Año Fiscal, mediante depósito en el Banco
Central del Ecuador, para ser acreditadas en la cuenta del
Ministerio Sectorial.- DIECISEIS. CUATRO.- Contribución

para la investigación tecnológica.- La Contratista pagará,
conforme se establece en el artículo cincuenta y cuatro de la
Ley de Hidrocarburos, la contribución equivalente al uno por
ciento del monto de pago por los servicios previa deducción de
la participación laboral y del impuesto a la renta, destinada a
promover la investigación, el desarrollo y los servicios
científicos y tecnológicos por parte del Ministerio Sectorial.-
DIECISEIS. CINCO.- Contribución para la
Supgrintendencia de Compañías.- Las compañías que integran
la Contratista pagarán la contribución anual prevista en el
artífulo cuatrocientos cincuenta y cinco de la Ley de
Co / ñías, conforme a las normas que dicte el Superintendente
de Compañías.- DIECISEIS. SEIS.- Pago proporcional.- En el
casd de que el primero o último pago de las contribuciones
determinadas en esta Cláusula no correspondieren a un Año
Fiscal completo, éstas se pagarán en proporción al número de
meses que correspondan a dicho Año Fiscal, que formen parte
del Período de Explotación. Cuando el Período de Explotación
no comience el primero de enero, los primeros pagos serán
efectuados dentro del plazo de treinta días de la Fecha de
Vigencia.- DIECISEIS. SIETE.- Impuesto a los Activos
Totales.- La Contratista pagará, en cuanto corresponda, el
impuesto destinado a los Municipios de conformidad con lo
previsto en la Ley  Aplicable.- DIECISEIS. OCHO.-
Exenciones.- Según los artículos cuarenta y nueve y cincuenta y
cuatro de la Ley de Hidrocarburos la Contratista está exenta del
pago de primas de entrada, derechos superficiarios, regalías y
aportes en obras de compensación.- DIECISEIS. NUEVE.- Ley

dos mil seis - cuarenta y dos (2006-42).- La Contratista no está

600000000
060000000000 ABCIIIIOAAICACEAADIEEAIOCIAICIIADAAIOAIIVAS

qe 4 NOTARIA DECIMO NOVENA 2351

ql
sujeta al pago de la participación establecida en la Ley do MS
seis - cuarenta y dos (2006-42) publicada en el Registro Oña!
número doscientos cincuenta y siete (No. 257)-Suplemento del pa
veinte y cinco de abril de dos mil seis.- DIECISEIS. DIEZ.-
Ley de Equidad Tributaria.- La Contratista no está sujeta al
pago del tributo previsto en el artículo dieciséis4 de la Ley
Reformatoria para la Equidad Tributaria en el Ecuador
publicada en el Registro Oficial número doscientos cuarenta y
dos (No. 242) -Tercer Suplemento, del veinte y nueve de
diciembre de dos mil siete.- DIECISEIS. ONCE.- Ley Ciento
veinte y dos.- El tributo previsto en la Ley Ciento veinte y dos
publicada en el Registro Oficial número seiscientos setenta y
seis de tres de mayo de mil novecientos noventa y uno y sus
reformas, no se aplica a este Contrato Modificatorio.-
DIECISEIS. DOCE.- Otras Contribuciones.- La Contratista
pagará todos los impuestos, tasas, aportes y contribuciones que
le corresponda pagar de conformidad con la Ley Aplicable.-
DIECISEIS. TRECE.- Gastos Notariales.- La Contratista
pagará todos los gastos notariales y de Diez (10) copias
certificadas de este Contrato Modificatorio, las cuales se
compromete a entregar a la  Secretaría.- DIECISEIS.
CATORCE.- Impuesto al Valor Agregado IVA.- La
Contratista facturará sus servicios a la Secretaría agregando el
monto que corresponda por IVA. Por el IVA pagado en sus
compras locales e importaciones de bienes y servicios, la
Contratista tendrá derecho a crédito tributario; en consecuencia,
el valor del IVA no se ha considerado para la definición del

valor de las Inversiones, Costos y Gastos comprendidos en este
£352

Contrato, así como para establecer las tarifas.- DIECISEIS.
QUINCE.- Agente de Retención.- La Contratista actuará como
agente de retención del impuesto a la renta sobre los pagos que
ésta hiciere a sus Subcontratistas y a sus trabajadores, así como
de cualquier otro impuesto de conformidad con la Ley
Aplicable.- CLÁUSULA DÉCIMA SÉPTIMA.-
CONTABILIDAD, INSPECCIONES, CONTROLES Y
AUDITORÍA: DIECISIETE. UNO.- Contabilidad.- La
Contrafista llevará la contabilidad de sus Inversiones, Costos y

Gastof, y otros conceptos relacionados con este Contrato

pad s en el Ecuador. La contabilidad de la Contratista será
idioma castellano.- DIECISIETE. DOS.- Inspecciones.-
Durante la vigencia de este Contrato Modificatorio, la
Secretaría tendrá derecho a inspeccionar las actividades de la
Contratista, con el fin de asegurar el fiel cumplimiento de las
obligaciones asumidas para la ejecución del objeto contractual.
Para el efecto la Secretaría tendrá acceso a los lugares de
trabajo, a la información, documentos, registros técnicos y
contables, que mantenga la Contratista.- DIECISIETE. TRES.-
Control, Fiscalización y Auditorías.- Las operaciones que
realice la Contratista serán objeto de control técnico,
fiscalización y auditorías por parte de la Agencia de Regulación
y Control Hidrocarburífero. El control, fiscalización y
auditorías se ejercerá directamente o mediante la contratación
de empresas auditoras debidamente calificadas y aprobadas por
el  Ministerio.- DIECISIETE. CUATRO.- Auditoría y

XX MAX A EXA AIXAM XA AXIAL AAA LAA xLIXIL IIA
TEX AMM ELA AMA AAA XA MAXI AX MAX XANAX XXIX

E y NOTARIA DECIMO NOVENA

ll! o. o

RS Ea Aita O e un Vera Veda
PS

Fiscalizaciones Tributarias.- Corresponde al Servici
Rentas Internas realizar las auditorías y fiscalizació
relacionadas con el pago del impuesto a la renta y otros
Tributos de su  competencia.-- (CLÁUSULA DÉCIMA
OCTAVA.- FACTORES DE CORRECCIÓN: DIECIOCHO.
UNO.- En caso de que se presentare cualquiera de los eventos
que se describen a continuación, con posterioridad a la fecha de
suscripción de este Contrato Modificatorio, a pedido motivado
de cualquiera de las Partes se incluirá un factor de corrección
que absorba el incremento o disminución de la carga económica
si como efecto directo de dicho evento se hubiese producido un
desequilibrio económico para la Parte solicitante:
DIECIOCHO. UNO. UNO.- Modificación de los porcentajes de
los Tributos aplicables, creación de nuevos Tributos,
eliminación de  Tributos.- DIECIOCHO. UNO. DOS.-
Modificaciones a la base imponible para el cálculo del impuesto
a la renta, como consecuencia de cambios legales o
reglamentarios.- DIECIOCHO. UNO. TRES.- Modificación al
crédito tributario previsto en el artículo sesenta y seis de la Ley
de Régimen Tributario Interno.- DIECIOCHO. UNO.
CUATRO.- Modificación del porcentaje de participación
laboral sobre las utilidades líquidas.- DIECIOCHO. UNO.
CINCO.- Modificación a la legislación de hidrocarburos.-
DIECIOCHO. UNO. SEIS.- Modificación a la legislación
ambiental.- DIECIOCHO. UNO. SIETE.- Imposición,
eliminación o modificación de gravámenes, regalías, primas de
entrada, derechos superficiarios, pagos de compensación y/o

cualquier otro tipo de gravamen, contribuciones O

participaciones no tributarias; y, DIECIOCHO. UNO. OCHO.-
Reducción de la tasa máxima de producción.- Este factor de
corrección tendrá como único propósito compensar el
desequilibrio económico presentado.- DIECIOCHO. DOS.- El
régimen monetario aplicable a este Contrato Modificatorio está
sujeto a lo que dispone la Ley de Régimen Monetario y Banco
del Estado publicada en el Registro Oficial Suplemento número
novecientos treinta (No. 930) de siete de mayo de mil
novefientos noventa y dos, reformada por la Ley para la

Transformación Económica del Ecuador, publicada en el

stro Oficial Suplemento número treinta y cuatro de fecha
trede/ide marzo de dos mil, conforme a la cual la Contratista
tienf pleno derecho a: DIECIOCHO. DOS. UNO.- Recibir el
Pago aNa Contratista en Dólares y a disponer de los Dólares
recibidos de la Secretaría en concepto de pago de la Tarifa para
Campos en Producción y de ser aplicable la Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejarada.- DIECIOCHO. DOS. DOS.- Mantener, controlar y
opera cúentas bancarias en Dólares, tanto en el Ecuador como
en el exterior, y a mantener en el exterior los fondos
depositados en dichas cuentas sin restricción alguna.-
DIECIOCHO. DOS. TRES.- Disponer libremente, distribuir,
remesar o retener en el exterior, sin restricción alguna, sus
utilidades netas anuales después de todas las deducciones
legales y tributarias establecidas en la Ley Aplicable.-
DIECIOCHO. TRES.- Si se modificare el régimen monetario u
otra ley de manera que se modifique alguno de los derechos de
la Contratista referidos en la cláusula DIECIOCHO. DOS, la

LAA ADA AAA AAA AAA AAA XARXA MAA IRYXxXxxXx
AAA AMA AAA AAA AAA DA XA DAMMAM AX MAX XAX XXI ILLIA

se modificare el régimen cambiario: A seguir recibiendo eXPag
a la Contratista en Dólares.- DIECIOCHO. TRES. DOS.- Si se
modificare alguno de los otros derechos referidos en la cláusula
DIECIOCHO. DOS: A que se incluya un factor de corrección
que absorba el impacto económico que tal modificación
tuviese.- DIECIOCHO. CUATRO.- De igual forma, si se
presentare una modificación del régimen cambiario u otra ley
que resulte en un desequilibrio económico a favor de la
Secretaría, se incluirá un factor de corrección que absorba el
impacto económico que tal modificación  tuviese.-
DIECIOCHO. CINCO.- En el evento que se incremente el
Margen de Soberanía las Partes, de mutuo acuerdo, deberán
identificar las posibles afectaciones al equilibrio económico de
este Contrato Modificatorio, así como las modificaciones
contractuales y/o los factores de corrección que deberán ser
aplicados.- DIECIOCHO. SEIS.- En caso de discrepancia entre
las Partes con respecto al cálculo y/o el valor del respectivo
factor de corrección, la Contratista podrá solicitar la
intervención de un Consultor de conformidad con la cláusula
TREINTA Y TRES. TRES.- CLÁUSULA DÉCIMA NOVENA.-
ADMINISTRACIÓN Y SUPERVISIÓN: DIECINUEVE.
UNO.- Administración.- La administración de este Contrato
Modificatorio será de exclusiva responsabilidad de la
Contratista en cuanto a sus propios derechos y obligaciones.-
DIECINUEVE. DOS.- Comité de Supervisión.- Este Contrato
Modificatorio contará con un Comité de Supervisión, el que se

regulará de conformidad con esta cláusula y las normas
LADO

contenidas en el Anexo G.- DIECINUEVE. TRES.-
Atribuciones del Comité de Supervisión.- Son atribuciones del
Comité de Supervisión, además de las definidas en el Anexo G,
las siguientes: DIECINUEVE. TRES. UNO.- Coordinar las
relaciones provenientes de la ejecución de este Contrato
Modificatorio entre las Partes, a fin de lograr mayor eficiencia
y agilidad en la ejecución de este Contrato y en los trámites
administrativos.- DIECINUEVE. TRES. DOS.- Sin perjuicio de
las pfras aprobaciones requeridas de conformidad con la Ley

Apli able y este Contrato Modificatorio, analizar y recomendar
|

bación de los Planes, Programas y Presupuestos Anuales
Miditudes de perforación y reacondicionamiento de pozos y
cuplquigr otra actividad contemplada en el Reglamento de
0) jeraciones Hidrocarburíferas.- DIECINUEVE. TRES.
TRES.- Sin perjuicio de las otras aprobaciones requeridas de
cohformidad con la Ley Aplicable y este Contrato
Modificatorio, conocer y recomendar la aprobación las
mol ificaciones, cambios y/o alternativas presentadas por la
Contratista respecto de los Planes, Programas y Presupuestos
Anuales.- DIECINIEVE. TRES. CUATRO.- Sin perjuicio de
las otras aprobaciones requeridas de conformidad con la Ley
Aplicable y este Contrato Modificatorio, conocer y recomendar
las Tasas Máximas de Producción de cada yacimiento ubicado
en el Área del Contrato.- DIECINUEVE. TRES. CINCO.-
Vigilar que la Contratista cumpla para los subcontratos con la
preferencia a la industria nacional, en los términos de este
Contrato Modificatorio.- DIECINUEVE. TRES. SEIS.- Vigilar

el cumplimiento del Plan de Capacitación y recomendar las

ELA ADA AAA AAA AA AAA AMA AAA AAA XA DAL IXXILXIXXIXIX
IIA AMA MAA DA AAA DADA DAMA AAA AXIAL XIKLILILIZ

áreas de capacitación.- CLÁUSULA VIGÉSIMA
AMBIENTE: VEINTE. UNO.- La Contratista será tespo Ni
dentro del Área del Contrato, del cumplimiento de las
obligaciones, compromisos y condiciones ambientales previstas
en la Ley Aplicable y los Estándares de la Industria Petrolera
Internacional, y deberá responder, de conformidad con la Ley
Aplicable y este Contrato Modificatorio por los Daños tanto
Sociales como Daños Ambientales que pueda causar por la
prestación de los servicios objeto de este Contrato
Modificatorio.- VEINTE. DOS.- La Contratista conducirá las
operaciones ceñida a los lineamientos del desarrollo sostenible,
de la conservación y protección del ambiente, de acuerdo a la
Ley Aplicable, particularmente a la Ley de Gestión Ambiental,
Texto Unificado de Legislación Secundaria del Ministerio del
Ambiente y Reglamento Sustitutivo del Reglamento Ambiental
para las Operaciones Hidrocarburíferas. La Contratista tomará
las precauciones necesarias para minimizar el impacto al
ambiente y a la sociedad.- VEINTE. TRES.- La Contratista
utilizará las técnicas disponibles y económicamente aplicables y
los Estándares de la Industria Petrolera Internacional, aplicando
los principios de prevención, precaución y con observancia de
la Ley Aplicable sobre la prevención y control de la
contaminación ambiental, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la
seguridad y salud de la población y de su personal.- VEINTE.
CUATRO.- En los casos tanto de Daños Sociales como Daños
Ambientales que surjan, se originen, o sean causados por la

Contratista y/o sus subcontratistas en la ejecución de este

2358

Contrato Modificatorio, la Contratista deberá efectuar de
inmediato los trabajos para controlar los efectos contaminantes,
así como para la reparación y restauración de las áreas
afectadas, sin perjuicio de su responsabilidad frente a terceros
de conformidad con la Ley Aplicable y este Contrato
Modificatorio.- VEINTE. CINCO.- La Contratista deberá
mantener informado al Comité de Supervisión y a la Autoridad

Ambiental del desarrollo de todas las actividades efectuadas

durante la vigencia de este Contrato Modificatorio, para lo que
debefá presentar informes anuales y otros que se le requieran,
de afuerdo con lo establecido en la Ley Aplicable en materia
ambiental, que rige las operaciones hidrocarburíferas en el
on y las estipulaciones de este Contrato Modificatorio.-
VENTE. SEIS.- Es responsabilidad de la Contratista
asegurarse que su personal y sus Subcontratistas conozcan y
cumplan con la Ley Aplicable en materia ambiental.- VEINTE.
SIETE.- Para asegurar los compromisos y obligaciones de la
Contratista en relación a la protección ambiental, la Contratista
contratará los respectivos seguros y garantías establecidos en
este Contrato Modificatorio, a satisfacción de la Secretaría y
para conocimiento de la Autoridad Ambiental y con sujeción a
las disposiciones legales y reglamentarias aplicables.- VEINTE.
OCHO.- Los estudios ambientales contratados por la
Contratista, con firmas especializadas, calificadas por el
Ministerio del Ambiente e inscritas en el correspondiente
Registro de Consultores Ambientales Hidrocarburíferos, serán
ejecutados de acuerdo con la Ley Aplicable en materia

ambiental que rige para las operaciones hidrocarburíferas en el

IEA ADA MAA AMA AAA AAA A AAA AAA AA MAMADA LALA IXIIZ
IEA AL AAA AA AAA AD AAA AAA AAA AMA AXA MAA AIXADLNLIZZ

( 7 =>
Ta Fla Erro Wes Viga

Ecuador.- VEINTE. NUEVE.- La Contratista(_

priorizando su gestión hacia la prevención, mitigación,
minimización y compensación de los impactos ambientales,
culturales, económicos y sociales en sus áreas de operación. El
plan de relaciones comunitarias y los proyectos comunitarios
deben enmarcarse en los correspondientes planes de desarrollo
local conforme a la normativa aplicable.- VEINTE. DIEZ.- Los
planes de manejo ambiental aprobados servirán de base para las
Auditorías Socio - Ambientales, que serán dispuestas por el
Ministerio del Ambiente, de conformidad con la normativa
ambiental aplicable para el sector hidrocarburífero, a fin de
precautelar que las operaciones de la Contratista se realicen sin
afectar a las poblaciones del área de influencia y al ambiente.-
VEINTE. ONCE.- Auditorías Socio - Ambientales.- La
Contratista realizará una Auditoría Socio - Ambiental del Área
del Contrato, durante el primer año contado a partir de la Fecha
Efectiva, la que deberá ser conocida y aceptada por el
Ministerio del Ambiente, en su calidad de Autoridad Ambiental
y que será de cumplimiento obligatorio para la Contratista.
Esta Auditoría Socio - Ambiental, entre otros aspectos,
establecerá la situación ambiental en que se encuentre el Área
del Contrato, identificará, evaluará técnicamente y establecerá
la existencia o no de pasivos ambientales. En su ejecución
habrá la supervisión concurrente de la Secretaría. Los
resultados de dicha Auditoría Socio - Ambiental serán
comunicados a la Secretaría.- VEINTE. DOCE.- De

conformidad con el Reglamento Sustitutivo del Reglamento

2300

Ambiental de Operaciones Hidrocarburíferas, la Contratista
realizará, al menos cada dos años a partir de la fecha de
terminación de la Auditoría Socio - Ambiental mencionada en la
cláusula VEINTE. ONCE, Auditorías Socio - Ambientales,
previa aprobación de los correspondientes Términos de
Referencia por el Ministerio del Ambiente y presentará el
correspondiente informe de auditoría a dicho Ministerio para su
aceptación. En su ejecución habrá la supervisión concurrente

de la Secretaría. Los resultados de dicha Auditoría Socio -

de |sér el “caso, la Contratista, bajo la supervisión de la
Secretaría, contratará una Auditoría Socio - Ambiental del Área
del|Contrato, a fin de que proceda a aplicar los correspondientes
planes de manejo para la reparación, rehabilitación o abandono
del

Contratista. El informe de esta Auditoría Socio - Ambiental

Área del Contrato, cuyo costo será asumido por la

será presentado al Ministerio del Ambiente para su aceptación.
En su ejecución habrá la supervisión concurrente de la
Secretaría. Los resultados de dicha Auditoría Socio -
Ambiental serán comunicados a la Secretaría.- VEINTE.
CATORCE.- En el caso de cambio de Operadora, la Contratista
está obligada previamente a realizar una Auditoría Socio -
Ambiental, la que servirá también para establecer eventuales
responsabilidades y/o pasivos  ambientales.- VEINTE.

QUINCE.- Dos años antes de la finalización de este Contrato

AAA ADA AAA AAA AAA MAA A AAA AAA A AAA ADA AAA III IXxIiXZ
Modificatorio, la Contratista deberá contratar una /Aydj
Socio - Ambiental integral del Área del Contrato, que
estar concluida seis (6) meses antes de la terminación de este
Contrato Modificatorio, y servirá para que la Contratista, a su
costo ejecute todas las acciones correctivas que sean
pertinentes, elabore y ejecute los programas para la reparación ,
rehabilitación del Área del Contrato, de conformidad con lo
establecido en la Ley Aplicable y en este Contrato
Modificatorio. El informe de esta Auditoría Socio - Ambiental
será presentado al Ministerio del Ambiente para su aceptación.
Los resultados de dicha Auditoría Socio - Ambiental serán
comunicados a la Secretaría.- VEINTE. DIECISEIS.- Las
empresas consultoras que realicen las Auditorías Socio -
Ambientales serán distintas a aquellas que hayan realizado los
Estudios Ambientales del Área del Contrato o trabajos
asociados directamente al estudio de impacto ambiental del
Área del Contrato.- VEINTE. DIECISEIS. UNO.- Los costos
de las Auditorías Socio - Ambientales contempladas en los
numerales anteriores serán asumidos por la Contratista.-
VEINTE. DIECISIETE.- La Contratista realizará el monitoreo
ambiental interno de sus operaciones, conforme lo dispuesto en
la Ley Aplicable en materia ambiental que rige para las
operaciones hidrocarburíferas en el Ecuador.- VEINTE.
DIECIOCHO.- Remediación Ambiental.- De existir pasivos
ambientales, la Contratista se responsabilizará de elaborar el
Programa de Remediación Ambiental en el que se determinará
el alcance y contenido de los trabajos y acciones de reparación

que fueren necesarios así como el costo de estos trabajos, que
2362

serán por cuenta de la Contratista, lo cual se remitirá al
Ministerio del Ambiente para su aprobación. El incumplimiento
de esta obligación, será sancionado de conformidad con lo
dispuesto en la Ley Aplicable.- VEINTE. DIECINUEVE.- La
Contratista deberá cumplir con los compromisos adquiridos,
existentes a la fecha de suscripción de este Contrato
Modificatorio, en cuanto a las relaciones de la Contratista y las
comunidades.- VEINTE. VEINTE.- El Estado a través de la
Secretaría de Pueblos o de los entes competentes asumirá la
impl£mentación de los programas de desarrollo sostenible de
responsabilidad del Estado  ecuatoriano.- CLÁUSULA
VIGÉSIMA PRIMERA.- DE LOS BIENES.- VEINTE Y
U o. UNO.- La Contratista se obliga para con la Secretaría a
adquirir y preservar los materiales, equipos y demás bienes,

adicionales a los que ya están ubicados en el Área del Contrato

preferencia a la producción nacional y se observará lo que al
respecto se establezca en la Ley Aplicable. Siempre y cuando
la industria nacional ofrezca bienes de producción nacional en
condiciones de calidad, oportunidad y disponibilidad
comparables con las ofrecidas por compañías extranjeras, se
dará preferencia a la misma, aún cuando los precios sean
superiores hasta en un 15%. Para los fines de este Contrato

Modificatorio, la Secretaría, en coordinación con las entidades

DADA DADA ADAC AA AAA AAA AAA AA AAA A AAA XXX XE1IXXIN
0CO0IOIOIDAOCIAEIEIIIODAEIDIEAACADEAAAAEBEIIOIADAAAAIIAADO

NOTARIA DECIMO NOVENA

7 — De yr?
LY +. Janste Ónrágeeo . ESA Pega

competentes, establecerá los criterios de producción n
VEINTE Y UNO. DOS.- Las importaciones de los
necesarios para la ejecución de este Contrato Modificatorio se pa
realizarán de acuerdo con la Ley Aplicable.- VEINTE Y UNO.
TRES.- La Contratista no podrá enajenar, gravar o retirar,
durante la vigencia de este Contrato Modificatorio, los equipos,
herramientas, maquinarias, instalaciones y demás muebles e
inmuebles destinados exclusivamente para ser usados en la
prestación de servicios objeto de este Contrato Modificatorio,
sin autorización expresa y por escrito de la Secretaría. Quedan
exceptuados de esta prohibición de enajenar y gravar aquellos
bienes que la Secretaría expresamente y por escrito haya
autorizado a la Contratista a importarlos bajo el régimen
arancelario de importación temporal conforme a la Ley
Aplicable.- VEINTE Y UNO. CUATRO.- Al término de este
Contrato Modificatorio, por vencimiento del Plazo de Vigencia
o por cualquier otra causa, la Contratista deberá entregar a la
Secretaría, sin costo y en buen estado, salvo el desgaste normal,
los pozos que estuvieren en producción; y, en buenas
condiciones, salvo el desgaste normal, todos los equipos,
herramientas, maquinarias, instalaciones y demás muebles e
inmuebles que hubieren sido destinados para los fines de este
Contrato Modificatorio, ubicados en el Área del Contrato.-
VEINTE Y UNO. CINCO.- Ciento ochenta (180) días antes de
la terminación de este Contrato Modificatorio, o antes de ser el
caso, se conformará una comisión integrada por funcionarios de
la Secretaría y por representantes de la Contratista, para la

entrega-recepción única de los bienes a los que se refiere la

ya3B4

cláusula VEINTE Y UNO. UNO de este Contrato Modificatorio,
de acuerdo con la Ley Aplicable, así como para verificar el
cumplimiento de las obligaciones contractuales, comisión que
deberá suscribir el Acta de Entrega Recepción Única en la fecha
de finalización de este Contrato Modificatorio. Si de la
inspección resultaren observaciones por parte de la Secretaría
que demuestren la existencia de deficiencias imputables a la
Contrátista, se hará constar esas deficiencias en el Acta y se
prorrbgará la recepción única por el tiempo que la Secretaría
otorgue, para que la Contratista solucione los defectos
rmados.- VEINTE Y UNO. SEIS.- A la terminación de este

Cofhifrato Modificatorio, en caso de que los activos o equipos
utilizados por la Contratista para prestar sus servicios hayan
sido arrendados, es decir, que los mismos sean objeto de un
arrendamiento financiero o “Leasing” se procederá de la
siguiente manera: VEINTE Y UNO. SEIS. UNO. La Contratista
hará
de

su mejor esfuerzo para incluir en estos contratos la opción
eder a la Secretaría los derechos de tales contratos. Para
ello, la Contratista deberá comunicar a la Secretaría, con la
antel ición apropiada, los términos para llevar a cabo la cesión
de derechos, y se debe conceder a la Secretaría el derecho a
ejercer tal opción en forma unilateral, en el caso de haberse
logrado estipular la indicada opción.- VEINTE Y UNO. SEIS.
DOS.- Cuando se trate de equipos indispensables para mantener
operativa el Área del Contrato, en los contratos de
arrendamiento mercantil o leasing se estipulará que la
Secretaría podrá ejercer en nombre de la Contratista, la opción

de compra a la finalización del respectivo contrato o a la

CEA AAA AAA A AAA MAAAADAAALAAAAMA AAA DAX 1AXXIIxXAxXIIiA
COIAIIOCIOAIILAIDIIIDOIEIAAAIAICEAAAABIIOCEIAAAIAIIAIAA

terminación de este Contrato Modificatorio. En la

supuestos la Contratista será la única responsable de pag
arrendador cualquier suma que le pudiese corresponder con
ocasión del ejercicio de la opción de compra.- VEINTE Y
UNO. SIETE.- En aquellos contratos para el uso de equipos de
perforación, la Contratista deberá hacer su mejor esfuerzo para
negociar una opción de renovar o extender el periodo de
contratación, así como el derecho de ceder dicha opción a la
Secretaría bajo los mismos términos y condiciones que le
aplican a la Contratista.- VEINTE Y UNO. OCHO.- Durante la
vigencia de este Contrato Modificatorio, la Contratista
mantendrá todos los materiales, los activos fijos y las
instalaciones, utilizadas en la prestación de los servicios, en
buen estado de funcionamiento de acuerdo con los Estándares
de la Industria Petrolera Internacional y las recomendaciones de
los fabricantes de los equipos.- VEINTE Y UNO. NUEVE.- Los
bienes ingresados al Ecuador por la Contratista, bajo el régimen
de admisión temporal, no estarán sujetos a la entrega a la
Secretaría y podrán ser reexportados, previa notificación al
Comité de Supervisión y el cumplimiento de lo que dispone la
Ley Aplicable.- VEINTE Y UNO DIEZ.- De conformidad con
la Ley Aplicable, la autoridad competente, previo informe
favorable de la Secretaría, concederá las liberaciones de los
impuestos aduaneros correspondientes a la importación de los
bienes necesarios para la ejecución de este Contrato
Modificatorio, de conformidad con el artículo ochenta y siete de
la Ley de Hidrocarburos.- VEINTE Y UNO. ONCE.- Los

bienes de los subcontratistas de obras y servicios específicos,
2356

de conformidad con la disposición contenida en el último inciso
del artículo veinte y nueve de la Ley de Hidrocarburos, no
estarán sujetos a las disposiciones constantes en ese artículo.-
CLÁUSULA VIGÉSIMA SEGUNDA.- PERSONAL DE LA
CONTRATISTA: VEINTE Y DOS. UNO.- La Contratista

contratará al personal nacional y extranjero que considere

rio para el cumplimiento del objeto de este Contrato
icatorio, de acuerdo con los Estándares de la Industria
Petrplera Internacional y con sujeción a lo prescrito en la Ley
idrocarburos y en la Ley Aplicable.- VEINTE Y DOS.
S.- La Contratista y sus Subcontratistas, como personas

les o jurídicas autónomas contratarán a su personal por su

cumplimiento de las obligaciones laborales, por tanto, la
Secretaría no será responsable ni a título de solidaridad.-
VEINTE Y DOS. TRES.- La Contratista tendrá a su cargo la
dirección, supervisión, control y responsabilidad única y
exo usiva de su personal. Ni la Contratista ni alguna persona
elle o utilizada por ella como consecuencia de este
Contrató Modificatorio será considerada como agente,
trabajador o dependiente de la Secretaría. En tal virtud, la
Contratista será quien única y exclusivamente responderá por
las obligaciones que le impone la Ley Aplicable, especialmente
aquellas disposiciones legales o contractuales de carácter
laboral relacionadas con los servicios y/o con el personal que se
utilice en cumplimiento de este Contrato Modificatorio.-
VEINTE Y DOS. CUATRO.- La Contratista será la única

responsable y salvaguardará e indemnizará a la Secretaría por

C00000OODICIBABCEICAIIIIAIAEIAIBIAEAAIAIIAIAADCAAAAO A
COPIAILLIAICIAIBCIIIOAIAECACADAAAAIEAEIAAECIACAABIAAIAA

Y 77 ( Y
A ESE Fair orvizciónllonda de

“NA -
cualquier reclamo que pudiere surgir por tales motivo

Secretaría. En especial, la Contratista indemnizará, proteyé
defenderá y mantendrá indemne a la Secretaría, al Ministerio, al
Ecuador y a entes relacionados, así como a sus respectivos
funcionarios, empleados, agentes y demás representantes, frente
a cualquier reclamo laboral que pueda ser intentado por
cualquier empleado, trabajador, representante o Subcontratistas
de la Contratista, y frente a cualquier lesión, fallecimiento,
daño o pérdida de cualquier clase o carácter que surja,
relacionado directa o indirectamente con la ejecución de los
servicios o que sea causado por violación de la Contratista de
cualquiera de las obligaciones que asume según este Contrato
Modificatorio.- CLÁUSULA VIGÉSIMA TERCERA.-
SUBCONTRATOS: VEINTE Y TRES. UNO.-
Subcontratación.- La Contratista puede subcontratar, bajo su
responsabilidad y riesgo, las obras o servicios específicos,
necesarios para cumplir con el objeto de este Contrato
Modificatorio. Tales obras y servicios serán ejecutados a
nombre de la Contratista, la cual mantendrá su responsabilidad
directa por todas las obligaciones establecidas en el subcontrato
y derivadas del mismo, de las cuales no puede exonerarse en
razón de las subcontrataciones. La Secretaría no asumirá
responsabilidad alguna por este concepto, ni aún a título de
solidaridad.- VEINTE Y TRES. DOS.- Responsabilidad por
Pagos.- Con respecto a cualquier subcontrato celebrado, queda
entendido que (i) la Contratista será la única responsable por el
pago a todos sus Subcontratistas; (ii) la Contratista será

exclusivamente responsable ante la Secretaría por todos los
ro
ta
Ss
os

actos, errores, omisiones y pasivos de sus Subcontratistas de
cualquier grado. La Contratista deberá incluir una cláusula en
este sentido en cada subcontrato. Ningún Subcontratista se
considerará un tercero beneficiario de este Contrato
Modificatorio o de los derechos originados en el mismo. La
Contratista será la única responsable por el pago de cada
SubcoH ratista por los servicios, equipos, materiales o
sumini tros en relación con el Proyecto. La Contratista será
respg sable por las actividades realizadas en su totalidad o en

part£ fpor cualquier o todos sus Subcontratistas y nada en este

Contfato Modificatorio exime a la Contratista de cualquier o
tod / as obligaciones, independientemente de que la
Coll ratita haya delegado esa obligación a un Subcontratista.-
VEINTE Y TRES. TRES.- Empresas Ecuatorianas.- La
Contratista se obliga a seleccionar a sus Subcontratistas de
entre empresas idóneas, dando preferencia a la industria
ecuatoriana, con el objeto de estimular a las compañías
nacionales, siempre y cuando ofrezcan condiciones de calidad,
oportunidad y disponibilidad comparables con las ofrecidas por
EAS extranjeras. Se dará preferencia a las empresas
ecuatorianas de conformidad con la Ley Aplicable, aún cuando
los precios sean superiores a los de empresas extranjeras hasta
en un quince por ciento (15%). Para los fines de este Contrato
Modificatorio, la Secretaría, en coordinación con las entidades
competentes, establecerá los criterios de empresa nacional.-
VEINTE Y TRES. CUATRO.- Selección y Negociación de
Contratos.- La selección de los Subcontratistas, la negociación

de los términos y condiciones de los subcontratos, su
00008000600 OOIEBIAEIIOAIAADAIACAAIBEABEIACACIAAIAAAS

SS 7 14 , Y
Eo. Fausto Cnriguo Mora Lora

ASÍ.

adjudicación y suscripción serán de exclusiva d
responsabilidad de la Contratista.- VEINTE Y TRES. O:
Los subcontratos que celebre la Contratista con eu GUN
Subcontratista no deberán incluir términos y condiciones
incompatibles con lo pactado en este Contrato Modificatorio.-
CLÁUSULA VIGÉSIMA CUARTA.- CONFIDENCIALIDAD:
VEINTE Y CUATRO. UNO.-Información Confidencial.- Para
efectos de este Contrato Modificatorio, el término “Información
Confidencial” significa (i) la Información Protegida definida en
la cláusula VEINTE Y CINCO. UNO y (ii) cualquier otra clase
de información relativa a las Operaciones y servicios
contratados, o sobre asuntos o materias relacionados con este
Contrato Modificatorio, que haya sido identificada por la Parte
que lo reveló como confidencial. Información Confidencial será
considerada y tratada como información confidencial por la
parte que recibe tal información (en adelante la "Parte
Receptora"), y no podrá revelarla a ningún tercero, a menos que
la parte que haya divulgado tal información, datos o materiales
(la "Parte Reveladora") haya otorgado al respecto su
consentimiento previo por escrito.- VEINTE Y CUATRO.
DOS.- Revelación Interna por Parte Receptora.- Cada Parte
Receptora podrá revelar la Información Confidencial a
cualquiera de sus funcionarios, directores, empleados, o sus
Compañías Relacionadas, agentes, Subcontratistas y asesores,
quienes: (i) tengan la necesidad de conocerla en relación con la
ejecución de sus obligaciones según este Contrato Modificatorio
o el ejercicio de sus derechos según este Contrato

Modificatorio; (ii) hayan sido advertidos y acuerden cumplir

LAGO

con las respectivas restricciones sobre tal Información
Confidencial según se indica en este Contrato Modificatorio, de
la misma manera como si fuera una Parte Receptora. La
Contratista tomará todas las medidas necesarias para asegurar
que sus trabajadores, agentes, representantes, mandatarios y
Subcóntratistas cumplan con la obligación de confidencialidad y

será

responsable por cualquier incumplimiento con los
reqUisitos de esta cláusula cometido por ellos.- VEINTE Y
CUATRO. TRES.- Revelación por Parte Receptora a

Terogeros.- No obstante lo antes expresado, la Parte Receptora

revelar la Información Confidencial a un tercero, sin
uelir la autorización previa y por escrito de la Parte
Rbvelad ra siempre que tal información: VEINTE Y CUATRO.
TRES. UNO.- Ya sea del conocimiento de la Parte Receptora
pára la fecha en que le fue revelada, siempre que ese
conocimiento no hubiese derivado de un incumplimiento de esta
cláusula de confidencialidad.- VEINTE Y CUATRO. TRES.
DOS.- Ya sea del dominio público para la fecha en que le fue
revelada, o se haga disponible al público mediante un hecho
distinto a un acto u omisión de la Parte Receptora; y/o sus
funcionarios, directores, empleados, agentes, Subcontratistas y
asesores.- VEINTE Y CUATRO. TRES. TRES.- Sea
desarrollada independientemente por la Parte Receptora, sin
uso de parte alguna de la Información Confidencial.-
VEINTE Y CUATRO. TRES. CUATRO.- Sea adquirida
independientemente por un tercero, quien, hasta donde conozca
la Parte Receptora, no se encuentre bajo obligación legal alguna
que prohíba tal revelación; o VEINTE Y CUATRO, TRES.

600006000000 000BCIOLCLIOLIIOACIIIAAEECAICICIAAAIAAIAIDO
mE NOTARIA DECIMO NOVENA

> Pa
Do. Fuste Enviguo Mora Liga

orden de cualquier autoridad competente, o como parte de un
proceso arbitral.- VEINTE Y CUATRO. TRES. SEIS.- La
Contratista no tendrá que pedir autorización previa a la
Secretaría para revelar información a los auditores de reservas
previa suscripción de los correspondientes acuerdos de
confidencialidad.- VEINTE Y CUATRO. CUATRO.-
Revelación Obligatoria.- En caso de que cualquier Parte
Receptora sea requerida por mandato de la Ley Aplicable u
orden emanada de alguna autoridad competente o como parte de
un proceso arbitral, para revelar la Información Confidencial
suministrada por cualquier Parte Reveladora, la Parte Receptora
deberá inmediatamente notificar por escrito a la Parte
Reveladora, de manera que ésta pueda tomar las medidas
judiciales apropiadas y/o relevar a la Parte Receptora del
cumplimiento de los requerimientos de confidencialidad. En el
caso de que tal medida judicial de protección u otra acción
similar no pueda obtenerse, la Parte Receptora suministrará
solamente aquella porción de dicha Información Confidencial
que legalmente esté obligada a revelar.- VEINTE Y CUATRO.
CINCO.- Revelación por la Secretaría según Ley Aplicable.-
Estas disposiciones no se aplicarán a la información, que la
Secretaría deba proporcionar de acuerdo con la Ley Aplicable.-
VEINTE Y CUATRO. SEIS.- Sobrevivencia de la
Confidencialidad.- Los efectos de esta cláusula continuarán
vigentes dentro de cinco (5) años posteriores de la terminación

de este Contrato Modificatorio.- CLÁUSULA VIGÉSIMA

L3t2

QUINTA.- PROPIEDAD DE LA INFORMACIÓN: VEINTE
Y CINCO. UNO.- Información Protegida.- Toda la
información adquirida o desarrollada durante la ejecución de
actividades relacionadas con los servicios objeto de este
Contrato Modificatorio, así como todos los borradores y la

versión final de cualesquiera dibujos, diseños, planos de

ingefliería y otros planos, informes técnicos o científicos,

optrakiones relacionadas con este Contrato Modificatorio, serán
propigdad de la Secretaría (“Información Protegida”). Se
exceptúa de esta Información Protegida, aquella que la
Contratista o sus Compañías Relacionadas o sus Subcontratistas
hayan obtenido protección intelectual registrada. La Contratista
mantendrá tal información protegida y tales materiales y
nos en buen orden y, previo requerimiento, suministrará
prontamente a la Secretaría copia de toda la información en su
posesión.- VEINTE Y CINCO. DOS.- Titularidad y Derechos
de Propiedad Intelectual e Industrial.- La Contratista
garantiza a la Secretaría que es titular o licenciataria autorizada
de los derechos de Propiedad Intelectual e industrial sobre
cualquier trabajo, documento e información que sea utilizado
por ella para la prestación de sus servicios según este Contrato
Modificatorio. El derecho de autor respecto a todos los planos,
dibujos, especificaciones, cálculos, anexos, informes, software
(generado o no por computadora) y otros trabajos preparados

por la Contratista, o en su nombre, en relación con la ejecución
r 7” ( >
LV». Saulo Crnrigoro. Vera eg

libre de regalías, para usar y reproducir el material antes
mencionado, para su uso exclusivo, excepto en los casos en que
la Contratista sea únicamente  licenciataria autorizada.-
VEINTE Y CINCO TRES.- Derechos de Utilizar Información
Exclusiva de la Contratista.- La Secretaría en todo momento,
incluyendo después de la terminación de este Contrato
Modificatorio, tiene el derecho de conservar y utilizar copias de
detalles de dibujo, diseños, especificaciones, bases de datos, y
cualquier otra información de la Contratista que atañe al
Proyecto. A la terminación de este Contrato Modificatorio la
Contratista otorgará a la Secretaría una licencia irrevocable,
libre de regalías, para usar y reproducir el material antes
mencionado para su uso exclusivo. La licencia concedida a la
Secretaría se limitará al desarrollo, uso, operación, reparación,
mantenimiento, modificación, expansión (pero no duplicación)
y, si es necesario, reconstrucción de la instalación y la
Secretaría no utilizará ninguna Información Exclusiva de la
Contratista para otros fines a menos que se encuentre autorizada
por la Contratista por escrito.- VEINTE Y CINCO. CUATRO.-
Propiedad Intelectual Desarrollada.- Cualesquiera
invenciones, mejoras, tecnologías, y/o descubrimientos,
patentables o no, protegidos o no por el derecho de autor,
creados, concebidos, desarrollados por la Contratista en el
desempeño de sus actividades para la prestación de servicios

objeto de este Contrato Modificatorio (“Propiedad Intelectual

¿374

Desarrollada”), pasarán a ser propiedad conjunta de la
Secretaría y la Contratista. Se exceptúa aquella Propiedad
Intelectual registrada por la Contratista o sus Compañías
Relacionadas. En consecuencia, cada Parte tendrá la mitad de
la participación indivisible en dicha Propiedad Intelectual
Desarrollada y estará autorizada para utilizar tal Propiedad
Intelectual Desarrollada para sus propios fines comerciales sin
tenerfque solicitar autorización para ello a la otra Parte, en el
entefidido, además que cada una de las Partes reconoce y
acufirda que no deberá utilizar, revelar, vender u ofrecer en
, O para el beneficio de cualquier tercero, la Propiedad
ctual Desarrollada.- CLÁUSULA VIGÉSIMA SEXTA.-
D e DE LA CONTRATISTA: VEINTE Y

SEIS. UNO.- Autorización.- La Contratista declara y garantiza
qhe está debidamente autorizada para celebrar este Contrato
odificatorio.- VEINTE Y SEIS. DOS.- Conocimiento de la
Legislación Ecuatoriana.- La Contratista declara,
resamente, que a la Fecha de Vigencia de este Contrato
M

ecuatoriana aplicable a los contratos de prestación de servicios

S . . . . . ..
ificatorio tiene pleno conocimiento de la legislación

para la exploración y explotación de hidrocarburos.- VEINTE Y
SEIS. TRES.- — Calificación y Conformidad con
Requerimientos y Prácticas.- La Contratista garantiza y se
obliga a mantenerse permanentemente calificada y en capacidad
de ejecutar los servicios objeto de este Contrato Modificatorio,
de forma de cumplir con sus obligaciones de acuerdo con los
términos y condiciones de este Contrato Modificatorio. La

Contratista garantiza y se compromete a prestar todos los

0600000000000 0000080000000000000000CEOOEOOIIAEIIDAAAAO
e

servicios requeridos conforme a este Contrato Modifigato io,
- 2)
Lu

conformidad con los Estándares de la Industria Petrélera; 0

Internacional.- VEINTE Y SEIS. CUATRO.- Conocimiento de
este Contrato.- La Contratista declara y garantiza que ha
examinado a cabalidad este Contrato Modificatorio, incluyendo
todos los anexos del mismo, y que conoce bien sus términos y
disposiciones y que por tanto, renuncia a reclamos alegando
desconocimiento o falta de comprensión de los mismos.-
VEINTE Y SEIS. CINCO.- Experiencia y Calificaciones.- La
Contratista declara y garantiza que, por sí misma y a través de
sus Subcontratistas, posee toda la experiencia y calificaciones
adecuadas y necesarias para ejecutar sus obligaciones según
este Contrato Modificatorio, de conformidad con los términos y
condiciones estipulados en el mismo.- VEINTE Y SEIS. SEIS.-
Declaración sobre Propiedad Intelectual.- La Contratista
declara y garantiza que es propietaria, o cuenta con el derecho
de uso, de todas las patentes, marcas comerciales, marcas de
servicio, denominaciones comerciales, derechos de autor,
licencias, franquicias, permisos y derechos de propiedad
intelectual necesarios para cumplir con sus obligaciones
contractuales, y que no vulneran derechos de terceros respecto
de los mismos.- VEINTE Y SEIS. SIETE.- Declaración de
Solvencia.- La Contratista declara y garantiza que está
financieramente solvente, en capacidad de pagar sus deudas
según su plazo de vencimiento y que posee suficiente capital de
trabajo para cumplir las obligaciones previstas en este Contrato
Modificatorio.- VEINTE Y SEIS. OCHO.- Declaración Sobre

Certificaciones Comerciales y Profesionales.- La Contratista
PENAS

declara y asegura que todas las personas que llevarán a cabo los
trabajos contemplados por este Contrato Modificatorio cuentan
y contarán con todas las certificaciones comerciales y
profesionales requeridas por la Ley Aplicable para la prestación
de sus respectivos servicios según este Contrato Modificatorio.-
VEINTE Y SEIS. NUEVE.- Cumplimiento de Ley.- Las Partes
expresamente declaran que la celebración y ejecución de este

Contrato Modificatorio no resultará en una violación o

incufiiplimiento de sus estatutos o de lo dispuesto en cualquier
reglamento o sentencia a la que estuviesen sujetas,
yendo la Ley Aplicable.- CLÁUSULA VIGÉSIMA
IMA.- RESPONSABILIDAD DE LA CONTRATISTA:
TE Y SIETE. UNO.- Riesgos de Daño o Pérdida.-
VEINTE Y SIETE. UNO. UNO.- La Contratista será
responsable de la conservación del Área del Contrato durante la
ejecución de los servicios, así como de la seguridad de su
personal y del de sus Subcontratistas, y de los materiales,
equipos y bienes propiedad de la Contratista y de sus
subko

ejecución de los servicios.- VEINTE Y SIETE. UNO. DOS.-

La Contratista resguardará y mantendrá a salvo a la Secretaría

ntrátistas ubicados en el Área del Contrato o para la

de cualquier daño o pérdida que ésta pudiere sufrir y se viere
obligada a pagar en virtud de sentencia ejecutoriada de
autoridad competente, y que se derive del incumplimiento por
parte de la Contratista de cualquier obligación contenida en este
Contrato Modificatorio, como consecuencia de actos u
omisiones dolosos o culposos imputables al personal de la

Contratista o de cualesquiera Subcontratistas.- VEINTE Y
0006000000000 00000000000000000OIOIOIODADABAADBAAIAAAA

Ne NOTARIA DECIMO NOVENA

koy/J7l r — £ a
be. De. Fausto Envágue Mora Pega
L” 5?

salvo de y a responder económicamente por cualquier perjuicio,

acción, procedimiento judicial, indemnización, costos y gastos,
de cualquier naturaleza o especie, que pudiera sufrir o ser
obligada a pagar, en virtud de sentencia ejecutoriada de
autoridad competente, como consecuencia de actos dolosos o
culposos imputables a la Contratista o a su personal o al de sus
Subcontratistas, incluyendo los siguientes: VEINTE Y SIETE.
DOS. UNO.- Cualesquiera pérdidas o daños a los materiales,
equipos y bienes.- VEINTE Y SIETE. DOS. DOS.-
Cualesquiera lesiones personales, enfermedad oO  muerte.-
VEINTE Y SIETE. DOS. TRES El incumplimiento por la
Contratista o de sus Subcontratistas de la Ley Aplicable o
cualesquier permisos requeridos.- VEINTE Y SIETE. DOS.
CUATRO.- El incumplimiento por la Contratista de cualquier
obligación que hubiese asumido respecto de terceros,
incluyendo cualquier Subcontratista, con ocasión a la ejecución
de este Contrato Modificatorio.- VEINTE Y SIETE. DOS.
CINCO.- Cualquier reclamación, procedimiento, demanda o
acción, por uso o divulgación no autorizados de secretos
comerciales, derechos de propiedad, derechos de autor,
derechos sujetos a privilegio, marcas comerciales o cualquier
otro derecho de propiedad intelectual, que fuere atribuible bien
sea directa o indirectamente a: (i) el diseño, construcción, uso,
operación o propiedad de cualesquier materiales, equipos y
bienes de la Contratista o Subcontratistas; o (ii) la ejecución de

este Contrato Modificatorio por la Contratista o Subcontratistas,
2370

incluyendo el uso de cualquier herramienta, implemento o
construcción por la Contratista o cualquiera de sus
Subcontratistas.- VEINTE Y SIETE. DOS. SEIS.- Cualquier
contaminación o daños al medio ambiente causados por la
Contratista o Subcontratistas, incluyendo la descarga de
desechos tóxicos y sustancias susceptibles de degradar el
ambiente.- VEINTE Y SIETE. DOS. SIETE.- Cualquier
gravamen de la Contratista.- VEINTE Y SIETE. DOS. OCHO.-
Cu

uier invalidación de pólizas de seguro, debido a
incumplimientos por parte de la Contratista de alguno de los
reg erimientos establecidos en la póliza respectiva.- VEINTE Y
SIETE. DOS. NUEVE.- El reclamo por una autoridad
' etente de cualquier Tributo, incluyendo todos los Tributos
a obligación de pago recaiga en la Contratista según este
Contrato Modificatorio, o (ii) que estén relacionados con
ingresos recibidos de las actividades ejecutadas o por el cual se
deba pagar a la Contratista o a sus Subcontratistas o a
cualquiera de sus respectivos asesores, agentes, empleados o
de VEINTE Y SIETE. TRES.- Deber de
Infor ár.- La Contratista comunicará oportunamente a la
Secretaría sobre cualquier procedimiento judicial relacionado
con este Contrato Modificatorio en el que la Contratista
intervenga o deba intervenir, o en el que la Secretaría deba
intervenir, a fin de que la Secretaría pueda adoptar las medidas
que estime convenientes para la defensa de sus intereses. A su
vez, la Secretaría participará a la Procuraduría General del
Estado sobre tales particulares para los efectos pertinentes.-
VEINTE Y SIETE. CUATRO.- Costas Procesales.- Los costos
NOTARIA DECIMO NOVENA

r 77 ( YC
LY». Saustr COnvagteo . losa Liga

Sin

ocasión de los reclamos, demandas y acciones previamente
indicadas.- WEINTE Y SIETE. CINCO.- Defensa.- Sin
menoscabo del derecho de liberación de responsabilidad aquí
previsto, la Contratista tendrá la obligación de asumir la
defensa de cualquier reclamo, demanda o acción en virtud de los
cuales se les solicite indemnización, y la Secretaría no podrá
transar tales reclamos, requerimientos o acciones sin el
consentimiento previo de la Contratista por escrito.- VEINTE Y
SIETE. SEIS.- Supervivencia de las Obligaciones de
Resguardo.- Las obligaciones establecidas en esta cláusula
sobrevivirán hasta el vencimiento del período de prescripción
previsto en la Ley Aplicable.- CLÁUSULA VIGÉSIMA
OCTAVA.- NOTIFICACIONES Y COMUNICACIONES:
VEINTE Y OCHO. UNO.- Todas las comunicaciones y
notificaciones que las Partes deban cursarse entre sí, con
relación a este Contrato Modificatorio, incluyendo las que
contengan solicitudes, dictámenes, opiniones, aceptaciones,
renuncias, consentimientos, instrucciones, autorizaciones,
informes, estudios, balances, inventarios y más documentos, oO
que éstas presenten a alguna autoridad competente, por igual
razón, serán por escrito en castellano y deberán ser enviadas
mediante entrega personal, correo especial (courier), por fax y
por correo electrónico.- VEINTE Y OCHO. DOS.- Las Partes
señalan como direcciones para efectos de las comunicaciones
indicadas en esta cláusula las siguientes: La Secretaría de

Hidrocarburos: Juan León Mera y Orellana, Edificio

2300

Ministerio de Transporte y Obras Públicas, Teléfono: dos
nueve siete siete cero cero cero (2977000), extensión tres seis
cero uno, tres seis cero dos (3601, 3602), Fax: Correo
electrónico: rcazar(Qmrnnr.gob.ec, Quito - Ecuador.-
CONTRATISTA: PetroOriental S.A., Avenida Naciones Unidas
E diez-cuarenta y cuatro (E10-44) y República de El Salvador,
Teléfono: dos nueve ocho ocho cinco cero cero (2988500), Fax:
dos nueve siete cero dos seis cinco (2970265), Correo
electrónico: xing.zhangGMWandespetro.com, Quito-Ecuador, Con

a: janneth.salazarWandespetro.com.- VEINTE Y OCHO.

TRBS.- Para todos los efectos de este Contrato Modificatorio se
entenderá que una comunicación fue recibida por la otra Parte,
cuando sea recibida por entrega personal o cuando exista una
co ¿ ncia de recepción de la Parte notificada.- VEINTE Y
OCHO. CUATRO.- Las Partes pueden designar nuevas
direcciones, notificándose de este particular oportunamente,
conforme al procedimiento previsto en esta cláusula.- VEINTE
Y OCHO. CINCO.- Los documentos que la Contratista presente
en yirtud de este Contrato Modificatorio a la Secretaría, se
sujetarán/a lo dispuesto en la Ley Aplicable.- CLÁUSULA
VIGÉSIMA NOVENA.- EFECTO MODIFICATORIO:
VEINTE Y NUEVE. UNO.- Efecto Modificatorio.- VEINTE
Y NUEVE. UNO. UNO.- Este Contrato modifica al Contrato
Original, los Contratos Modificatorios Anteriores y cualquier
modificación que se hubiese convenido con anterioridad a la
suscripción de este Contrato Modificatorio.- VEINTE Y
NUEVE. UNO. DOS Queda entendido que con la celebración de

este Contrato Modificatorio, la Contratista renuncia en forma
NOTARIA DECIMO NOVENA

r 7 ¡GE yr
LY». Sanste Cneigio . exa Uedós

irrevocable a cualquier reclamo o demanda o indemnizació
pudiese plantear contra el Ecuador, la Secretaría,
PETROECUADOR y/o sus antecesoras, bajo cualquier
legislación, con ocasión o como consecuencia del Contrato
Original, los Contratos Modificatorios Anteriores y la
celebración y entrada en vigencia de este Contrato
Modificatorio. Se exceptúa de esta renuncia el derecho a la
defensa y reacción de la Contratista contra todos aquellos actos
del Ecuador, la Secretaría, EP PETROECUADOR y/o sus
antecesoras, que se produzcan con posterioridad a la Fecha
Efectiva y que sean derivados del Contrato Original o de los
Contratos Modificatorios Anteriores. Amparada en el derecho
de defensa, la Contratista podrá ejercer todas las acciones
administrativas, judiciales y/o arbitrales, incluyendo los
reclamos o demandas o indemnizaciones como consecuencia
directa de dichos actos posteriores a la Fecha Efectiva que sean
derivados del Contrato Original o de los Contratos
Modificatorios Anteriores. Se exceptúan también las acciones
judiciales y administrativas iniciadas antes de la Fecha Efectiva
de este Contrato.- VEINTE Y NUEVE. UNO. TRES.- La
Contratista reconoce que el Ecuador, la Secretaría, EP
PETROECUADOR y/o sus antecesoras, salvo los valores que
como consecuencia de los procesos judiciales y administrativos
se vuelvan exigibles a favor de la Contratista, y aquellos
valores que consten en contratos, convenios oO acuerdos
suscritos entre la Contratista y cualquier entidad del Estado que
se encuentren vigentes a la Fecha de Vigencia, nada le adeudan,

ni nada tiene la Contratista ni sus Compañías Relacionadas que

¿382

reclamarles a aquellos por ningún concepto, directa o
indirectamente relacionado con el Contrato Original y
cualquiera de sus Contratos Modificatorios Anteriores, ya sea
por pérdida de oportunidad, daño emergente o lucro cesante.-
VEINTE Y NUEVE. UNO. CUATRO.- En consecuencia, la
Contratista libera de cualquier reclamo, demanda o causa
derivada de cualquier posible perjuicio o daño que pudiese

derifar directa o indirectamente de la entrada en vigencia de

esté Contrato Modificatorio o de cualesquiera condiciones en él
cofifenidas al Ecuador, la Secretaría, EP PETROECUADOR y/o
ntecesoras, sin perjuicio de lo establecido en las cláusulas
TE Y NUEVE. UNO. DOS, VEINTE Y NUEVE. UNO.
TRES.- CLÁUSULA TRIGÉSIMA.- TRANSFERENCIA O
ESIÓN DE ESTE CONTRATO: TREINTA. UNO.-
Transferencia o Cesión solo con Autorización Previa.- La
Cpntratista no podrá transferir o ceder los derechos y
obligaciones derivados de este Contrato Modificatorio, total o
parcialmente a favor de cualquier Persona, sin previa
autorización del Ministerio. Cualquier Transferencia o Cesión
realizada en contravención a esta cláusula será considerada nula
y dicho acto constituirá una causal de caducidad, de
conformidad con lo previsto en la Ley Aplicable y en este
Contrato Modificatorio.- TREINTA. DOS.- Queda
expresamente entendido y convenido que en caso de
Transferencia o Cesión regirán las condiciones y requisitos
establecidos en el Reglamento para la Transferencia o Cesión de
Derechos y Obligaciones de los Contratos de Hidrocarburos,

expedida en el Decreto Ejecutivo número mil trescientos sesenta
NOTARIA DECIMO NOVENA

É? 738 C£ S
ES. Auto Enviguo Mera Lega

o hos

y tres (No. 1363) publicado en el Registro Oficial

uno, que reglamenta al artículo setenta y nueve de la Ley de
Hidrocarburos.- TREINTA. TRES.- Responsabilidad.- En caso
de que la Transferencia o Cesión fuere parcial, la cedente
seguirá siendo responsable ante la Secretaría de las
obligaciones, garantías y compromisos transferidos luego de
cualquier Transferencia o Cesión parcial permitida según esta
cláusula.- TREINTA. CUATRO.- Solvencia y Capacidad.- En
ningún caso la Transferencia total o parcial, de los derechos y
obligaciones derivadas de este Contrato Modificatorio, podrá
originar el deterioro de la solvencia financiera y capacidad
operativa, administrativa, financiera y técnica de la Contratista,
ni podrá afectar negativamente los Planes contemplados en este
Contrato Modificatorio.- TREINTA. CINCO.- Obligaciones
Laborales y Tributarias.- Si la Transferencia o Cesión fuere
total, la responsabilidad de quien transfiere o del cedente
subsistirán respecto de las obligaciones de carácter laboral y
tributario que hubieren contraído antes de la Transferencia o
Cesión, con sujeción a la Ley Aplicable. También será
responsabilidad del cedente el Impuesto a la Renta a que
hubiere lugar como consecuencia de la utilidad obtenida en
dicha Transferencia o Cesión.- TREINTA. SEIS.- Cambio de
Control.- En la medida de lo posible, la Contratista y su Casa
Matriz se asegurarán de no ser objeto de un Cambio de Control,
durante la vigencia del Contrato Modificatorio, sin el
consentimiento previo de la Secretaría. Cualquier cambio de

control registrado deberá ser notificado a la Secretaría dentro

2384

del plazo máximo de sesenta (60) días de producido. Lo
previsto en este punto será aplicable a la Contratista y a su Casa
Matriz con independencia de la forma en que esté organizada,
ya sea a través de la constitución de personas morales, de
consorcios, contratos o asociaciones sin personalidad jurídica
propia.- CLÁUSULA TRIGÉSIMA PRIMERA.-
TERMINACIÓN Y CADUCIDAD DE ESTE CONTRATO:
TREINTA Y UNO. UNO.- Terminación.- Este Contrato
Modificatorio terminará a más de las causales previstas en la
Le

de Hidrocarburos y en este Contrato Modificatorio, por las
si ntes causas: TREINTA Y UNO. UNO. UNO.- Por
iento del Plazo de Vigencia o por cumplimiento del
objetol de este Contrato Modificatorio.- TREINTA Y UNO.
UNO. DOS.- Por acuerdo entre las Partes.- TREINTA Y UNO.
UNO. TRES.- Por declaratoria de caducidad emitida por el
Ministerio conforme a la Ley de Hidrocarburos.- TREINTA Y
A UNO. CUATRO.- Por declaratoria judicial de quiebra de
la Contratista.- TREINTA Y UNO. UNO. CINCO.- Por Evento
de Insolvencia de la Contratista o de su Casa Matriz, declarada
por autoridad competente, a opción de la Secretaría.- TREINTA
Y UNO. UNO. SEIS.- Por extinción de la personalidad jurídica
de la Contratista o de su Casa Matriz.- TREINTA Y UNO.
UNO. SIETE.- Por cesión de bienes de la Contratista o de su
Casa Matriz en beneficio de sus acreedores por haber sido
privada del control de sus propios asuntos debido a una orden
de autoridad competente.- TREINTA Y UNO. UNO. OCHO.-
Por sentencia ejecutoriada o por laudo arbitral que declare la
terminación de este Contrato Modificatorio.- TREINTA Y
NOTARIA DECIMO NOVENA

(E 78 Ge S
ZVr. Santo Ónrigoo . AN Logra

-Él-
UNO. UNO. NUEVE.- Por opción de cualquiera de las
cuando la otra Parte hubiese incumplido sus i
obligaciones contractuales estipuladas en este
Modificatorio, incluyendo el derecho de terminación de este
Contrato Modificatorio por parte de la Secretaría por el
incumplimiento por parte de la Contratista de las actividades
contempladas en el Plan de Actividades y Plan de Desarrollo.-
TREINTA Y UNO. UNO. DIEZ.- En caso de que cualquiera de
las Partes deseare terminar este Contrato Modificatorio por
incumplimiento de alguna de las obligaciones estipuladas en
este Contrato Modificatorio que no constituyan causa de
caducidad, la Parte que se creyere perjudicada recurrirá al
procedimiento de solución de controversias previsto en la
cláusula trigésima tercera de este Contrato Modificatorio.-
TREINTA Y UNO. DOS.- Procedimiento de Caducidad.-
Previo a la declaratoria de caducidad de este Contrato
Modificatorio, se seguirá el siguiente procedimiento: (a) La
Secretaría o la ARCH notificará a la Contratista con el o los
incumplimientos a la Ley Aplicable, a los Reglamentos o a este
Contrato Modificatorio, concediéndole un plazo de treinta días
calendario, contados desde la fecha de notificación, para que
conteste, remedie, corrija, rectifique o desvanezca los cargos.
Sin embargo, si habiendo tomado tales acciones este plazo
resultare insuficiente para que la Contratista pueda remediar,
corregir o rectificar tal falta o incumplimiento y ésta así lo
demuestra, la Secretaría o la ARCH podrá concederle un plazo
adicional que, según cada caso, sea el necesario para cumplir

con lo dispuesto en esta cláusula. (b) Una vez concluido el

386

DY

plazo, con la contestación o sin ella, en los casos que
corresponda, la Secretaría o la ARCH solicitará en forma
motivada la caducidad de este Contrato Modificatorio al
Ministro, quien lo tramitará y resolverá de conformidad con la
Ley Aplicable. (c) El Ministro abrirá un expediente de
caducidad, y notificará a la Contratista con los
incumplimientos, concediéndole el plazo de sesenta (60) días

ario, para que conteste, remedie, corrija o rectifique los

plimientos, que originó el reclamo. (d) Agotado el

infracción, negligencia, daño producido, perjuicio al Estado,
otros que se consideren pertinentes.- TREINTA Y UNO.
OS. UNO.- Para el caso de la causal prevista en el numeral
catorce del artículo setenta y cuatro de la Ley de Hidrocarburos,
el incumplimiento se generará cuando como resultado de un
Estudio Ambiental. realizado de conformidad con la Ley
Aplicable, se detectaren daños al medio ambiente (pasivos
ambientales) imputables a la Contratista, y ésta no iniciare o
interrumpiere injustificadamente, en cualquier momento, la
remediación dispuesta por el Ministerio del Ambiente y/o el
Estudio Ambiental respectivo. En el Estudio Ambiental
constarán especificados los Daños Ambientales, así como el
programa y plazo para la remediación respectiva, que se

ejecutará por cuenta de la Contratista. En todo lo demás, se
(7 7 dl
AF rr Ia

Declaratoria de Caducidad.- La caducidad de este Contrato
Modificatorio, implica la inmediata terminación de este
Contrato y la restitución al Estado del Área del Contrato y la
entrega de todos los equipos, herramientas, maquinarias,
información técnica actualizada y otros elementos, instalaciones
industriales o de transporte y comercialización y demás muebles
e inmuebles, adquiridos con destino a su uso en las actividades
objeto de este Contrato Modificatorio, sin costo alguno para la
Secretaría y el Estado ecuatoriano, y conlleva además la
ejecución automática de las garantías otorgadas conforme a este
Contrato Modificatorio.-TREINTA Y UNO. CUATRO.-
Sanciones para otros Incumplimientos e Infracciones.- El
incumplimiento de las obligaciones estipuladas en este Contrato
Modificatorio o la infracción de la Ley de Hidrocarburos o sus
Reglamentos que no produzcan efectos de caducidad, se
sancionará de acuerdo con lo establecido en la referida Ley, sus
reglamentos y este Contrato Modificatorio, según sea el caso.-
CLÁUSULA TRIGÉSIMA  SEGUNDA.- CONTRATOS
ADICIONALES Y MODIFICATORIOS: TREINTA Y DOS.
UNO.- Yacimientos de Gas Natural Libre y Yacimientos de
Condensado de Gas.- En el caso de que la Contratista durante
la ejecución de este Contrato Modificatorio, descubriere
Yacimientos de Gas Natural Libre comercialmente explotables
localizados en el Área del Contrato, podrá suscribir contratos
adicionales para su explotación, de conformidad con lo previsto

en el artículo treinta y dos de la Ley de Hidrocarburos.
ZARO

Igualmente, si se descubrieren Yacimientos de Condensado de
Gas cuya sola producción de líquidos resulte antieconómica las
Partes podrán celebrar un contrato adicional para la explotación
de los mismos.- TREINTA Y DOS. DOS.- Reinyección y
Quema de Gas Natural Asociado.- Sin perjuicio de lo
estipulado en la cláusula anterior, la Contratista podrá
reinyectar a los Yacimientos o utilizar para sus operaciones el
Ga

Yafimientos de Condensado de Gas en las cantidades que sean

Natural Asociado y el gas natural proveniente de

esarias para las operaciones de explotación y transporte de
Pftróleo Crudo. Para tales efectos, así como para quemar o
afirgjak a la atmósfera el gas natural, la Contratista deberá
tar Gon la aprobación de la Secretaría o el Ministerio, según
sé establece en la Ley de Hidrocarburos, la cual podrá ser
negada justificadamente. La utilización de estos gases no
tendrá costo alguno para la Contratista.- TREINTA Y DOS.
TRES.- Gas Natural Asociado.- El Gas Natural Asociado que
se) obtenga en la explotación de Yacimientos, que no sea
a y utilizado por la Contratista según se establece en la
cláusula TREINTA Y DOS. DOS será utilizado por la Secretaría
para su industrialización y comercialización, previo acuerdo de
las Partes.- TREINTA Y DOS. TRES. UNO.- En los casos en
que el Gas Natural Asociado no pueda ser utilizado por la
Contratista, o no sea conveniente la industrialización y/o
comercialización por parte de la Secretaría, la Secretaría podrá
autorizar su quema, previa justificación técnica y económica.-
TREINTA Y DOS. CUATRO.- Autorizaciones.- Para la

celebración de los contratos adicionales referidos en las

0000000000000000000000000000000OIOCIOOCIOOIAOIIIAAAA
NOTARIA DECIMO NOVENA

> ss dí , yr
LY 1. Sauuste nvegee . Lleza pe

O

no podrán negarse a llegar a un acuerdo sin justa causa.
Además, para que estos contratos sean válidos se requerirán los
informes necesarios de conformidad con la Ley Aplicable.-
TREINTA Y DOS. CINCO.- De la Recuperación de
Hidrocarburos Líquidos Condensados del Gas Natural
Asociado.- Cuando mediante la instalación de una planta
procesadora de campo fuere factible la recuperación de los
Hidrocarburos Líquidos Condensados del Gas Natural Asociado
producido por la Contratista, obtenidos después de los
separadores convencionales de campo, la Secretaría dispondrá
de dichos Hidrocarburos Líquidos Condensados del Gas Natural
Asociado recobrados, para lo cual realizará todas las
inversiones necesarias y pagará todos los gastos a partir de los
separadores convencionales de campo. La Secretaría podrá
solicitar a la Contratista la instalación y operación de equipos
que permitan la recuperación de Hidrocarburos Líquidos
Condensados del Gas Natural Asociado después de los
separadores convencionales de campo, debiendo la Secretaría
realizar los respectivos reembolsos o pagos que se convengan.-
TREINTA Y DOS. SEIS.- Contratos Modificatorios.- Habrá
lugar a la negociación y suscripción de contratos modificatorios
a este Contrato Modificatorio previo acuerdo de las Partes,
conforme lo previsto en la Ley Aplicable.- TREINTA Y DOS.
SEIS. UNO.- En caso de celebración de contratos
modificatorios a este Contrato Modificatorio en los cuales se

varíe por circunstancias técnicas o económicas, en un porcentaje

2390

igual o superior al veinte y cinco por ciento (25%) del total de
las inversiones estimadas para el Plan de Actividades (Anexo B)
las actividades e Inversiones comprometidas, se deberá
modificar proporcionalmente la tarifa  correspondiente.-
CLÁUSULA TRIGÉSIMA TERCERA.- SOLUCIÓN DE
CONTROVERSIAS: TREINTA Y TRES. UNO.-

ciaciones Directas Obligatorias.- En todos los conflictos

ionados con la aplicación, interpretación, ejecución,
mplimiento, así como los efectos de una terminación
cipada o cualquier otra circunstancia relacionada con este
ontrato Modificatorio, las Partes deberán intentar un arreglo
irecto entre ellas. Para ello la Parte afectada deberá presentar
| una Solicitud de negociaciones directas. Para este efecto, la
Parte afectada someterá el desacuerdo al representante legal de
| la otra Parte. Si dentro del plazo de treinta (30) días de haberse
referido el desacuerdo, o aquel plazo que acuerden las Partes,
éste no hubiere sido resuelto, se observará el procedimiento
previsto en la cláusula TREINTA Y TRES. DOS, TREINTA Y
TRES. TRES o en la Cláusula TREINTA Y TRES. CUATRO,
den fuese el caso.- "TREINTA Y TRES. DOS.- Mediación
Facultativa.- A falta de alcanzar un arreglo directo de las
Partes según la cláusula TREINTA Y TRES. UNO, cualquiera
de las Partes podrá someter las diferencias al proceso de
mediación (i) a cualquier centro de mediación registrado por el
Consejo de la Judicatura o (ii) al procedimiento arbitral previsto
en la cláusula TREINTA Y TRES. CUATRO.- TREINTA Y
TRES. TRES.- Consultoría.- En caso de discrepancias técnicas

o económicas previstas en las cláusulas CINCO.TRES, OCHO.

00000000000000000000006000000000000000OOOCIOGIAIVA
NOTARIA DECIMO NOVENA

(7 74d q. =>
Vu Savla rra Me Y

-6y —
DOS.TREINTA Y SEIS, ONCE. DOS, ONCE. TR
SEIS.TRES, TRECE. SIETE, QUINCE. CUATRÓ.-

SIETE.TRES y DIECIOCHO. SEIS, de este Contrato

Modificatorio, que no hayan sido resueltas amigablemente entre
las Partes según la cláusula TREINTA Y TRES. UNO, la
Contratista de manera facultativa podrá referir las diferencias a
un Consultor. El Consultor no podrá pronunciarse sobre la
aplicación de la ley tributaria.- TREINTA Y TRES. TRES.
UNO.- Para estos efectos, la Parte afectada deberá notificar a la
Secretaría su decisión de someter el desacuerdo al dictamen de
un Consultor.- TREINTA Y TRES. TRES. DOS.- Para la
elección del Consultor, cada Parte presentará a la otra una lista
de tres nombres de candidatos dentro del plazo de quince (15)
días contados a partir de la presentación de la solicitud de la
Contratista. Si uno o más de los Consultores propuestos
aparecieren en ambas listas, el Consultor será seleccionado de
entre aquellos que figuren en ambas listas. Si no hubiese
candidatos coincidentes o no existiere acuerdo en caso de ser
dos o más los candidatos coincidentes, las Partes harán sus
mejores esfuerzos para designar al Consultor. Si no hubiese
acuerdo entre ellas para la designación dentro del plazo de siete
(7) días, el Consultor será designado, considerando la materia a
tratar, por sorteo de entre los que constan en el Anexo M. El
sorteo se realizará por pedido de cualquiera de las Partes ante
un notario público, debiendo notificar el Notario a la otra parte
con al menos cuarenta y ocho horas de anticipación a la fecha
del sorteo.- TREINTA Y TRES. TRES. TRES.- El Consultor

deberá ser nominado y designado sobre la base de criterios de

L; J
AS
Zusto Y
g392

imparcialidad y conocimiento técnico sobre la materia objeto de
la Consultoría.- TREINTA Y TRES. TRES. CUATRO.- Una
vez iniciado el procedimiento, no podrán existir reuniones
directas entre una de las Partes con el Consultor sin la
autorización de la otra. Las Partes presentarán sus argumentos
al Consultor dentro de los treinta (30) días calendario a partir

de la fecha de su designación. Las Partes proporcionarán al

Consfltor toda la información, por escrito o en audiencia oral
con/la evidencia que consideren que razonablemente requiere
parf/ llegar a su dictamen.- TREINTA Y TRES. TRES.
.- El Consultor designado elaborará y entregará el

en a las Partes en el plazo de sesenta (60) días desde la

quince días de notificado el dictamen.- TREINTA Y TRES.
TRES. SIETE.- El dictamen del Consultor tendrá efecto
vinculante y será definitivo para las Partes.- TREINTA Y
TRES. TRES. OCHO.- Sin embargo, dentro del plazo de
quince días de notificado el dictamen o la corrección o
aclaración, las Partes podrán solicitar la revisión de la decisión
conforme el procedimiento de arbitraje previsto en la cláusula
TREINTA Y TRES. CUATRO, únicamente en los siguientes
casos: (a) Si el Consultor se hubiere extralimitado en el
mandato otorgado; (b) Si se demuestra corrupción, vinculación

o conflicto de interés del Consultor en la materia objeto de la
e NOTARIA DECIMO NOVENA 2393
Med |

o LbS-

controversia; y, (e) En caso que a alguna de las Pa

es
previstos en esta cláusula.- TREINTA Y TRES. TRÉS¿
NUEVE.- El inicio del arbitraje suspenderá la decisión del

Consultor.- TREINTA Y TRES. TRES. DIEZ.- Los gastos y

hubiese negado el derecho a la defensa, conforme fos

honorarios que demande la intervención del Consultor serán por
cuenta de la Parte solicitante, a menos que la Secretaría
decidiese que sean por cuenta de las dos Partes, en proporciones
iguales. Para estos efectos la Contratista solicitará el
pronunciamiento respectivo a la Secretaría al momento de
notificar la intención de contar con un consultor conforme la
cláusula TREINTA Y TRES. TRES. UNO.- TREINTA Y TRES.
CUATRO.- Arbitraje.- En todos los conflictos relacionados
con la aplicación, interpretación, ejecución, incumplimiento, así
como los efectos de una terminación anticipada del contrato o
cualquier violación de la Ley Aplicable u otra circunstancia
relacionada con este Contrato Modificatorio, que no hayan sido
solucionadas por negociaciones directas según la cláusula
TREINTA Y TRES. UNO, o en virtud de la mediación según la
cláusula TREINTA Y TRES. DOS, o que no hayan sido
sometidas a dictamen de un Consultor según la cláusula
TREINTA Y TRES. TRES serán resueltas definitivamente
mediante un arbitraje ad-hoc al amparo del Reglamento de
Arbitraje de la Comisión de las Naciones Unidas para el
Derecho Mercantil Internacional, UNCITRAL del año mil
novecientos setenta y seis. El arbitraje será administrado según
su cuantía por (i) la Corte Permanente de Arbitraje con sede en

La Haya, en casos cuya cuantía sea indeterminada o supere los
(394

diez (10) millones de Dólares; y (ii) el Centro de Arbitraje y
Mediación de la Cámara de Comercio de Quito en los demás
casos.- TREINTA Y TRES. CUATRO. UNO.- El lugar del
arbitraje será: (a) Santiago de Chile, Chile, en el caso de la
cláusula TREINTA Y TRES. CUATRO (i¡) y (b) Quito, Ecuador
en el caso de la cláusula TREINTA Y TRES. CUATRO (ii).-
TREINTA Y TRES. CUATRO. DOS.- El idioma del
procedimiento será el castellano. Cualquiera de las Partes podrá

tar pruebas testimoniales o documentales en un idioma

to al castellano, siempre que esa Parte le provea a la otra

| 7 a á
Partf una traducción escrita al castellano de dicha prueba

fondo la controversia será el derecho ecuatoriano.-
TREINTA Y TRES. CINCO.- Constitución del Tribunal
Arbitral.- El Tribunal Arbitral estará compuesto por tres (3)
miémbros. Cada una de las Partes designará a un árbitro, y el
tergero, que actuará como Presidente del Tribunal Arbitral, será
designado de común acuerdo por los dos árbitros designados. Si
una Parte se abstiene de designar a un árbitro dentro de los
cuarenta y cinco (45) días calendario contados a partir de la
notificación del inicio del procedimiento, o si los dos árbitros
no se ponen de acuerdo en cuanto a la designación del
Presidente del Tribunal Arbitral dentro de los cuarenta y cinco
(45) días contados a partir de la fecha de designación de los
primeros dos árbitros, cualquiera de las Partes podrá solicitar su
designación (a) al Secretario de la Corte Permanente de

Arbitraje con sede en La Haya en el caso de la cláusula

00000000000000000000000000ODIOCIOICIACIOIOCICAIAAAO
0000000000000 00000000000000000000OIIDIOIDAAAAAAS

bb

mes NOTARIA DECIMO NOVENA
NS o
RS Dx Bro Drain

TREINTA Y TRES. CUATRO (i), o (b) al Director d
de Arbitraje y Mediación de la Cámara de Comercio de Qi
el caso de la cláusula TREINTA Y TRES. CUATRO (ii).
árbitros para los arbitrajes administrados por la Corte
Permanente de Arbitraje con sede en La Haya no deberán tener
la misma nacionalidad de las Partes, salvo pacto en contrario.-
TREINTA Y TRES. SEIS.- Elección.- El arbitraje previsto en
esta cláusula valdrá como elección de vía para la resolución de
las desavenencias derivadas de este Contrato Modificatorio así
como también será la vía para la resolución de controversias
derivadas de cualquier Tratado sobre Promoción y Protección de
Inversiones que pudiera ser invocado por la Contratista.-
TREINTA Y TRES. SIETE.- Exclusión de ciertas materias
del ámbito del arbitraje y atribución de jurisdicción a
tribunales y cortes nacionales.- Todas las controversias que se
deriven de una declaratoria de caducidad o guarden relación con
sus efectos, no podrán ser resueltas mediante arbitraje y deberán
ser resueltas por los tribunales competentes del Ecuador.- Las
controversias sobre actos de la administración tributaria serán
resueltas por los tribunales competentes del Ecuador.-
TREINTA Y TRES. OCHO.- Costos.- El costo del
procedimiento será cubierto en partes iguales, a no ser que el
Tribunal, en su laudo, decida lo contrario.- TREINTA Y TRES.
NUEVE.- Ejecución del Laudo.- El Laudo que dicte el
Tribunal Arbitral será de cumplimiento obligatorio para las
Partes, sin perjuicio de los recursos previstos por la ley del
lugar del arbitraje (lex arbitri).- CLÁUSULA TRIGÉSIMA
CUARTA.- COMPROMISOS Y DECLARACIONES

2396

ADICIONALES: TREINTA Ye CUATRO. UNO.-
Transferencia de Tecnología.- La Contratista se compromete a
propiciar, facilitar y permitir en términos razonables sus
experticias técnicas y tecnologías apropiadas para que sean
usadas para la prestación de los servicios, incluyendo aquellas
tecnologías que mejor puedan incrementar el rendimiento
económico o los resultados de los Yacimientos desarrollados y

operádos según este Contrato Modificatorio. La Contratista se

romete también a esforzarse para que el personal
ec toriano que sea contratado O asignado a posiciones
gerenciales o técnicas dentro de la organización de la
ratista, reciba adiestramiento en el uso de tales tecnologías
cilaniddo la Contratista las utilicen en el Proyecto.- TREINTA Y
RO. UNO. UNO.- La Contratista se compromete a
Iropiciar, facilitar y permitir la transferencia de tecnología a la
era a las empresas nacionales que participen en la
ejecución del Proyecto.- TREINTA Y CUATRO. DOS.-
Renuncia de Derechos.- El hecho de que las Partes se
abstengan de ejercer todos o cualesquiera de sus derechos según
esté- Contrato Modificatorio o conforme a cualesquiera Ley
Aplicable, o incurra en cualquier demora en ejercerlos, no
constituye ni se podrá interpretar como una renuncia a esos
derechos. Si cualquiera de las Partes omite notificarle a la otra
un incumplimiento de los términos y condiciones de este
Contrato Modificatorio, dicha omisión no constituirá una
dispensa de dicho incumplimiento.- TREINTA Y CUATRO.
TRES.- Partes Independientes.- Las Partes declaran que a

través de este Contrato Modificatorio, no se constituye una

000000600000000000000080000000000OICIDIODADIABECAAAASY
0000060000000000000ODOOOOLIALLAIIABIDAIDIAAAAAIS A

een NOTARIA DECIMO NOVENA
1 (8

ej! -. ..
pe E Bs Esas hora Dos

- -b+-

asociación o sociedad entre ellas. Ninguna Parte
autoridad o el derecho, o presentarse como si los tuvie
asumir, crear, modificar o extinguir cualquier obligación de
cualquier tipo, expresa o implícita, en nombre o por cuenta de
cualquier otra Parte. La Contratista será considerada en todo
momento como una contratista independiente de servicios y será
responsable de sus propias acciones.- TREINTA Y CUATRO.
CUATRO.- Terceros Beneficiarios.- Salvo en la medida en que
se haya acordado expresamente lo contrario dentro de este
Contrato Modificatorio, este Contrato Modificatorio y todas y
cada una de sus estipulaciones son del beneficio exclusivo de
las Partes y sus cesionarios autorizados. Por tanto se entiende
que este Contrato Modificatorio tiene un carácter intuitu
personae.- TREINTA Y CUATRO. CINCO.- Divisibilidad.- Si
algún tribunal, tribunal arbitral, árbitro o jurisdicción
competente considera ilegal, inválida o inejecutable alguna de
las disposiciones o partes de este Contrato Modificatorio o su
aplicación: (i) esas disposiciones o partes podrán ser totalmente
separadas del resto de las disposiciones contractuales; (ii) este
Contrato Modificatorio se interpretará y hará valer como si
dicha disposición o parte ilegal, inválida o inejecutable jamás
hubiere formado parte del mismo; y (iii) las demás
disposiciones de este Contrato Modificatorio continuarán en
pleno vigor y efecto, y no se verán afectadas por la disposición
o parte ilegal, inválida o inejecutable o por su separación de
este Contrato Modificatorio. Asimismo, en lugar de dicha
disposición o parte ilegal, inválida o inejecutable, las Partes

negociarán de buena fe el reemplazo de la misma, con términos
2398

tan similares a ella como sea posible, y que tengan carácter
legal, válido y ejecutable.- TREINTA Y CUATRO. SEIS.-
Compromiso contra la Corrupción.- La Contratista declara y
asegura que no ha hecho ni ofrecido y que se compromete a no
hacer ni ofrecer pagos, préstamos u obsequios de dinero u
objetos de valor, directa o indirectamente a (i) un funcionario
de autoridad pública competente alguna ni a empleados de la
Secrefaría o del Ministerio; (ii) un movimiento o partido

polífico o miembro del mismo; (iii) cualquier otra persona,

cualido la Parte sepa o haya tenido motivos para saber que
cuflquier parte de dicho pago, préstamo u obsequio será
gada O pagada directa o indirectamente a cualquier
cfonario o empleado público, candidato, partido político o
¡embro de éste; o (iv) a cualquier otra Persona o ente, cuando
se pago pudiere violar las leyes de cualquier jurisdicción
ertinente. La Secretaría podrá dar por terminado este Contrato
odificatorio en caso que se comprobase a través del debido
roceso que la Contratista ha incumplido la legislación
plicable en materia de prácticas de corrupción. La Contratista
se obliga a tomar todas las medidas necesarias.y razonables para
garantizar que sus Subcontratistas, agentes o representantes
involucrados en la ejecución de este Contrato Modificatorio
cumplan con todas las Leyes Aplicables, incluyendo
especialmente aquellas normas que regulan la corrupción
administrativa.- TREINTA Y CUATRO. SIETE.- Negociación
de este Contrato Modificatorio.- Las Partes declaran y
reconocen que todas las cláusulas, anexos, términos,

condiciones y, en general, todo el contenido de este Contrato

O0080000I0BIOCIDLIAAIIIIAEIIIAAIIIIDBEICIDIIACICIAAAS
0000006000000 CEOOIDLOLOCIOOAICICICIACAICIIAAAAAAIAIAA

r 7% Te Y",
Ea Fo Conca Mera Ta

y

=b?-
Modificatorio han sido totalmente negociados, re d
aceptados por ambas Partes de buena fe y, en cón ecuone
ninguna Parte puede alegar en beneficio propi
desconocimiento de este Contrato Modificatorio o la autoría de
ciertos términos y condiciones de este Contrato Modificatorio a
la otra Parte. Asimismo, las Partes específicamente declaran y
garantizan haber contado con la representación legal apropiada,
en el curso de la negociación y redacción de este Contrato
Modificatorio.- CLÁUSULA  TRIGÉSIMA  QUINTA.-
REGISTROS, CUANTIA Y GASTOS: TREINTA Y CINCO.
UNO.- Gastos.- Los gastos que ocasione la celebración de este
Contrato Modificatorio y su registro serán cubiertos por la
Contratista.- TREINTA Y CINCO. DOS.- Cuantía.- Por su
naturaleza, este Contrato Modificatorio es de cuantía
indeterminada.- TREINTA Y CINCO. TRES.- Registro de este
Contrato.- Dentro del plazo de treinta (30) días siguientes
contados desde la fecha de suscripción de este Contrato
Modificatorio, la Contratista deberá inscribirlo en el Registro
de Hidrocarburos.- TREINTA Y CINCO. CUATRO.-
Ejemplares.- La Contratista entregará diez (10) copias
certificadas de este Contrato Modificatorio a la Secretaría, la
que dentro del término de treinta (30) días, contados a partir de
la Fecha de Vigencia, entregará a la Contraloría General del
Estado, Procuraduría General del Estado, al Ministerio de
Finanzas, al Ministerio del Ambiente, Servicio de Rentas
Internas y Banco Central del Ecuador.- Usted señor Notario, se
servirá agregar las demás cláusulas de rigor para la plena

validez de este Contrato Modificatorio.- Hasta aquí la minuta
2400
firmada por el Abogado Andrés Donoso F., con matrícula
profesional número ocho mil cincuenta del Colegio de
Abogados de Pichincha, la misma que queda elevada a
escritura pública con todo su valor legal; para el
otorgamiento de esta escritura se observaron los preceptos
legales del caso, se agregan los documentos habilitantes
necesarios; y, leída que les fue a los señores
comparecientes, íntegramente por mí el Notario, se afirman

y rftifican en ella y firman conmigo en unidad de acto de

lo cual doy fe.-

RAMIRO CAZAR AYALA

SECRETARIA DE HIDROCARBUROS
a.C. /20327%4/7

a

NZSR, ZHAN G
NN APODERADO GENERAL PetroOriental S.A.
CL. /722343J0f 9

El Intérprete:

PSTE. P 00941646 Cchima)

FIRMADO. EL NOTARIO.- DR. FAUSTO ENRIQUE MORA VEGA
NOTARIO DECIMO NOVENO DEL CANTON QUITO
Siguen Documentos Habilitantes.-

00000COIOIIALIGCIAEDIACIIAIIIEIACICIIEICAIIIAAICACAEAIAA A
e
, . Ministerio de
¿44 Recursos Naturales
No Renovables

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque Catorce de la Región Amazónica
Ecuatoriana, suscrito el 23 de noviembre del 2010 entre el Estado ecuatoriano
a través de la Secretaría de Hidrocarburos y la Compañía PETROORIENTAL
S.A., el que se registra a folios 2265 al 2844.- Quito, a Veinte y dos de
diciembre de dos mil diez.

Ing. Ramiro Cazar Ayála
SECRETARIO DE HIDROCARBUROS
